Exhibit 10.1

Execution Version

AMENDMENT NO. 1

TO TERM LOAN AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
November 20, 2013, among OFFSHORE GROUP INVESTMENT LIMITED, a Cayman Islands
exempted company (the “Administrative Borrower” or the “Company”), Vantage
Delaware Holdings, LLC, as co-borrower (the “US Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Guarantors signatory party
hereto, each of the Lenders party hereto, CITIBANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the
“Collateral Agent”), is entered into in connection with the Term Loan Agreement
referred to in the first recital below.

RECITALS

WHEREAS, the Borrowers are party to that certain Term Loan Agreement dated as of
October 25, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), among the Borrowers, the
guarantors party thereto, the lenders party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent and the other parties thereto; and

WHEREAS, the Credit Parties have requested amendments to the Term Loan Agreement
and certain other Loan Documents that would effect the modifications thereto set
forth herein, and each Agent and each Lender party hereto consents to this
Amendment.

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Term Loan Agreement, as amended
hereby.

Section 2. Special Amendment to Term Loan Agreement. Effective as of the date
hereof (and whether or not the Repricing Effective Date shall occur), the
parties (including Lenders constituting the Required Lenders) hereby agree to
amend Section 10.07(c) of the Term Loan Agreement by replacing the words “five
(5) days” with “one (1) Business Day”.

Section 3. Amendments and Restatement. Effective as of the Repricing Effective
Date, the Term Loan Agreement, as amended by this Amendment, shall be amended
and restated in its entirety as set forth in Exhibit A hereto.



--------------------------------------------------------------------------------

Section 4. Conditions Precedent to Repricing Amendments. Section 3 of this
Amendment shall become effective on the date on which each of the following
conditions precedent is satisfied or waived with the consent of the Required
Lenders at or before 5:00 p.m., New York City time, on November 22, 2013 (the
“Repricing Effective Date”) (it being understood that any such failure of the
Repricing Effective Date to occur by such date will not affect any rights or
obligations of any Person under the existing Term Loan Agreement):

(a) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, a written opinion of each of the following
legal counsel to the applicable Credit Parties dated the Repricing Effective
Date addressed to the Collateral Agent, the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent:

(i) an opinion of Fulbright & Jaworski LLP, New York counsel to the Credit
Parties; and

(ii) an opinion of Maples and Calder, Cayman Islands counsel to the
Administrative Borrower.

(b) The Administrative Agent shall have received the following, each of which
shall be originals, electronic copies or facsimiles (followed promptly by
originals) unless otherwise specified:

(i) a copy of this Amendment duly executed by each Credit Party, each Agent and
each Lender (after giving effect to any assignment pursuant to Section 10.07(c)
of the Term Loan Agreement);

(ii) copies of the certificate or articles of incorporation or other equivalent
organizational documents, including all amendments thereto, of each Credit
Party, certified as of a recent date by the Secretary of State or other
functional equivalent of the jurisdiction of its organization, if available;

(iii) a certificate of the Secretary or Assistant Secretary (or similar
certificate) of each Credit Party dated as of the Repricing Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or other functional equivalent of such Credit Party as in effect on the
Repricing Effective Date, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors or other functional
equivalent of such Credit Party (which resolutions shall authorize the
execution, delivery and performance of this Amendment) and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or other organizational
documents of such Credit Party have not been amended since the date of the last
amendment thereto shown on the certificate furnished pursuant to the immediately
preceding clause (b)(ii) above, and (D) as to the incumbency and specimen
signature of each officer executing this Amendment or any other document
delivered in connection herewith on behalf of such Credit Party; and

(iv) a certificate of a director or an officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (b)(iii) above;

(v) a certificate signed by a Authorized Officer of the Administrative Borrower
certifying as of the Repricing Effective Date as to the satisfaction of the
conditions set forth in clause (c) and (d) of this Section 4;

(vi) amendments to the Ship Mortgages granted with respect to each of the Topaz
Driller, the Emerald Driller, the Sapphire Driller and the Aquamarine Driller,
duly authorized and executed by the applicable Credit Party; and

(vii) if required by the Administrative Agent, Cayman Island law Confirmation
Deeds, duly authorized and executed by Parent and the Company.

 

2



--------------------------------------------------------------------------------

(c) Immediately before and after giving effect to this Amendment, the
representations and warranties of the Administrative Borrower and each other
Credit Party contained in Section 5 of this Amendment, Article III of the Term
Loan Agreement, and in any other Loan Document shall be true and correct in all
material respects on and as of the Repricing Effective Date, except (i) to the
extent that such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (ii) that for purposes of this clause (c), the
representations and warranties contained in Section 3.09 of the Term Loan
Agreement shall be deemed to refer to the most recent annual report on Form 10-K
and each subsequent quarterly report on Form 10-Q, in each case, furnished to
the Administrative Agent pursuant to Section 6.02(a)(i) of the Term Loan
Agreement (including each footnote thereto required pursuant to
Section 6.02(a)(iii)), and, in the case of the quarterly financial statements
furnished pursuant to Section 6.02(a)(i) of the Term Loan Agreement, the
representations contained in Section 3.09 of the Term Loan Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments and (iii) to the extent that such representations and warranties are
qualified by materiality or Material Adverse Effect, such representations and
warranties shall be true and correct in all respects.

(d) Immediately before and after giving effect to this Amendment, no Default or
Event of Default shall exist on the Repricing Effective Date, or would result
from this Amendment or from any of the transactions contemplated hereby.

(e) The Administrative Borrower shall have paid all fees of each Agent and all
reasonable and documented out-of-pocket costs and expenses of each Agent
(including the reasonable fees, charges and disbursements of Jones Day, counsel
to the Administrative Agent, and Haynes and Boone, LLP, counsel to the
Collateral Agent), including any such fees and expenses incurred in connection
with the preparation, execution and delivery of this Amendment, or otherwise due
and payable in accordance with Section 10.05 of the Term Loan Agreement.

For purposes of determining satisfaction of the conditions specified in this
Section 4, by releasing its signature page hereto or to an Assignment and
Assumption Agreement, each Agent and each Lender party hereto or permitted
assignee thereof that has signed this Amendment or an Assignment and Assumption
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each Loan Document and each document or other matter required
hereunder or thereunder to be consented to or approved by or acceptable or
satisfactory to such Agent or such Lender, as the case may be.

Section 5. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Agents and the Lenders that, as of the date hereof and both
immediately before and after giving effect to this Amendment on each of the date
hereof and the Repricing Effective Date, in each case and the transactions
contemplated hereby, (a) all representations and warranties set forth in the
Term Loan Agreement and in any other Loan Document are true and correct in all
material respects (except that any such representation and warranty that is
qualified as to “materiality” or “material adverse effect” shall be true and
correct in all respects) as if made again on and as of such date (except those,
if any, which by their terms specifically relate only to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date), (b) no Default or Event of
Default has occurred and is continuing, (c) the execution, delivery and
performance of this Amendment are within the corporate or other powers of, and
have been duly authorized by all necessary action on the part of, each Credit
Party, (d) this Amendment has been duly executed and delivered by each Credit
Party,

 

3



--------------------------------------------------------------------------------

(e) this Amendment, the Term Loan Agreement and all other Loan Documents are and
remain legal, valid, binding and enforceable obligations of the Credit Parties
in accordance with the terms thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
receivership, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law) and public policy and the discretion of the
court before which any proceeding therefor may be brought and (f) none of the
execution, delivery or performance by each Credit Party of this Amendment will
(i) contravene any Requirement of Law except to the extent such contravention
would not reasonably be expected to result in a Material Adverse Effect,
(ii) result in any breach or violation of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Group Party (other than Liens created under
the Loan Documents and Liens permitted thereunder), or result in an acceleration
of Indebtedness, or result in a Debt Repayment Triggering Event under or
pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which any Group Party
is a party or by which it or any of its property or assets is bound, except to
the extent such breach, default, Lien, acceleration of Indebtedness or Debt
Repayment Triggering Event would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or (iii) violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of any Group Party.

Section 6. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document shall survive the
execution and delivery of this Amendment, and no investigation by any Agent or
any Lender shall affect the representations and warranties or the right of the
Agents and the Lenders to rely upon them.

Section 7. Costs and Expenses; No Breakage. The Borrowers agree to reimburse the
each Agent for all reasonable and documented out-of-pocket costs and expenses in
connection with this Amendment in accordance with Section 10.05 of the Term Loan
Agreement. Each of the Borrowers, the Agents and the Lenders party hereto agree
that notwithstanding anything to the contrary in Section 2.11 of the Term Loan
Agreement, no losses, costs, expenses or other amounts will be payable to any
Lender under Section 2.11 of the Term Loan Agreement with respect to the
transactions occurring on the Repricing Effective Date that are expressly set
forth in Section 3 hereof and Exhibit A hereto.

Section 8. Reference to Agreement; Headings. Each of the Loan Documents,
including the Term Loan Agreement, and any and all other agreements, documents
or instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Term Loan Agreement or any other Loan
Document, are hereby amended so that any reference in such Loan Documents to the
Term Loan Agreement or any other Loan Document, whether direct or indirect,
shall mean a reference to the Term Loan Agreement or such other Loan Documents,
as amended hereby, respectively. This Amendment shall constitute a Loan Document
under the Term Loan Agreement. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 9. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 10. Execution; Binding Effect. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this

 

4



--------------------------------------------------------------------------------

Amendment. This Agreement shall become effective when it shall have been
executed by each Credit Party, each Agent and the Required Lenders and
thereafter shall be binding upon and inure to the benefit of the Credit Parties
(except that Section 3 hereof shall not become effective until the Repricing
Effective Date), each Agent and each Lender and their respective successors and
permitted assigns, except that no Credit Party shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as permitted by Section 10.06(a) of the Term Loan Agreement.

Section 11. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies any Agent or Lender may have under the Term Loan Agreement or under
any other Loan Document, and shall not be considered to create a course of
dealing or to otherwise obligate in any respect any Agent or Lender to execute
similar or other amendments or grant any waivers under the same or similar or
other circumstances in the future.

Section 12. Ratification by Borrowers and Guarantors. Each Guarantor hereby
agrees and consents to this Amendment and to the documents and agreements
referred to herein. Each Guarantor agrees and acknowledges that
(i) notwithstanding the effectiveness of this Amendment, such Guarantor’s
Guaranty shall remain in full force and effect without modification thereto,
except as expressly set forth in this Amendment, and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor’s Guaranty or
any other Loan Document, (in each case, as amended hereby) executed by such
Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each Guarantor hereby
agrees and acknowledges that no other agreement, instrument, consent or document
shall be required to give effect to this Section 12. Each Guarantor hereby
further acknowledges that, except as otherwise expressly provided by the Term
Loan Agreement or any other Loan Document, either Borrower, the Agents and any
Lender may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provisions of the Loan Documents without
notice to or consent from any other Guarantor and without affecting the validity
or enforceability of any Guarantor’s Guarantee or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s Guarantee.
Each Borrower and each Guarantor hereby confirms that (i) notwithstanding the
effectiveness of this Amendment, all Liens and security interests granted by
such Credit Party under any Collateral Agreement shall remain in full force and
effect without modification thereto and shall continue to secure the Loan
Obligations (as and to the extent amended as expressly set forth in this
Amendment) on the terms set forth therein, except as expressly set forth in this
Amendment, and (ii) nothing herein shall in any way limit any of the terms or
provisions of any Collateral Agreement executed by such Credit Party (as the
same may be amended from time to time), all of which are hereby ratified,
confirmed and affirmed in all respects.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunto duly authorized as of the date first above
written.

 

OFFSHORE GROUP INVESTMENT LIMITED, as a Borrower, the Company and as the
Administrative Borrower By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

VANTAGE DELAWARE HOLDINGS, LLC,

as a Borrower

By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Vice President and Treasurer

VANTAGE DRILLING COMPANY,

as Parent and a Guarantor

By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer
DRAGONQUEST HOLDINGS COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer EMERALD
DRILLER COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer SAPPHIRE
DRILLER COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

P2020 RIG CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer P2021
RIG CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
INTERNATIONAL MANAGEMENT CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER I CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER II CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER III CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER IV CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLER VI CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

VANTAGE DRILLING GABON, as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
HOLDINGS MALAYSIA I CO., as Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLING POLAND - LUXEMBOURG BRANCH, a Luxembourg branch of a Polish company, as
Guarantor By:  

/s/ Ian Foulis

Name:   Ian Foulis Title:   Branch Manager VANTAGE DEEPWATER DRILLING, INC., as
Guarantor By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer VANTAGE
DRILLING NETHERLANDS B.V., as Guarantor By:  

/s/ Linda Jovana Ibrahim

Name:   Linda Jovana Ibrahim Title:   Managing Director By:  

/s/ Joost M. van der Eerden

Name:   Joost M. van der Eerden Title:   Managing Director B



--------------------------------------------------------------------------------

VANTAGE HOLDING HUNGARY KFT., as Guarantor By:  

/s/ Mark Howell

Name:   Mark Howell Title:   Managing Director By:  

/s/ Julia Varga

Name:   Julia Varga Title:   Director VANTAGE DRILLING (MALAYSIA) I SDN. BHD.,
as Guarantor By:  

/s/ Ronald Nelson

Name:   Ronald Nelson Title:   Director VANTAGE DRILLING LABUAN I LTD., as
Guarantor By:  

/s/ Ronald Nelson

Name:   Ronald Nelson Title:   Director VANTAGE DRILLER ROCO S.R.L., as
Guarantor By:  

/s/ Ronald Nelson

Name:   Ronald Nelson Title:   Director VANTAGE HOLDINGS CYPRUS ODC LIMITED, as
Guarantor By:  

/s/ Mark Howell

Name:   Mark Howell Title:   Director VANTAGE DEEPWATER COMPANY, as Guarantor
By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

PT. VANTAGE DRILLING COMPANY INDONESIA, as Guarantor By:  

/s/ David Tait

Name:   David Tait Title:   Director In the presence of: Witness:  

/s/ Susan Mallek

Name:   Susan Mallek Occupation:   Paralegal



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ David Tuder

Name:   David Tuder Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Patrick T. Giordano

Name:   Patrick T. Giordano Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

West CLO 2012-1 Ltd.

as a Lender

  By:  

/s/ Joanna Willars

  Name:   Joanna Willars   Title:   Vice President, Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

West CLO 2013-1 Ltd.

as a Lender

  By:  

/s/ Joanna Willars

  Name:   Joanna Willars   Title:   Vice President, Analyst



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Allied World Assurance Company

as a Lender

  By:  

/s/ Kimberly Frazier

  Name:   Kimberly Frazier   Title:   Vice President   By:  

/s/ Matthew A. Miller

  Name:   Matthew A. Miller   Title:   Managing Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Aviva Life and Annuity Company -  

Fixed Income Annuity Loans

as a Lender

  By:  

/s/ Joe Moroney

  Name:   Joe Moroney   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) BABSON CLO LTD. 2005-III BABSON CLO LTD. 2011-I BABSON CLO
LTD. 2012-II CLEAR LAKE CLO, LTD.

ST. JAMES RIVER CLO, LTD.,

each as a Lender

By:   Babson Capital Management LLC   as Collateral Manager By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director ARROWOOD INDEMNITY COMPANY

ARROWOOD INDEMNITY COMPANY AS ADMINISTRATOR OF THE PENSION PLAN OF ARROWOOD
INDEMNITY COMPANY,

each as a Lender

By:   Babson Capital Management LLC   as Investment Adviser By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director

BABSON CAPITAL FLOATING RATE INCOME MASTER FUND, L.P.

CITY OF NEW YORK GROUP TRUST,

each as a Lender

By:   Babson Capital Management LLC   as Investment Manager By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director



--------------------------------------------------------------------------------

DIAMOND LAKE CLO, LTD., as a Lender By:   Babson Capital Management LLC   as
Collateral Servicer By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director BABSON CAPITAL GLOBAL LOANS LIMITED

BABSON CAPITAL LOANS 2 LIMITED,

each as a Lender

By:   Babson Capital Management LLC   as Sub-Investment Manager By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director SC PRO LOAN II LIMITED SWISS CAPITAL PRO
LOAN III PLC

SWISS CAPITAL PRO LOAN V PLC,

each as a Lender

By:   Babson Capital Management LLC   as Sub-Manager By:  

/s/ Andrew Mees

Name:   Andrew Mees Title:   Director JFIN CLO 2012 LTD.

JFIN CLO 2013 LTD.,

each as a Lender

By:   Jefferies Finance LLC   Manager By:  

/s/ David P. Wells

Name:   David P. Wells, CFA Title:   Executive Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   California State Teachers’  

Retirement System

  as a Lender   By:   BlackRock Financial Management, Inc., its Investment
Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   ADVANCED SERIES TRUST -   AST BLACKROCK GLOBAL  

STRATEGIES PORTFOLIO

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BMI CLO I

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Bank Loan Strategy Fund of  

Multi Manager Global Investment Trust

as a Lender

  By:   BlackRock Financial Management, Inc., Its Investment Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Corporate High Yield  

Fund III, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Corporate High Yield

Fund V, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Corporate High Yield

Fund VI, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Corporate High Yield

Fund, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Debt Strategies Fund, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Defined Opportunity  

Credit Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Fixed Income Portable  

Alpha Master Series Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Floating Rate Income

Strategies Fund, Inc.

  as a Lender   By:   BlackRock Financial Management, Inc., its Sub-Advisor  
By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Floating Rate Income Trust   as a Lender   By:  
BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   BlackRock Funds II, BlackRock High
Yield Bond Portfolio   as a Lender   By:   BlackRock Financial Management, Inc.,
its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Funds II, BlackRock Multi-

Asset Income Portfolio

  as a Lender   By:  

BlackRock Advisors, LLC, Inc.,

its Sub-Advisor

  By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Funds II, BlackRock Strategic

Income Opportunities Portfolio

  as a Lender   By:   BlackRock Financial Management, Inc., its Registered
Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Global Investment Series:

Income Strategies Portfolio

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Global Long/Short Credit Fund

of BlackRock Funds

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock High Income Shares

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock High Yield Portfolio of the

BlackRock Series Fund, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock High Yield Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock High Yield V.I. Fund of

BlackRock Variable Series Funds, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Limited Duration Income Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Secured Credit Portfolio of

BlackRock Funds II

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Senior Floating Rate Portfolio

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Senior High Income Fund, Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Senior Income Series IV

as a Lender

  By:   BlackRock Financial Management, Inc., its Collateral Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Senior Income Series V Limited

as a Lender

  By:   BlackRock Financial Management, Inc., its Collateral Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BlackRock Strategic Bond Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Global High Yield Bond Fund, a series of

DSBI - Global Investment Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Ironshore Inc.

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

JPMBI re Blackrock Bankloan Fund

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

MET Investors Series Trust - BlackRock

High Yield Portfolio

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Magnetite VI, Limited

as a Lender

  By:   BlackRock Financial Management, Inc., its Collateral Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Magnetite VII, Limited

as a Lender

  By:   BlackRock Financial Management, Inc., its Collateral Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

PPL Services Corporation Master Trust

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Manager   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Permanens Capital Floating Rate Fund LP

as a Lender

  By:   BlackRock Financial Management, Inc., its Sub-Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Strategic Income Opportunities Bond Fund

as a Lender

  By:   BlackRock Institutional Trust Company, NA, not in its individual
capacity but as Trustee of the Strategic Income Opportunities Bond fund   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

The PNC Financial Services Group, Inc.

Pension Plan

as a Lender

  By:   BlackRock Financial Management, Inc., its Investment Advisor   By:  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Bank of America, N.A.

as a Lender

  By:  

/s/ Jonathan M. Barnes

  Name:   Jonathan M. Barnes   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

/s/ Brian S. Broyles

  Citibank, N.A., as a Lender   By:  

 

  Name:   Brian S. Broyles   Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BLT 24 LLC

  as a Lender   By:  

/s/ Robert Healey

  Name:   Robert Healey   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Citicorp North America, Inc.   as a Lender   By:  

/s/ David Tuder

  Name:   David Tuder   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BLT 39 LLC

  as a Lender   By:  

/s/ Robert Healey

  Name:   Robert Healey   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

BLT VI LLC

  as a Lender   By:  

/s/ Robert Healey

  Name:   Robert Healey   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Stichting Pensioenfonds voor Huisartsen

as a Lender

  By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Delaware Diversified Income Trust

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Delaware Group Advisor Funds -

Delaware Diversified Income Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Delaware Group Government Funds -

Delaware Core Plus Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Delaware Group Income Funds -

Delaware Diversified Floating Rate Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Delaware Pooled Trust - The Core Plus

Fixed Income Portfolio

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Delaware VIP Trust - Delaware VIP  

Diversified Income Series

as a Lender

    By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Macquarie / First Trust Global   Infrastructure /
Utilities Dividend &  

Income Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Macquarie Diversified Fixed Interest Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Macquarie Income Opportunities Fund

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Mathena Investments LLC

  as a Lender   By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Optimum Trust -   Optimum Fixed Income Fund   as a Lender
  By:  

/s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Jay Street Market Value CLO 1, Ltd.

  as a Lender   By:  

/s/ Paul Bradshaw

  Name:   Paul Bradshaw   Title:   Director, Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Pyramis Floating Rate High Income Commingled Pool, By: Pyramis Global Advisors
Trust Company as Trustee

  as a Lender   By:  

/s/ Susanne Rine

  Name:   Susanne Rine   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Fidelity Central Investment Portfolios LLC:

Fidelity Floating Rate Central

  as a Lender   By:  

/s/ Kenneth Robins

  Name:   Kenneth Robins   Title:   Treasurer



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Fidelity Summer Street Trust: Fidelity Series Floating
Rate High Income Fund,   as a Lender   By:  

/s/ Kenneth Robins

  Name:   Kenneth Robins   Title:   Treasurer



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Fidelity Advisor Series I: Fidelity Advisor   Floating
Rate High Income   as a Lender   By:  

/s/ Kenneth Robins

  Name:   Kenneth Robins   Title:   Treasurer



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Fidelity Floating Rate High Income Investment Trust, for
Fidelity Investments Canada ULC as Trustee of Fidelity Floating Rate High Income
Investment Trust,   as a Lender   By:  

/s/ Kenneth Robins

  Name:   Kenneth Robins   Title:   Treasurer



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Palmer Square Absolute Return Fund

  as a Lender   By:  

/s/ Adam T. Peltzer

  Name:   Adam T. Peltzer   Title:   Principal



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Palmer Square CLO 2013-2, Ltd.

  as a Lender   By:  

/s/ Adam T. Peltzer

  Name:   Adam T. Peltzer   Title:   Principal



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

School Employee Retirement System of

Douglas County District 0001

  as a Lender   By:  

/s/ Adam T. Peltzer

  Name:   Adam T. Peltzer   Title:   Principal



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Goldman Sachs Strategic Income Fund by

The Goldman Sachs Trust Company, NA,

  as a Lender   By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Goldman Sachs Trust on behalf of the   Goldman Sachs High
Yield Floating Rate Fund   By:  

Goldman Sachs Asset Management, L.P.

as investment advisor and not as principal,

    as a Lender   By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Goldman Sachs Asset Management CLO, Public Limited Company
  By:   Goldman Sachs Asset Management, L.P. as Manager,     as a Lender   By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Goldman Sachs Funds SICAV-SIF for the benefit of Goldman
Sachs High Yield Floating Rate Portfolio   By:  
Goldman Sachs Asset Management, L.P.     solely as its investment advisor and
not as principal,     as a Lender   By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Northrop Grumman Pension Master Trust

by Goldman Sachs Asset Management, L.P. solely as its investment advisor and not
as principal,

as a Lender

  By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Torus Insurance Holdings Limited   By:  

Goldman Sachs Asset Management, L.P.

solely as its investment advisor and not as principal,

    as a Lender   By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

ABS Loans 2007 Limited, a subsidiary of Goldman Sachs Institutional Funds II
PLC,

as a Lender

  By:  

/s/ Deirdre Fitzpatrick

  Name:   Deirdre Fitzpatrick   Title:   Authorized Signatory   By:  

/s/ Sinead Murphy

  Name:   Sinead Murphy   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-2 Ltd.

 

 

as a Lender By:  

/s/ James W. Sykes

Name:   James W. Sykes Title:   Managing Principal



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

CN Canadian Master Trust Fund

as a Lender

  By:  

/s/ Kathleen A. News

  Name:   Kathleen A. News   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Vermont Pension Investment Committee

as a Lender

  By:  

/s/ Kathleen A. News

  Name:   Kathleen A. News   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Lord Abbett Investment Trust -  

Lord Abbett Floating Rate Fund,

as a Lender

  By:  

/s/ Jeffrey Lapin

  Name:   Jeffrey Lapin   Title:   Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Golden Knight II CLO, Ltd.

as a Lender

  By:  

/s/ Jeffrey Lapin

  Name:   Jeffrey Lapin   Title:   Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Manulife Floating Rate  

Senior Loan Fund

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Employees’ Retirement System of the City of Baltimore

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   JHF II Strategic Income  

Opportunities Fund

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   John Hancock Income Fund (F/K/A)  

John Hancock Strategic Income Fund

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   John Hancock Variable Insurance   Trust Strategic Income  

Opportunities Trust

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)   Kentucky Retirement  

Systems Insurance

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Kentucky Retirement Systems Pension

as a Lender

  By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Manulife Asset Management Strategic Income Pooled Fund

  as a Lender   By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Manulife Floating Rate Income Fund

  as a Lender   By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)  

Manulife Global Fixed Income

Private Trust

  as a Lender   By:  

/s/ Edward A. Myers

  Name:   Edward A. Myers   Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Manulife Global Tactical Credit Fund,

as a Lender

By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Manulife Investments Trust - Strategic Income Fund, as a
Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Manulife Strategic Balanced Yield Fund, as a Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Manulife Strategic Income Fund, as a Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Manulife U.S. Tactical Credit Fund, as a Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Public Employees Retirement Association of New Mexico, as a
Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Symmetry Global Bond Fund, as a Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Teachers’ Retirement System of the State of Illinois, as a
Lender By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Manulife U.S. Dollar Floating Rate Income Fund, as a Lender
By:  

/s/ Edward A. Myers

Name:   Edward Myers Title:   Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Metropolitan West Floating Rate Income Fund, as a Lender By:
 

/s/ George Winn

Name:   George Winn Title:   Senior Vice President By:  

/s/ Bibi Khan

Name:   Bibi Khan Title:   Managing Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Figueroa CLO 2013-1, Ltd, as a Lender By:  

/s/ George Winn

Name:   George Winn Title:   Senior Vice President By:  

/s/ Nora Estrella

Name:   Nora Estrella Title:   Senior Vice President



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Oppenheimer Senior Floating Rate Plus Fund, as a Lender By:
 

/s/ Bill Campbell

Name:   Bill Campbell Title:   AVP Brown Brothers Harriman & Co. acting as agent
for OppenheimerFunds, Inc.



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Oppenheimer Senior Floating Rate Fund, as a Lender By:  

/s/ Bill Campbell

Name:   Bill Campbell Title:   AVP Brown Brothers Harriman & Co. acting as agent
for OppenheimerFunds, Inc.



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Oppenheimer Master Loan Fund, LLC, as a Lender By:  

/s/ Bill Campbell

Name:   Bill Campbell Title:   AVP Brown Brothers Harriman & Co. acting as agent
for OppenheimerFunds, Inc.



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) PUTNAM FLOATING RATE INCOME FUND, as a Lender By:  

[See next page]

Name:   Title:  



--------------------------------------------------------------------------------

PUTNAM FLOATING RATE INCOME FUND  

/s/ Beth Mazor

By:   Beth Mazor Title:   V.P.



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) PUTNAM ABSOLUTE RETURN 500 FUND, as a Lender By:  

[See next page]

Name:   Title:  



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST, on behalf of its series, PUTNAM ABSOLUTE RETURN 500 FUND by
Putnam Investment Management, LLC  

/s/ S. Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) PUTNAM ABSOLUTE RETURN 300 FUND, as a Lender By:  

[See next page]

Name:   Title:  



--------------------------------------------------------------------------------

PUTNAM ABSOLUTE RETURN 300 FUND by Putnam Investment Management, LLC  

/s/ Kevin Parnell

Name:   Kevin Parnell Title:   Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

 

PUTNAM ABSOLUTE RETURN 700 FUND, as a Lender By:  

[See next page]

Name:   Title:  



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST, on behalf of its series, PUTNAM ABSOLUTE RETURN 700 FUND by
Putnam Investment Management, LLC  

/s/ S. Deshaies

Name:   Suzanne Deshaies Title:   V.P.



--------------------------------------------------------------------------------

 

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Baptist Health South Florida, Inc. By:   Seix Investment Advisors LLC, as
Advisor Blue Cross of Idaho Health Service, Inc. By:   Seix Investment Advisors
LLC, as Investment Manager CNI Charter Funds - Fixed Income Opportunities Fund
By:   Seix Investment Advisors LLC, as Subadvisor Emory University By:   Seix
Investment Advisors LLC, in its capacity as Investment Manager RidgeWorth Funds
- Seix Floating Rate High Income Fund By:   Seix Investment Advisors LLC, as
Subadvisor Seix Multi-Sector Absolute Return Fund L.P. By:   Seix Multi-Sector
Absolute Return Fund GP LLC, in its capacity as sole general partner By:   Seix
Investment Advisors LLC, its sole member as Lenders By:  

/s/ George Goudelias

  Name:   George Goudelias   Title:   Managing Director



--------------------------------------------------------------------------------

STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL, as a Lender By:   apg Asset
Management US Inc. By:  

/s/ Michael J. Leiva

Name:   Michael Leiva Title:   Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Commonwealth of Pennsylvania State Employees Retirement
System, as a Lender By:  

/s/ Adam Y. Shapiro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) JHF II - Short Duration Credit Opportunities Fund (F/K/A JHF
II - Multi Sector Bond Fund), as a Lender By:  

/s/ Adam Y. Shapiuro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Libra Global Limited, as a Lender By:  

/s/ Adam Y. Shapiro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) San Joaquin County Employees’ Retirement Association, as a
Lender By:  

/s/ Adam Y. Shapiro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan
Portfolio, as a Lender By:  

/s/ Adam Y. Shapiro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) Stone Harbor Leveraged Loan Fund LLC, as a Lender By:  

/s/ Adam Y. Shapiro

Name:   Adam Shapiro Title:   General Counsel



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) TRALEE CDO I LTD, as a Lender By:   Par-Four Investment
Management, LLC   As Collateral Manager   By:  

/s/ Dennis Gorczyca

  Name:   Dennis Gorczyca   Title:   Managing Director



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Venture VI CDO Limited,

as a Lender

By:   its investment advisor, MJX Asset Management, LLC   By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Venture VII CDO Limited,

as a Lender

By:   its investment advisor, MJX Asset Management, LLC   By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Venture VIII CDO, Limited,

as a Lender

By:   its investment advisor, MJX Asset Management, LLC   By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Venture X CLO, Limited,

as a Lender

By:   its investment advisor, MJX Asset Management, LLC   By:  

/s/ Martin E. Davey

  Name:   Martin E. Davey   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Allegheny Technologies Incorporated Master Pension Trust,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

John Hancock Fund II Floating Rate Income Fund,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

MT. WILSON CLO II, LTD.,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Mountain Hawk II CLO, LTD.,

as a Lender

By:  

/s/ Eiki Hatakeyama

Name:   Eiki Hatakeyama Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

MultiMix Wholesale Diversified Fixed Interest Trust,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Western Asset Bank Loan (Multi-Currency) Master Fund,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Western Asset Floating Rate High Income Fund, LLC,

as a Lender

By:   Western Asset Management Company as Investment Manager and Agent   By:  

/s/ Eiki Hatakeyama

  Name:   Eiki Hatakeyama   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Nuveen Credit Strategies Income Fund,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Nuveen Floating Rate Income Fund,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Nuveen Floating Rate Income Opportunity Fund,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Nuveen Senior Income Fund,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Nuveen Short Duration Credit Opportunities Fund,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

SSF Trust,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Symphony CLO III, LTD.,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Symphony CLO IV LTD.,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Symphony CLO V LTD.,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited)

Symphony CLO VII, LTD,

as a Lender

By:   Symphony Asset Management LLC   By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research



--------------------------------------------------------------------------------

Signature page to Amendment No. 1 to Term Loan Agreement (Offshore Group
Investment Limited) The Northwestern Mutual Life Insurance Company Northwestern
Mutual Series Fund, Inc. H.Y.B.P., As Lenders By:  

/s/ Andrew Wassweiler

Name:   Andrew Wassweiler Title:   Managing Director By:   Mason Street Advisors
its Investment Managers



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Execution Version

$500,000,000

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of October 25, 2012,

as amended and restated as of November 22, 2013,

among

OFFSHORE GROUP INVESTMENT LIMITED

and

VANTAGE DELAWARE HOLDINGS, LLC,

as Borrowers,

VANTAGE DRILLING COMPANY AND

CERTAIN SUBSIDIARIES THEREOF PARTY HERETO,

as Guarantors

THE LENDERS PARTY HERETO

CITIBANK, N.A.,

as Administrative Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent,

and

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger, Sole Bookrunning Manager,

Syndication Agent and Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I

 

DEFINITIONS

     1   

Section 1.01.

      

Defined Terms

     1   

Section 1.02.

      

Terms Generally

     35   

ARTICLE II

 

THE CREDITS

     36   

Section 2.01.

      

Term Loans

     36   

Section 2.02.

      

[Reserved]

     36   

Section 2.03.

      

[Reserved]

     36   

Section 2.04.

      

[Reserved]

     36   

Section 2.05.

      

Repayment of Loans; Evidence of Debt

     36   

Section 2.06.

      

Change of Control; Asset Sale; Mandatory Prepayments

     37   

Section 2.07.

      

[Reserved]

     41   

Section 2.08.

      

Interest

     41   

Section 2.09.

      

Interest Periods

     42   

Section 2.10.

      

Increased Costs, Illegality, etc.

     42   

Section 2.11.

      

Compensation

     43   

Section 2.12.

      

Change of Lending Office

     44   

Section 2.13.

      

Notice of Certain Costs

     44   

Section 2.14.

      

Voluntary Prepayments

     44   

Section 2.15.

      

Fees

     44   

Section 2.16.

      

Method and Place of Payment

     45   

Section 2.17.

      

Net Payments

     45   

Section 2.18.

      

Limit on Rate of Interest

     48   

Section 2.19.

      

Pro Rata Sharing

     48   

Section 2.20.

      

Adjustments; Set-off

     49   

Section 2.21.

      

Interest Elections

     49   

Section 2.22.

      

Extension Offers

     50   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

     51   

Section 3.01.

      

Corporate Status

     51   

Section 3.02.

      

Corporate Power and Authority; Enforceability; Security Interests

     51   

Section 3.03.

      

No Violation

     52   

Section 3.04.

      

Litigation

     52   

Section 3.05.

      

Margin Regulations

     52   

Section 3.06.

      

Governmental Approvals

     52   

Section 3.07.

      

Investment Company Act

     53   

Section 3.08.

      

True and Complete Disclosure

     53   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 3.09.

      

Financial Condition; Financial Statements

     53   

Section 3.10.

      

Tax Matters

     53   

Section 3.11.

      

Compliance with ERISA

     54   

Section 3.12.

      

Subsidiaries; Capitalization

     54   

Section 3.13.

      

Accounting System

     54   

Section 3.14.

      

Intellectual Property

     55   

Section 3.15.

      

Environmental Laws

     55   

Section 3.16.

      

Labor Matters

     55   

Section 3.17.

      

Properties; Vessel Registration

     56   

Section 3.18.

      

Insurance

     56   

Section 3.19.

      

Permits

     56   

Section 3.20.

      

Solvency

     57   

Section 3.21.

      

No Receiver

     57   

Section 3.22.

      

No Material Adverse Effect

     57   

Section 3.23.

      

USA Patriot Act; Bank Secrecy Act; OFAC; FCPA; Money Laundering Laws

     57   

Section 3.24.

      

Security Interests; Collateral

     58   

Section 3.25.

      

No Liens or Financing Statements

     60   

Section 3.26.

      

No Restrictions on Payments of Dividends

     61   

Section 3.27.

      

Brokers

     61   

ARTICLE IV

 

[RESERVED]

     61   

ARTICLE V

 

[RESERVED]

     61   

ARTICLE VI

 

COVENANTS

     61   

Section 6.01.

      

[Reserved]

     61   

Section 6.02.

      

Reports and Other Information

     61   

Section 6.03.

      

Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock

     62   

Section 6.04.

      

Limitation on Restricted Payments

     65   

Section 6.05.

      

Dividend and Other Payment Restrictions Affecting Subsidiaries

     68   

Section 6.06.

      

Merger, Consolidation; Sale of Assets

     69   

Section 6.07.

      

Transactions with Affiliates

     73   

Section 6.08.

      

Compliance Certificate

     74   

Section 6.09.

      

Future Guarantors

     74   

Section 6.10.

      

Liens

     75   

Section 6.11.

      

Covenant Suspension Event

     75   

Section 6.12.

      

Business Activities

     76   

Section 6.13.

      

Maintenance of Insurance

     76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 6.14.

      

Payment of Taxes, etc.

     77   

Section 6.15.

      

Compliance with Laws

     77   

Section 6.16.

      

Operation of Vessels

     77   

Section 6.17.

      

After-Acquired Property

     77   

Section 6.18.

      

Further Instruments and Acts

     79   

Section 6.19.

      

Plan

     79   

Section 6.20.

      

Payments for Consent

     79   

ARTICLE VII

 

EVENTS OF DEFAULT

     79   

Section 7.01.

      

Events of Default

     79   

Section 7.02.

      

Acceleration

     81   

Section 7.03.

      

Other Remedies

     82   

Section 7.04.

      

Waiver of Past Defaults

     82   

Section 7.05.

      

Control by Majority

     82   

ARTICLE VIII

 

THE AGENTS

     82   

Section 8.01.

      

Appointment

     82   

Section 8.02.

      

Delegation of Duties

     83   

Section 8.03.

      

Exculpatory Provisions

     83   

Section 8.04.

      

Reliance by Agents

     83   

Section 8.05.

      

Notice of Default

     83   

Section 8.06.

      

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     84   

Section 8.07.

      

Indemnification

     84   

Section 8.08.

      

Agents in Their Individual Capacity

     85   

Section 8.09.

      

Successor Agents

     85   

Section 8.10.

      

Payments Set Aside

     85   

Section 8.11.

      

Administrative Agent May File Proofs of Claim

     86   

Section 8.12.

      

Collateral Matters

     86   

Section 8.13.

      

Intercreditor Agreements and Collateral Matters

     86   

Section 8.14.

      

Withholding Tax

     87   

Section 8.15.

      

Authorization of Actions to be Taken by the Pari Passu Collateral Agent Under
the Collateral Agreements and the Agents Under the Intercreditor Agreement

     87   

ARTICLE IX

 

GUARANTEE

     88   

Section 9.01.

      

Guarantee by the Guarantors, etc.

     88   

Section 9.02.

      

Guarantors’ Obligations Absolute

     88   

Section 9.03.

      

Waivers

     90   

Section 9.04.

      

Subrogation Rights

     90   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 9.05.

      

Separate Actions

     90   

Section 9.06.

      

Guarantors Familiar with Borrower’s Affairs

     90   

Section 9.07.

      

Covenant Under Term Loan Agreement

     90   

Section 9.08.

      

Solvency

     90   

Section 9.09.

      

Continuing Guarantee; Remedies Cumulative, etc.

     91   

Section 9.10.

      

Application of Payments and Recoveries

     91   

Section 9.11.

      

Reinstatement

     91   

Section 9.12.

      

Contribution Among Guarantors

     91   

Section 9.13.

      

Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.

     91   

Section 9.14.

      

Termination

     92   

Section 9.15.

      

Enforcement Only by Administrative Agent

     92   

Section 9.16.

      

General Limitation on Claims by Guarantors

     92   

Section 9.17.

      

Guarantors that are Internal Charterers

     92   

ARTICLE X

 

MISCELLANEOUS

     93   

Section 10.01.

      

Amendments and Waivers

     93   

Section 10.02.

      

Notices

     95   

Section 10.03.

      

No Waiver; Cumulative Remedies

     96   

Section 10.04.

      

Survival of Representations and Warranties

     96   

Section 10.05.

      

Payment of Expenses; Indemnification

     96   

Section 10.06.

      

Successors and Assigns; Participations and Assignments

     97   

Section 10.07.

      

Replacements of Lenders Under Certain Circumstances

     100   

Section 10.08.

      

Counterparts

     100   

Section 10.09.

      

Severability

     101   

Section 10.10.

      

GOVERNING LAW

     101   

Section 10.11.

      

Submission to Jurisdiction; Consent to Service; Waivers

     101   

Section 10.12.

      

Acknowledgments

     101   

Section 10.13.

      

WAIVERS OF JURY TRIAL

     102   

Section 10.14.

      

Confidentiality

     102   

Section 10.15.

      

No Advisory or Fiduciary Responsibility

     102   

Section 10.16.

      

USA PATRIOT Act

     103   

Section 10.17.

      

Conversion of Currencies

     103   

Section 10.18.

      

Platform; Borrower Materials

     103   

Section 10.19.

      

Intercreditor Agreement

     103   

Section 10.20.

      

Integration

     104   

Section 10.21.

      

Administrative Borrower

     104   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 10.22.

      

Joint and Several Liability; Postponement of Subrogation

     104   

Section 10.23.

      

Name Agents

     104   

Section 10.24.

      

OID LEGEND

     105   

Section 10.25.

      

Release of Liens

     105   

Section 10.26.

      

Release of Guarantees

     106   

Section 10.27.

      

Amendment and Restatement

     106   

 

-v-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Note Exhibit
C    Form of Interest Period Election Request Exhibit D-1 - D-4    Form of U.S.
Tax Compliance Certificate Exhibit E    Form of Permitted Loan Purchase
Assignment and Acceptance Exhibit F    [Reserved] Exhibit G    Form of Annual
Compliance Certificate Exhibit H    Form of Joinder Agreement Exhibit I-1   
Form of Assignment of Insurance - Owner Exhibit I-2    Form of Assignment of
Insurance by Internal Charterers Exhibit J-1    Form of Assignment of Earnings -
Owner Exhibit J-2    Form of Assignment of Earnings by Internal Charterers
Exhibit K-1    Form of Ship Mortgage - Panama Exhibit K-2    Form of Ship
Mortgage and Deed of Covenants - Bahamas Exhibit L    Form of Opinion of
Bahamian Legal Counsel Schedule 2.01    Commitments and Lenders Schedule 3.01   
Corporate Status Schedule 3.03    No Violation - No Conditions Schedule 3.04   
Litigation Schedule 3.12(A)    Subsidiaries Schedule 3.12(B)    Capitalization -
Liens on Equity Interests Schedule 3.12(C)    Capitalization - Authorized or
Outstanding Interests Schedule 3.15    Environmental Laws Schedule 3.19   
Permits Schedule 3.26    Restrictions on Payments of Dividends Schedule 6.06(h)
   Additional Partial Vessel Sale Provisions Schedule 6.18(d)    Post-Closing
Actions



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”), dated as of
October 25, 2012, as amended and restated as of November 22, 2013, among VANTAGE
DRILLING COMPANY, a Cayman Islands exempted company (the “Parent”), OFFSHORE
GROUP INVESTMENT LIMITED, a Cayman Islands exempted company (the “Company”),
VANTAGE DELAWARE HOLDINGS, LLC, a Delaware limited liability company (“US
Borrower” and, together with the Company, the “Borrowers”), the Guarantors (as
hereinafter defined), the Lenders (as hereinafter defined) from time to time
party hereto and CITIBANK, N.A., as administrative agent for the Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent for the Lenders.

WHEREAS, the Agents, the Lenders, the Parent, and the Borrowers entered into
that certain Term Loan Agreement, dated as of October 25, 2012 (as amended prior
to the date hereof, the “Existing Term Loan Agreement”). Under the Existing Term
Loan Agreement, the Lenders, among other things, made available to the Borrowers
loans in an original aggregate principal amount of $500,000,000;

WHEREAS, the parties hereto have agreed to amend and restate the Existing Term
Loan Agreement in its entirety as set forth in this Agreement;

NOW, THEREFORE, the Parent, the Borrowers, the Lenders and the Agents agree to
amend and restate the Existing Term Loan Agreement in its entirety set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2015 Indenture” means the indenture, dated as of July 30, 2010, of the Company
and the Parent (as the same has been and may be further amended, restated,
supplemented or otherwise modified from time to time), with the Guarantors (as
defined therein), and the 2015 Noteholder Agent.

“2015 Indenture Collateral Agreements” means any other agreement, document or
instrument pursuant to which a Lien is granted by any Credit Party to secure any
2015 Note Obligations or under which rights or remedies with respect to any such
Lien are governed, as the same may be amended, restated or otherwise modified
from time to time as permitted by the 2015 Indenture.

“2015 Indenture Documents” means the 2015 Indenture, the 2015 Indenture
Collateral Agreements and any agreement, instrument or other document evidencing
or governing any 2015 Note Obligations.

“2015 Note Obligations” means the “Obligations” (as defined in the 2015
Indenture) of the Credit Parties under the 2015 Indenture, the 2015 Notes, the
Collateral Agreements, the 2015 Indenture Collateral Agreements and any other
related document or instrument executed and delivered pursuant to any of the
foregoing.

“2015 Noteholder Agent” means Wells Fargo Bank, National Association, and any
and all successors thereto, as trustee and collateral agent (together with its
successors and permitted assigns).

“2015 Notes” means the Company’s 11  1⁄2% Senior Secured First Lien Notes due
2015 issued under the 2015 Indenture.

“2019 Holders” means the Holders (as defined in the 2019 Indenture) of the 2019
Notes.

“2019 Indenture” means the indenture, dated as of October 25, 2012, of the
Company and the Parent (as the same has been and may be further amended,
restated, supplemented or otherwise modified from time to time), with the
Guarantors (as defined therein), and the 2019 Noteholder Agent pursuant to which
the 2019 Notes were issued.



--------------------------------------------------------------------------------

“2019 Indenture Documents” means the 2019 Indenture and any agreement,
instrument or other document evidencing or governing any 2019 Note Obligations.

“2019 Noteholder Agent” means Wells Fargo Bank, National Association, and any
and all successors thereto, as trustee and collateral agent (together with its
successors and permitted assigns) under the 2019 Indenture.

“2019 Note Obligations” means the “Obligations” (as defined in the 2019
Indenture) of the Credit Parties under the 2019 Indenture, the 2019 Notes, the
Collateral Agreements and any other related document or instrument executed and
delivered pursuant to any of the foregoing.

“2019 Notes” means the Company’s 7.5% Senior Secured First Lien Notes due 2019
issued under the 2019 Indenture.

“2019 Notes Secured Parties” means, collectively, the 2019 Holders (including
the holders of any additional notes subsequently issued under and in compliance
with the terms of the 2019 Indenture) and the 2019 Noteholder Agent.

“2019 Trustee” means Wells Fargo Bank, National Association, as trustee
(together with its successors and permitted assigns) under the 2019 Indenture.

“2023 Indenture” means the indenture, dated as of March 28, 2013, of the Company
and the Parent (as the same has been and may be further amended, restated,
supplemented or otherwise modified from time to time), with the Guarantors (as
defined therein), the 2023 Noteholder Trustee and the 2023 Noteholder Collateral
Agent.

“2023 Indenture Documents” means any of the 2023 Notes, the 2023 Indenture, the
guarantees of the foregoing and the Collateral Agreements.

“2023 Noteholder Collateral Agent” means Wells Fargo Bank, National Association,
in its capacity as collateral agent for the benefit of the holders of the 2023
Notes, together with its successors in such capacity.

“2023 Noteholder Trustee” means Wells Fargo Bank, National Association in its
capacity as trustee under the 2023 Indenture.

“2023 Note Obligations” means the “Obligations” (as defined in the 2023
Indenture) of the Credit Parties under the 2023 Indenture, the 2023 Notes, the
Collateral Agreements and any other related document or instrument executed and
delivered pursuant to any of the foregoing.

“2023 Notes” means the Company’s 7.125% Senior Secured First Lien Notes due 2023
issued under the 2023 Indenture.

“2023 Notes Secured Parties” means, collectively, the holders of 2023 Notes
(including the holders of any additional notes subsequently issued under and in
compliance with the terms of the 2023 Indenture), the 2023 Noteholder Collateral
Agent and the 2023 Noteholder Trustee.

“ABR” means, for any day, a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest of
(a) the rate of interest per annum determined by Citibank, N.A. as its prime
rate in effect at its principal office in New York, New York, and notified to
the Administrative Borrower, (b) 1/2 of 1% per annum above the Federal Funds
Rate and (c) 1% per annum above the one-month Adjusted LIBOR.

 

2



--------------------------------------------------------------------------------

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means a Loan bearing interest at a rate equal to the ABR plus the
Applicable Margin.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person (regardless
of the form of the applicable transaction by which such Person became a
Subsidiary) or expressly assumed in connection with the acquisition of assets
from any such Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging with or into, or
becoming a Restricted Subsidiary of, such specified Person or of such
Indebtedness being incurred in connection with the acquisition of assets; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

Acquired Debt will be deemed to be incurred on the date the acquired Person
becomes a Subsidiary or the later of the date such Indebtedness is incurred or
the date of the related acquisition of assets from such Person.

“Additional Vessel” means a drilling rig or drillship or other vessel that is
used or useful in the Permitted Business; provided that upon the consummation of
a Vessel Asset Sale where all of the interests in any such Additional Vessel are
sold, leased, conveyed or otherwise disposed of in a transaction that complies
with the terms of this Agreement, including the provisions of Section 6.05 and
Section 6.06, such Additional Vessel shall not thereafter constitute an
Additional Vessel hereunder.

“Adjusted LIBOR” means, with respect to any Interest Period, an interest rate
per annum equal to the product of (a) the LIBOR in effect for such Interest
Period and (b) Statutory Reserves.

“Administrative Agent” means Citibank, N.A., as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, or any successor
administrative agent appointed in accordance with the provisions of
Section 8.09.

“Administrative Borrower” means the Company.

“Administrative Questionnaire” shall have the meaning set forth in
Section 10.06(b)(ii)(4).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that Beneficial Ownership of 10% or more of the
Voting Stock of a Person will be deemed to constitute control. For purposes of
this definition, the terms “controlling,” “controlled by” and “under common
control with” have correlative meanings.

“Affiliate Transaction” shall have the meaning set forth in Section 6.07(a).

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning set forth in the preamble hereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Agreement Currency” shall have the meaning set forth in Section 10.17(b).

“Applicable Creditor” shall have the meaning set forth in Section 10.17(b).

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means 4.00% in the case of a LIBOR Loan (or 3.00% in the
case of an ABR Loan).

“Approved Fund” shall have the meaning set forth in Section 10.06(b).

“Arranger” means Citigroup Global Markets Inc.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Parent, the Company, and the Restricted
Subsidiaries, taken as a whole, or of the Company and the Restricted
Subsidiaries taken as a whole will be governed by the provisions of
Section 2.06(a) and/or Section 6.06 and not by the provisions of Section 2.06(b)
or (c).

(2) the issuance of Equity Interests in any of the Restricted Subsidiaries or
the sale of Equity Interests in any of the Company’s Subsidiaries other than
statutory or directors qualifying shares; and

(3) an Involuntary Transfer.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value or that results in generating Net Proceeds, in
either case, of less than $10,000,000;

(2) a transfer of Equity Interests or other assets between or among the Company
and any of the Restricted Subsidiaries;

(3) an issuance of Equity Interests by a Restricted Subsidiary to the Company or
to another Restricted Subsidiary;

(4) the sale or lease or other disposition of products, services or accounts
receivable in the ordinary course of business and any sale or conveyance or
other disposition of damaged, worn-out or obsolete assets in the ordinary course
of business;

(5) the sale or other disposition of cash or Cash Equivalents;

(6) a Restricted Payment that does not violate Section 6.04 or a Permitted
Investment;

(7) the pledge, asset sale or other disposition by the Parent or any Excluded
Parent Subsidiary of the Equity Interests of any Excluded Parent Subsidiary; and

(8) any transfer of property in connection with a sale and leaseback transaction
other than the sale and leaseback of a Vessel.

“Asset Sale Offer” shall have the meaning set forth in Section 2.06(b)(ii).

“Asset Sale Offer Payment Date” shall have the meaning set forth in
Section 2.06(b)(v)(2).

“Assignee” shall have the meaning set forth in Section 10.06(b).

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent (if required by
Section 10.06, substantially in the form of Exhibit A or such other form as
shall be approved by the Administrative Agent).

“Authorized Officer” means as to any Person, the Chairman of the Board, the
President, the Chief Executive Officer, the Chief Financial Officer, the Chief
Operating Officer, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer, the Assistant or Vice Treasurer, the Vice
President-Finance, the General Counsel, the Secretary, the Assistant Secretary
and any director, manager, managing member or general partner, in each case, of
such Person, and any other senior officer designated as such in writing to the
Administrative Agent by such Person. Any document delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the applicable Credit Party and such
Authorized Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Authorized Representative” means (i) in the case of any Loan Obligations or the
Secured Parties, the Administrative Agent, (ii) in the case of the 2019 Note
Obligations, the 2019 Trustee, (iii) in the case of the Second Term Loan
Obligations, the Second Term Loan Agent, (iv) in the in case of the 2023 Note
Obligations, the 2023 Trustee, (v) in the case of any Series of Other Pari Passu
Obligations or Other Pari Passu Secured Parties that become subject to the
Intercreditor Agreement, the Authorized Representative named for such Series,
and (vi) in the case of the Credit Agreement Obligations, the Credit Agreement
Agent.

“Bank Secrecy Act” means the federal Bank Secrecy Act (31 U.S.C. §§ 5311 et
seq.), as amended by the USA Patriot Act or otherwise from time to time, and all
regulations thereunder and any successor regulations.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code, or any similar Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, including laws for
the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns,”
“Beneficial Ownership” and “Beneficially Owned” have a corresponding meaning.

“Bill of Sale” means that certain bill of sale from DSME to the Company or a
Restricted Subsidiary transferring title of the Tungsten Explorer to the Company
or a Restricted Subsidiary free and clear of all Liens.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof or the manager or any
committee of managers; and

 

5



--------------------------------------------------------------------------------

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrowers” shall have the meaning set forth in the preamble to this Agreement.

“Borrower Materials” shall have the meaning set forth in Section 10.18.

“Borrowing” means a group of Loans of a single Type and made on a single date
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.

“Builder’s Certificate” means the builder’s certificate delivered by DSME in
accordance with the terms of the Tungsten Explorer Construction Contract.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Loan (other
than an ABR Loan), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.

“Calculation Date” means the date on which the event occurred for which the
calculation of Parent Consolidated Cash Flow or Company Consolidated Cash Flow
is made.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

(3) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a Thomson Bank Watch Rating of “B” or better;

 

6



--------------------------------------------------------------------------------

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition;

(6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition; and

(7) investments in (a) Foreign Deposit Accounts and cash management facilities
maintained at one of the three largest banks in which any Restricted Subsidiary
or any Other Guarantor maintains its registered or local office and (b) such
investments as are comparable to the cash equivalents described in clauses
(1) through (6) above that are customary investments for entities in such
jurisdictions and that are consistent with the goal of preservation of capital
and that are prudent under the circumstances.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the Closing Date, (b) any change in any law, treaty, order,
policy, rule or regulation or in the interpretation or application thereof by
any Governmental Authority after the Closing Date or (c) compliance by any
Lender with any guideline, request, directive or order enacted or promulgated
after the Closing Date by any central bank or other Governmental Authority or
quasigovernmental authority (whether or not having the force of law); provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) and all
guidelines, requests, directives, orders, rules and regulations adopted, enacted
or promulgated in connection therewith shall be deemed to have gone into effect
after the Closing Date regardless of the date adopted, enacted or promulgated
and shall be included as a Change in Law only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a)(ii) and (c) of
Section 2.10 generally on other borrowers of loans under United States credit
facilities.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Parent, the Company and the Restricted Subsidiaries taken as a whole
(other than assets of Excluded Parent Subsidiaries) or the Company and the
Restricted Subsidiaries taken as a whole, in either case, to any “person” (as
that term is used in Section 13(d) of the Exchange Act);

(2) any “person” (as defined above) acquires, directly or indirectly, in one or
a series of transactions Beneficial Ownership of more than 50% of the Voting
Stock of the Parent (or any other direct or indirect parent of the Company) or
the Company and maintains such Beneficial Ownership of more than 50% of the
Voting Stock of the Parent (or any other direct or indirect parent of the
Company) or the Company, measured by voting power rather than number of shares,
for more than 15 consecutive Business Days;

(3) the adoption of a plan relating to the liquidation or dissolution of the
Parent, the Company or US Borrower;

(4) the consummation of any transaction or any series of transactions
(including, without limitation, any merger, consolidation or other business
combination), the result of which is that any “person” (as defined above),
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
Voting Stock of the Parent (or any other direct or indirect parent of the
Company), measured by voting power rather than number of shares;

 

7



--------------------------------------------------------------------------------

(5) the Parent or the Company consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Parent or
the Company, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Parent or the Company or such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of the Parent or the Company
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance);

(6) the first day on which the Parent ceases to own at least 90% of the
outstanding Equity Interests of the Company or the Company ceases to own 100% of
the outstanding Equity Interests of US Borrower; or

(7) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors.

“Change of Control Offer” shall have the meaning set forth in
Section 2.06(a)(ii).

“Change of Control Payment Date” shall have the meaning set forth in
Section 2.06(a)(ii)(3).

“Closing Date” means October 25, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all assets and property, whether now owned, or hereafter
acquired, upon which a Lien or Mortgage securing the Loan Obligations is granted
or purported to be granted under any Collateral Agreements.

“Collateral Agent” means Wells Fargo Bank, National Association, as collateral
agent for the benefit of the Secured Parties (and, as applicable, as Pari Passu
Collateral Agent for the Secured Parties and the other holders of Pari Passu
Obligations), or any successor collateral agent appointed in accordance with the
provisions of Section 8.09 and the provisions of the Intercreditor Agreement.

“Collateral Agreements” means, collectively, the Security Agreement, each
Mortgage, each assignment, the Intercreditor Agreement, the Insurance and
Earnings Supplement and each other instrument, including any security document
or pledge agreement, creating Liens in favor of the Pari Passu Collateral Agent
as required by this Agreement or the Intercreditor Agreement, in each case, as
the same may be in effect from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan on the Closing Date pursuant to Section 2.01(a), expressed as the
principal amount of the Loan to be made by such Lender pursuant to such Section.
The amount of each Lender’s Commitment is set forth on Schedule 2.01. The
aggregate principal amount of the Commitments is $500,000,000.

“Common Collateral” means, at any time, Collateral in which the Pari Passu
Collateral Agent and/or holders of one or more Series of Pari Passu Obligations
(or their respective Authorized Representatives) hold a valid and perfected
security interest at such time. Notwithstanding the foregoing, neither Credit
Agreement Excluded Collateral nor Pari Passu Excluded Collateral will constitute
Common Collateral.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Company Consolidated Cash Flow” means, with respect to any period, the
Consolidated Net Income of the Company for such period plus, without
duplication:

(1) an amount equal to (a) any extraordinary loss plus (b) any net loss realized
by the Company or any of the Restricted Subsidiaries in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income; plus

 

8



--------------------------------------------------------------------------------

(2) provision for taxes based on income or profits of the Company and the
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3) the Consolidated Interest Expense of the Company and the Restricted
Subsidiaries to the extent that such Consolidated Interest Expenses were
deducted in computing such Consolidated Net Income; plus

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Company and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; minus

(5) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Company Consolidated Cash Flow shall be calculated to give effect to the
following:

(A) Pro forma effect shall be given to any acquisition of a company, business,
asset or Vessel that has been made by the Company or any of the Restricted
Subsidiaries during the four-quarter reference period, or approved and expected
to be consummated within 30 days of the Calculation Date, including, in each
case, through a merger or consolidation or an acquisition, and including any
related financing transactions, in each case during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date, in each case, as if such transaction had occurred on the first day of the
applicable four-quarter reference period.

(B) Company Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded.

(C) The provision for taxes based on the income or profits of, and the
depreciation, amortization and other non-cash expenses of, a Restricted
Subsidiary will be added to Consolidated Net Income to compute Company
Consolidated Cash Flow only to the extent that a corresponding amount would be
permitted at the date of determination to be dividended to the Company by such
Restricted Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Restricted
Subsidiary or its stockholders.

For the avoidance of doubt, the calculation of the ratio test set forth in
Section 6.03(a)(ii), shall give effect to any incurrence, assumption or
guarantee of any Indebtedness relating to the construction, delivery and/or
acquisition of any Vessel in accordance with the foregoing clause (A).

“Confidential Information” shall have the meaning set forth in Section 10.14.

“Consent Solicitation” means the solicitation of consents from the holders of
the 2015 Notes by the Company, upon the terms and subject to the conditions set
forth in the Offer to Purchase and Consent Solicitation Statement dated
October 1, 2012, and in the accompanying Consent and Letter of Transmittal, as
the same may be amended or supplemented from time to time.

“Consolidated Cash Flow” means Parent Consolidated Cash Flow or Company
Consolidated Cash Flow, as applicable, on the applicable Calculation Date.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Consolidated Interest Expense of such Person for such period; provided,
however, that the Consolidated Interest Coverage Ratio shall be calculated
giving pro forma effect to any transaction that may be given pro forma effect in
accordance with Article 11 of Regulation S-X under the Securities Act as in
effect from time to time; provided, further, however, that (a) the Consolidated
Cash Flow attributable to discontinued operations, as determined in accordance
with GAAP, and operations or businesses disposed of prior to the Calculation
Date, shall be excluded and (b) the Consolidated Interest Expense attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses disposed of prior to the Calculation Date, shall be
excluded, but only to the extent that the obligations giving rise to such
Consolidated Interest Expense will not be obligations of the referent Person or
any of the Restricted Subsidiaries (in the case of the Company) or the referent
Person and its Subsidiaries (in the case of the Parent) following the
Calculation Date.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries (in the case of the Company), or such Person and its Subsidiaries
(in the case of the Parent) for such period, whether paid or accrued (including,
without limitation, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations but excluding:

(a) amortization of debt issuance costs; and

(b) any nonrecurring charges relating to any premium or penalty paid, write off
of deferred finance costs or original issue discount or other charges in
connection with redeeming or otherwise retiring any Indebtedness prior to its
Stated Maturity, to the extent that any of such nonrecurring charges constitute
interest expense); and

(2) the consolidated interest expense of such Person and any Restricted
Subsidiaries (in the case of the Company) or such Person and its Subsidiaries
(in the case of the Parent) that was capitalized during such period.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries (in the case of the Company) or such Person and its Subsidiaries
(in the case of the Parent) for such period, on a consolidated basis, determined
in accordance with GAAP; provided that:

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary;

(2) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

(3) the cumulative effect of a change in accounting principles will be excluded;
and

(4) non-cash gains and losses due solely to fluctuations in currency values will
be excluded.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries, less all goodwill, patents, tradenames,
trademarks, copyrights, franchises, experimental expenses, organization expenses
and any other amounts classified as intangible assets in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Parent who:

(1) was a member of such Board of Directors on the STLA Closing Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; provided,
however, that if a majority of the members of the Board of Directors of the
Parent are at any time nominated for election by any single “person” or any
group of persons having any agreement, arrangement or understanding with respect
to nomination of directors (as the term “person” is used in Section 13(d) of the
Exchange Act) and elected to the Board of Directors of the Parent, each member
so nominated and elected shall not be a Continuing Director, regardless of
whether such member is currently serving, or has previously served, as a member
of the Board of Directors of the Parent.

“Contract Unwind Trigger” means the termination of the underlying Drilling
Contract and the collection of all revenue and accounts receivable owing under
such Drilling Contract to the applicable Subsidiary.

“Contract Winning Trigger” means the entering into a Drilling Contract by any
direct or indirect Subsidiary of the Parent or the Company that is not already a
Guarantor or the US Borrower, under which the drilling services are to be
performed by a Vessel or any Additional Vessel of the Company or any Restricted
Subsidiary.

“Covenant Suspension Event” shall have the meaning set forth in Section 6.11(a).

“Credit Agreement” means that certain Credit Agreement, dated as of June 21,
2012, as amended and restated by that certain Amended and Restated Credit
Agreement, dated as of March 28, 2013, and as further amended, restated,
modified, renewed, refunded, replaced or refinanced, among the Parent, the
Company, the guarantors from time to time party thereto, the lenders from time
to time party thereto, the Credit Agreement Collateral Agent and the Credit
Agreement Agent.

“Credit Agreement Agent” means Royal Bank of Canada, together with its
successors and permitted assigns in such capacity.

“Credit Agreement Collateral Agent” means the collateral agent under the Credit
Agreement, which shall initially be Wells Fargo Bank, National Association.

“Credit Agreement Collateral Agreements” means the Collateral Agreements and any
agreement, document or instrument pursuant to which a Lien is granted by any
Grantor (as defined in the Security Agreement) to secure any Credit Agreement
Obligations or under which rights or remedies with respect to any such Lien are
governed, as the same may be amended, restated, modified, renewed, refunded,
replaced or refinanced from time to time as permitted by the Pari Passu
Documents.

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Agreements and any other agreement, instrument or other document
evidencing or governing any Credit Agreement Obligations.

“Credit Agreement Excluded Collateral” shall have the meaning set forth in the
Intercreditor Agreement.

“Credit Agreement Obligations” means Indebtedness incurred pursuant to the
Credit Agreement and which is permitted pursuant to this Agreement, the Second
Term Loan Facility, the 2019 Indenture and the 2023 Indenture to be secured by a
first Lien that is pari passu on the Common Collateral, in an aggregate
principal amount

 

11



--------------------------------------------------------------------------------

for all such Indebtedness not to exceed $200,000,000 plus interest (including
interest which but for the filing of a petition in bankruptcy with respect to
either Borrower, the Parent or any other Guarantor (in each case, including in
its capacity as a co-borrower thereunder), would have accrued on such
obligations, whether or not a claim for such interest or fees is allowed in such
proceeding), fees, costs and expenses including legal fees and expenses to the
extent authorized under the Credit Agreement Documents.

“Credit Agreement Secured Parties” means, collectively, the lenders from time to
time party to the Credit Agreement, the Credit Agreement Collateral Agent and
the Credit Agreement Agent.

“Credit Facility” means a credit agreement, including the Credit Agreement, term
loan (other than the Loans and the loans under the Second Term Loan Facility),
promissory note or notes with, or other evidence of Indebtedness to, banks or
other institutional lenders, investors or credit providers, including any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
modified, renewed, refunded, replaced (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Credit Party” means each Borrower and each Guarantor.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of Indebtedness (or any Person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such Indebtedness by the Parent, either Borrower or any of
the Subsidiaries.

“Deepwater Vessel” means each of (i) the Bahamian flag vessels the Platinum
Explorer, the Titanium Explorer and the Tungsten Explorer, and (ii) any other
deepwater vessel hereafter acquired by the Company or any Restricted Subsidiary.
For the avoidance of doubt, as of the Repricing Effective Date, the Panamanian
flag vessels the Emerald Driller, the Sapphire Driller, the Topaz Driller and
the Aquamarine Driller are not Deepwater Vessels.

“Default” means any event which is, or with passage of time or the giving of
notice both would be, an Event of Default.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent, the Company or a Restricted Subsidiary in
connection with an Asset Sale, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale or other disposition of such
Designated Non-cash Consideration. For the avoidance of doubt, the assets
described in clauses (i), (ii) and (iii) of Section 6.06(e) shall not constitute
Designated Non-cash Consideration.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Maturity Date. Notwithstanding the preceding sentence, the
following will not constitute Disqualified Stock:

(1) any Capital Stock that would constitute Disqualified Stock solely because
the holders of the Capital Stock have the right to require the Parent or the
Company to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale if the terms of such Capital Stock provide that the
Parent or the Company may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.04; and (2) Capital Stock that is convertible or exchangeable into
other Capital Stock. The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this

 

12



--------------------------------------------------------------------------------

Agreement will be the maximum amount that the Parent or the Company and the
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends.

“Drilling Contract” means any drilling contract in respect of any Vessel or
other contract for use of any Vessel (except Internal Charters and Permitted
Third Party Charters).

“DSME” means Daewoo Shipbuilding & Marine Engineering Co., Ltd., a corporation
organized and existing under the laws of the Republic of South Korea.

“Earnings Account” means, collectively, the interest bearing accounts maintained
from time to time with JPMorgan Chase Bank, N.A., the Pari Passu Collateral
Agent or another financial institution reasonably acceptable and located in the
United States subject to an account control agreement, except to the extent
prohibited by applicable law.

“Earnings Assignment” means, collectively, the first priority assignments of
earnings in favor of the Pari Passu Collateral Agent given by the Company, each
applicable Guarantor, and each applicable Internal Charterer respecting all
earnings derived from the Vessels and their respective operations, substantially
in the form attached hereto as Exhibits J-1 or J-2, as the same may be amended,
supplemented or modified from time to time.

“Environmental Claims” means any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Parent or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety, or Hazardous Materials.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA as in effect on the
Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with the Parent or any other Group Party would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“Event of Default” shall have the meaning set forth in Section 7.01.

 

13



--------------------------------------------------------------------------------

“Event of Loss” means any of the following events:

(1) the actual or constructive total loss of a Vessel or the agreed or
compromised total loss of a Vessel;

(2) the destruction of a Vessel;

(3) damage to a Vessel to an extent, determined in good faith by the Parent
within 90 days after the occurrence of such damage as shall make repair thereof
uneconomical or shall render such Vessel permanently unfit for normal use (other
than obsolescence); or

(4) the condemnation, confiscation, requisition for title, seizure, forfeiture
or other taking of title to or use of a Vessel that shall not be revoked within
six months.

An Event of Loss shall be deemed to have occurred:

(A) in the event of the destruction or other actual total loss of a Vessel, on
the date of such loss, or if such date is unknown, on the date such Vessel was
last reported;

(B) in the event of a constructive, agreed or compromised total loss of a
Vessel, on the date of determination of such total loss;

(C) in the case of any event referred to in clause (3) above, upon such date of
determination; or

(D) in the case of any event referred to in clause (4) above, on the date that
is six months after the occurrence of such event.

“Event of Loss Proceeds” means all compensation, damages and other payments
(including insurance proceeds) received by the Parent, the Company, or a
Subsidiary of either of them, or either Agent, jointly or severally, from any
Person, including any Governmental Authority, with respect to or in connection
with an Event of Loss.

“Excess Proceeds” shall have the meaning set forth in Section 2.06(b)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Collateral” shall have the meaning set forth in the Security
Agreement.

“Excluded Parent Subsidiaries” means the current and future Subsidiaries of the
Parent that are not the Company, the Guarantors or the Restricted Subsidiaries.
As of the Repricing Effective Date, the Excluded Parent Subsidiaries consisted
of Vantage Luxembourg I SARL, Vantage Energy Services Inc., Vantage
International Management Co. Pte. Ltd., Vantage International Payroll Company,
Vantage Driller V Co., Vantage Driller VI Co., Vantage Holdings Caymans,
Platinum Explorer Company, Titanium Explorer Company, Cobalt Explorer Company,
Vantage Deepwater Holdings Company, Cobalt Explorer Holdings Company, Vantage
Drilling de Mexico SRL CV, Vantage Luxembourg II SARL, Advantage ODC Limited,
Vantage Drilling Netherlands II BV, Vantage Drilling do Brasil Servicios de
Petroleo Ltda, Vantage Project Holdings Company and Vantage Angola Holdings
Company.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income or profits
(however denominated), and franchise (and similar) Taxes and branch profits
Taxes, in each case (i) imposed by a jurisdiction (including any political
subdivision thereof) as a result of such Recipient being organized under the
laws of, or having its principal office in, or in the case of any Lender, having
its applicable Lending Office in, such jurisdiction, or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any

 

14



--------------------------------------------------------------------------------

withholding Tax imposed on any payments to or for the account of such Lender
with respect to an interest in a Loan or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to a request by the Administrative Borrower
under Section 10.07), or (ii) such Lender designates a new Lending Office,
except in each case to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from any
Credit Party with respect to such withholding Tax pursuant to Section 2.17,
(c) any Taxes attributable to such Recipient’s failure to comply with
Section 2.17(d) or Section 2.17(f) or (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Indebtedness” means Indebtedness of the Parent, the Company, any
Restricted Subsidiary or any Other Guarantor (other than Indebtedness under the
2023 Notes and the guarantees thereof, the Loans, Indebtedness under the Credit
Facility and the Second Term Loan Facility) in existence on the STLA Closing
Date, until such amounts are repaid.

“Existing Term Loan Agreement” shall have the meaning set forth in the preamble
to this Agreement.

“Extended Loans” shall have the meaning set forth in Section 2.22(a).

“Extending Lender” shall have the meaning set forth in Section 2.22(a).

“Extension” shall have the meaning set forth in Section 2.22(a).

“Extension Amendment Agreement” means an Extension Amendment Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Administrative Borrower, among the Administrative Borrower, the Administrative
Agent and one or more Extending Lenders, effecting one or more Extensions and
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.22.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Parent (unless otherwise provided in this Agreement).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future Treasury
regulations promulgated thereunder or official administrative interpretations
thereof, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means (a) the fee letter dated as of October 25, 2012, between the
Company and the Administrative Agent with respect to the payment of
administrative agent fees, (b) the engagement letter dated as of October 4,
2012, among the Company and the Co-Lead Arrangers (as defined in the Existing
Term Loan Agreement) and the other parties from time to time party thereto and
(c) the engagement letter dated as of November 12, 2013, among the Company and
Citigroup Global Markets Inc.

“First Amendment” means the Amendment No. 1 to Term Loan Agreement, dated as of
November 20, 2013, among the Borrowers, the Guarantors party thereto, the
Lenders party thereto, the Administrative Agent and the Collateral Agent.

 

15



--------------------------------------------------------------------------------

“Foreign Deposit Account” has the meaning set forth in the Security Agreement.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement that is not subject to U.S. law, and that is maintained or contributed
to by the Parent or any of its Subsidiaries with respect to employees,
directors, consultants or independent contractors employed or otherwise
providing services outside the United States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, as are in effect from time to time; provided that
GAAP as in effect on the Closing Date shall be applied in respect of determining
whether leases should be recorded as operating leases under GAAP.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality, regulator or regulatory,
administrative or legislative body.

“Group Party” means each Credit Party and each Restricted Subsidiary.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantee” means the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to
Article IX.

“Guarantors” means the Parent, each Subsidiary of the Company (other than US
Borrower) and each Other Guarantor that executes a Guarantee in accordance with
the provisions of this Agreement, in each case, together with their respective
successors and assigns until the Guarantee of such Person has been released in
accordance with the provisions of this Agreement and the other Loan Documents.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas, (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Historical Financial Statements” means the audited consolidated balance sheets
of the Parent and its consolidated Subsidiaries as of December 31, 2010, 2011
and 2012, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
each of the fiscal years in the three-year period ended December 31, 2012.

 

16



--------------------------------------------------------------------------------

“incur” shall have the meaning set forth in Section 6.03(a).

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of bankers’ acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by the specified Person of any Indebtedness of any other Person.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.05(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to or measured by any payment by or on account of any obligation of
any Credit Party hereunder or under any other Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indentures” means the 2019 Indenture and the 2023 Indenture.

“Ineligible Institution” means the Persons identified in writing to the
Administrative Agent by the Administrative Borrower on or prior to the Closing
Date, and as may be identified in writing to the Administrative Agent by the
Administrative Borrower from time to time thereafter, with the written consent
of the Administrative Agent, by delivery of a notice thereof to the
Administrative Agent setting forth such Person or Persons (or the Person or
Persons previously identified to Agent that are to be no longer considered
“Ineligible Institutions”).

“Information” shall have the meaning set forth in Section 3.08(a).

“Insurance Advisor” means Willis Group or another independent insurance advisor
to the Pari Passu Collateral Agent who is reasonably satisfactory to the Company
and who is not the Company’s independent marine insurance broker.

“Insurance and Earnings Supplement” means the Insurance and Earnings Supplement,
dated as of March 28, 2013, by the Pari Passu Collateral Agent, the Borrowers
and the Guarantors.

“Insurance Assignment” means, collectively, the first priority assignments of
insurance in favor of the Pari Passu Collateral Agent given by the Company and
the applicable Guarantor and applicable Internal Charterer, if any, respecting
all insurance covering the Vessels or their respective operations, substantially
in the form attached hereto as Exhibits I-1 and I-2, as the same may be amended,
supplemented or modified from time to time.

 

17



--------------------------------------------------------------------------------

“Intercreditor Agreement” means (i) the Amended and Restated Intercreditor
Agreement dated as of October 25, 2012, among the Pari Passu Collateral Agent,
the Collateral Agent, the Administrative Agent, the 2019 Trustee, the 2019
Noteholder Agent, the Credit Agreement Agent, the Credit Agreement Collateral
Agent, the Second Term Loan Agent, the Second Term Loan Collateral Agent, the
2023 Trustee, the 2023 Noteholder Collateral Agent, the Grantors (as defined in
the Security Agreement), and the other parties from time to time party thereto,
as such Amended and Restated Intercreditor Agreement may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement or (ii) any replacement thereof that contains terms not
materially less favorable to the Secured Parties than the Amended and Restated
Intercreditor Agreement referred to in clause (i).

“Interest Payment Date” means, (a) with respect to any ABR Loan, the last
Business Day of each calendar quarter (being the last day of March, June,
September and December of each year), and (b) otherwise, the last day of the
Interest Period applicable to the Loan and, in the case of a Loan with an
Interest Period of more than three months’ duration each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Loan and, in addition, the date of any
conversion of such Loan to an ABR Loan.

“Interest Period” means as to any Loan (other than an ABR Loan), the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Loan, as applicable, and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed
to by all relevant Lenders, 9 or 12) months thereafter, as the Administrative
Borrower may elect, or the date any Loan (other than an ABR Loan) is effectively
converted to an ABR Loan in accordance with Section 2.10 or repaid or prepaid in
accordance with Section 2.05 or Section 2.14 or on the Maturity Date; provided
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing of a Loan initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Period Election Request” means a request by the Administrative
Borrowers to elect an Interest Period in accordance with Section 2.21.

“Internal Charter” means any charter or other contract respecting the use or
operations of any Vessel between any Guarantor that is a Vessel owner and any
Internal Charterer.

“Internal Charter Unwind Trigger” means the termination of the underlying
Internal Charter and the collection of all revenue and accounts receivable owing
under such Internal Charter to the applicable Subsidiary.

“Internal Charterer” means any Subsidiary of the Company or any Subsidiary of
the Parent, in each case, that is not the owner of the relevant Vessel and that
is a party to any Drilling Contract or any bareboat charter or other such
charter in respect of a Vessel.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency, in each case, with a stable or better
outlook.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or

 

18



--------------------------------------------------------------------------------

other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Subsidiary of the Company sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Company such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Company, the Company will be deemed to have made an Investment
on the date of any such sale or disposition equal to the Fair Market Value of
the Company’s Investments in such Subsidiary that were not sold or disposed of
in an amount determined as provided in Section 6.04(d). The acquisition by the
Company or any Subsidiary of the Company of a Person that holds an Investment in
a third Person will be deemed to be an Investment by the Company or such
Subsidiary in such third Person that is not a Subsidiary of such Person in an
amount equal to the Fair Market Value of the Investments held by the acquired
Person in such third Person in an amount determined as provided in
Section 6.04(d). Except as otherwise provided in this Agreement, the amount of
an Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

“Involuntary Transfer” means, with respect to any property or asset (other than
a Vessel, which shall be governed by Section 2.06(c))of the Company or any
Restricted Subsidiary, (a) any damage to such asset that results in an insurance
settlement with respect thereto on the basis of a total or a constructive or
compromised total loss, (b) the confiscation, condemnation, requisition,
appropriation or similar taking regarding such asset by any government or
instrumentality or agency thereof, including by deed in lieu of condemnation, or
(c) foreclosure or other enforcement of a Lien or the exercise by a holder of a
Lien of any rights with respect to it.

“IRS” means the U.S. Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit H or such other form as shall be approved by the Administrative Agent.

“Judgment Currency” shall have the meaning set forth in Section 10.17(b).

“Lender” means each financial institution listed on Schedule 2.01, and any
Person that becomes a “Lender” hereunder on or after the Closing Date pursuant
to Section 10.06, other than any such Person that has ceased to be a party
hereto pursuant to an Assignment and Acceptance in accordance with
Section 10.06.

“Lending Office” means, as to any Lender, the applicable branch, office,
Affiliate or account (if appropriate) of such Lender designated by such Lender
to make Loans to the Administrative Borrower.

“LIBOR” means for any Interest Period, the higher of (a) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in United States dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) with a maturity comparable to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBOR” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in United States dollars are offered
for a maturity comparable to such relevant Interest Period to major banks in the
London interbank market in London, England, as selected by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period and (b) 1.00% per annum.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” means a Loan bearing interest at a rate equal to the Adjusted LIBOR
plus the Applicable Margin.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction).

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guarantees, the Collateral
Agreements, the Fee Letters, any Note, the First Amendment and any intercreditor
agreement with respect to this Agreement and the Loans entered into on or after
the Closing Date to which the Administrative Agent or Collateral Agent is a
party on behalf of the Lenders (including the Intercreditor Agreement).

“Loan Obligations” means Obligations, including prepayment premiums, in respect
of the Loans, this Agreement and the Collateral Agreements, including, for the
avoidance of doubt, the Guarantees.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to
Section 2.01 of the Existing Term Loan Agreement on the Closing Date.

“Material Adverse Change” means a change, event, circumstance, development,
state of facts, or condition that has or would reasonably be expected to have a
material adverse effect on the Company and its Subsidiaries and other Credit
Parties, taken as a whole; provided, however, that Material Adverse Change shall
not include material adverse effects resulting from: (a) general changes in the
industry in which the Company and its Subsidiaries and the other Credit Parties
are engaged; (b) general changes in economic or political conditions, or
financial markets; (c) failure alone to meet internal or analyst projections or
forecasts or estimates of revenues, earnings or other financial metrics for any
period (provided, that the underlying reasons for such failure shall be taken
into account in determining whether there has been a Material Adverse Change);
(d) acts of God, including hurricanes and storms, acts or failures to act of
Governmental Authorities (where not caused by the willful or negligent acts of
the Borrowers, any Subsidiary of the Borrowers or any of their respective
Affiliates); (e) civil unrest or similar disorder; terrorist acts; (f) changes
in applicable laws or interpretations thereof by any Governmental Authority,
including any changes in the deductibility of drilling completion or operating
costs or other taxes; or (g) effects or changes that are cured or no longer
exist by the Restatement Effective Date.

“Material Adverse Effect” means the occurrence of any circumstance, event or
condition that has had or would, individually or in the aggregate, have a
material adverse effect on (a) the properties, business, prospects, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the Group
Parties, taken as a whole, (b) the ability of the Credit Parties to perform
their respective obligations in all material respects under this Agreement or
any of the other Loan Documents, (c) the enforceability of the Collateral
Agreements or the attachment, perfection or priority of any Liens intended to be
created thereby, (d) the validity or enforceability of any of the Loan
Documents, (e) the consummation of any of the transactions contemplated under
any of the Loan Documents, or (f) the rights and remedies of the Agents and the
Lenders under this Agreement or under any of the other Loan Documents.

“Material Information” means the occurrence of any material effect, or any event
or condition that, individually or in the aggregate, has resulted in, or would
reasonably be expected to result in, the occurrence of a Material Adverse
Effect.

“Maturity Date” means October 25, 2017, or, if such date is not a Business Day,
the first Business Day thereafter; provided that with respect to Extended Loans
established pursuant to Section 2.22, “Maturity Date” means the final maturity
date specified therefor in the Extension Amendment Agreement with respect
thereto.

“MD&A” has the meaning found in Section 6.02(e).

“MNPI” means any Material Information that is Non-Public Information.

“Money Laundering Laws” has the meaning found in Section 3.23(e).

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

20



--------------------------------------------------------------------------------

“Mortgage” means each Ship Mortgage, each other mortgage, deed of trust, deed to
secure debt and any other document or instrument under which any Lien on
property owned or leased by either Borrower or any Guarantor is granted to
secure Loan Obligations or under which rights or remedies with respect to such
Liens are governed, as the same may be amended, supplemented or modified from
time to time.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends, excluding, however:

(1) any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with (a) any Asset Sale or
(b) the disposition of any securities by such Person or any of the Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
the Restricted Subsidiaries; and

(2) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss).

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of (1) the direct costs relating
to such Asset Sale, including, without limitation, legal, accounting and
investment banking fees, sales commissions, relocation expenses incurred as a
result of the Asset Sale, and taxes paid or payable as a result of the Asset
Sale after taking into account any available tax credits or deductions and any
tax sharing arrangements; and (2) any reserve for adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP.

“Non-Consenting Lender” shall have the meaning set forth in Section 10.07(c).

“Non-Public Information” means information concerning the Parent or any of its
Subsidiaries or any Affiliate of any of the foregoing, or any security of any of
the foregoing, that is not Public Information.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Company nor any of the Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or any of the Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of the Restricted
Subsidiaries.

“Non-U.S. Lender” means any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Note” means any promissory note issued to a Lender that evidences the Loans
extended by such Lender to the Borrowers.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“OFAC” shall have the meaning set forth in Section 3.23(c).

 

21



--------------------------------------------------------------------------------

“Offering Memorandum” means the offering memorandum, dated October 16, 2012, in
respect of the 2019 Notes.

“Officers’ Certificate” means a certificate signed on behalf of the
Administrative Borrower by two Authorized Officers of the Administrative
Borrower, one of whom must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Administrative Borrower, which meets the requirements set forth in this
Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than any such connection arising solely
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Documents, or sold or assigned an interest in any
Loan or Loan Document).

“Other Guarantor” means a Guarantor that is a direct or indirect Subsidiary of
the Parent but not a direct or indirect Subsidiary of the Company, and whose
sole purpose is to be (a) a party to a Drilling Contract or an Internal Charter
or (b) the parent company of an Internal Charterer, in each case, to the extent
(i) such Subsidiary is not permitted to become a direct or indirect Subsidiary
of the Company due to restrictions imposed by the terms of the applicable
Drilling Contract, (ii) causing such Subsidiary to become a direct or indirect
Subsidiary of the Company would result in adverse tax treatment or a violation
of applicable laws, in each case, as determined by the Administrative Agent, or
(iii) the sole business and activity of such Subsidiary is to act as a bidding
entity for Drilling Contracts. As of the Repricing Effective Date, the Other
Guarantors are Vantage Driller I Co., a Cayman Islands exempted company, Vantage
Driller II Co., a Cayman Islands exempted company, Vantage Driller IV Co., a
Cayman Islands exempted company, Vantage Holding Hungary Kft, a Hungarian
limited liability company, and Vantage Drilling Netherlands BV, a private
company with limited liability under the laws of the Netherlands.

“Other Pari Passu Facility” means each indenture, credit agreement, Credit
Facility (other than the Credit Agreement) or other governing agreement with
respect to any Other Pari Passu Obligations, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Other Pari Passu Obligations” means other Indebtedness of the Company or the
Restricted Subsidiaries that is equally and ratably secured with the Pari Passu
Obligations as permitted by this Agreement and is designated by the
Administrative Borrower as an Other Pari Passu Obligation.

“Other Pari Passu Secured Parties” means the holders of any Other Pari Passu
Obligations and any Authorized Representative with respect thereto.

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or made under any other Loan Document or from the execution or
delivery of, registration or enforcement of, or performance of, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 10.07).

“Overnight Rate” means, for any day, with respect to any amount denominated in
U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

“Parent” shall have the meaning set forth in the preamble to this Agreement.

“Parent Consolidated Cash Flow” means, with respect to any period, the
Consolidated Net Income of the Parent for such period plus, without duplication:

(1) an amount equal to (a) any extraordinary loss plus (b) any net loss realized
by the Parent and its Subsidiaries in connection with an Asset Sale, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

 

22



--------------------------------------------------------------------------------

(2) provision for taxes based on income or profits of the Parent and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(3) the Consolidated Interest Expense of the Parent and its Subsidiaries to the
extent that such Consolidated Interest Expenses were deducted in computing such
Consolidated Net Income; plus

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Parent and its Subsidiaries for such period to the extent that
such depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; minus

(5) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Parent Consolidated Cash Flow shall be calculated to give effect to the
following:

(A) Pro forma effect shall be given to any acquisition of a company, business,
asset or Additional Vessel that has been made by the Parent or any of its
Subsidiaries or to the commencement of operations of an Additional Vessel first
delivered to the Parent or any of its Subsidiaries, in each case, during the
four-quarter reference period, or approved and expected to be consummated within
30 days of the Calculation Date, including, in each case, through a merger or
consolidation or an acquisition, and including any related financing
transactions, in each case during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date, in
each case, as if such transaction had occurred on the first day of the
applicable four-quarter reference period.

(B) With respect to the calculation of the Consolidated Interest Coverage Ratio
for purposes of Section 6.03(a)(i), pro forma effect shall be given to any
delivery to, or acquisition by, the Parent or any of its consolidated
Subsidiaries of any Additional Vessel or construction contract for such
Additional Vessel usable in the normal course of business of the Parent that is
(or are) subject to a Qualified Services Contract; provided that:

(1) the amount of Parent Consolidated Cash Flow attributable to such Additional
Vessel shall be calculated in good faith by a responsible financial or
accounting officer of such Person;

(2) in the case of earned revenues under a Qualified Services Contract, the
Parent Consolidated Cash Flow shall be based on revenues actually earned
pursuant to the Qualified Services Contract relating to such Additional Vessel
or Additional Vessels, taking into account, where applicable, only actual
expenses incurred without duplication in any measurement period;

(3) the amount of Parent Consolidated Cash Flow shall be the lesser of the
Parent Consolidated Cash Flow derived on a pro forma basis from revenues for
(a) the first full year of the Qualified Services Contract and (b) the average
of the Parent Consolidated Cash Flow of each year of such Qualified Services
Contract for the term of the Qualified Services Contract;

(4) in determining the estimated expenses attributable to such Additional
Vessel, the calculation shall give effect to the interest expense attributable
to the incurrence, assumption or guarantee of any Indebtedness relating to the
construction, delivery and/or acquisition of such Additional Vessel (including
Indebtedness that is to be incurred following the time of calculation in order
to consummate the construction, acquisition and/or delivery of the Additional
Vessel);

 

23



--------------------------------------------------------------------------------

(5) with respect to any expenses attributable to an Additional Vessel, if the
actual expenses differ from the estimate, the actual amount shall be used in
such calculation;

(6) if a Qualified Services Contract is terminated, or is amended, supplemented
or modified, following the Calculation Date, and after giving effect to the
termination or the terms of such Qualified Services Contract as so amended,
supplemented or modified, the Company would not have been able to but did incur
additional Indebtedness pursuant to the ratio set forth in Section 6.03(a)(i),
the Parent will, at the time of any such event, be required to either: (a) repay
all or any part of any such Indebtedness that would not have been permitted to
be incurred had the Qualified Services Contract or such amendments, supplements
or modifications thereto not been in effect at the time such Indebtedness was
originally incurred, or (b) enter into a replacement Qualified Services
Contract, the terms of which would have permitted the incurrence of such
Indebtedness had such replacement contract been in effect at the time such
Indebtedness was incurred; and

(7) notwithstanding the foregoing, the pro forma inclusion of Parent
Consolidated Cash Flow attributable to any such Qualified Services Contract for
the four-quarter reference period shall be reduced by the actual Parent
Consolidated Cash Flow from such Additional Vessel previously earned and
accounted for in the actual results for the four-quarter reference period, which
actual Parent Consolidated Cash Flow may be included in the foregoing clause
(A).

(C) The Parent Consolidated Cash Flow attributable to discontinued operations,
as determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded.

(D) The provision for taxes based on the income or profits of, and the
depreciation, amortization and other non-cash expenses of, a Subsidiary (other
than an Unrestricted Subsidiary) will be added to Consolidated Net Income to
compute Parent Consolidated Cash Flow only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended to the
Parent by such Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to the Subsidiary or its
stockholders.

For the avoidance of doubt, (1) the calculation of the ratio test set forth in
Section 6.03(a)(i), shall give effect to any incurrence, assumption or guarantee
of any Indebtedness relating to the construction, delivery and/or acquisition of
any Additional Vessel in accordance with the foregoing clauses (A) and (B); and
(2) the acquisition of an Additional Vessel with actual earned Parent
Consolidated Cash Flow and future Parent Consolidated Cash Flow expected by
virtue of the existence of a Qualified Services Contract, may be given pro forma
effect due to the combined effect of the foregoing clauses (A) and (B).

“Pari Passu Collateral Agent” means Wells Fargo Bank, National Association, in
its capacity as the pari passu collateral agent under the Intercreditor
Agreement for all holders of Pari Passu Obligations.

“Pari Passu Document” means the Loan Documents, the 2019 Indenture Documents,
the Second Term Loan Documents, the 2023 Indenture Documents, the Credit
Agreement Documents and any other document or instrument evidencing or governing
any Other Pari Passu Obligations.

“Pari Passu Excluded Collateral” means any cash, certificate of deposit, deposit
account, money market account or other such liquid assets to the extent that
such cash, certificate of deposit, deposit account, money market account or
other such liquid assets are on deposit or maintained with the Credit Agreement
Agent or any other Credit Agreement Secured Party (other than the Pari Passu
Collateral Agent) to secure the Credit Agreement Obligations.

 

24



--------------------------------------------------------------------------------

“Pari Passu Indebtedness” means (a) with respect to the Borrowers, the Loans and
any other Pari Passu Obligations which are equally and ratably secured with the
Loans, and (b) with respect to any Guarantor, its Guarantee and any other Pari
Passu Obligations which are equally and ratably secured with such Guarantor’s
Guarantee.

“Pari Passu Obligations” means (a) the Loan Obligations, (b) the Second Term
Loan Obligations, (c) the Credit Agreement Obligations, (d) the 2019 Note
Obligations, (e) the 2023 Note Obligations, (f) all Other Pari Passu Obligations
and (g) all other Obligations in respect of, or arising under, the Pari Passu
Documents, including all fees and expenses of the collateral agent payable with
respect thereto and shall include all interest and fees, which but for the
filing of a petition in bankruptcy with respect to the Borrower, the Parent or
any other Guarantor (in each case, including in its capacity as a co-borrower
thereunder), would have accrued on such obligations, whether or not a claim for
such interest or fees is allowed in such proceeding.

“Pari Passu Secured Party” means (a) the Pari Passu Collateral Agent, (b) the
Secured Parties, (c) Second Term Loan Secured Parties, (d) the 2019 Notes
Secured Parties, (e) the 2023 Notes Secured Parties, (f) the Credit Agreement
Secured Parties and (g) the holders of Other Pari Passu Obligations.

“Participant” shall have the meaning set forth in Section 10.06(c)(i).

“Participant Register” shall have the meaning set forth in Section 10.06(c)(ii).

“Permits” shall have the meaning set forth in Section 3.19.

“Permitted Business” means:

(1) with respect to the Company and the Restricted Subsidiaries, a business in
which the Company and the Restricted Subsidiaries were engaged on the Closing
Date, as described in the Offering Memorandum, and any business reasonably
related or complimentary thereto; and

(2) with respect to the Parent, the ownership of the Equity Interests in the
Company and the Parent’s other Subsidiaries and the business in which the Parent
is engaged on the Closing Date and, as described in the Offering Memorandum and
any business reasonably related or complimentary thereto.

“Permitted Debt” shall have the meaning set forth in Section 6.03(b).

“Permitted Investments” means:

(1) any Investment in the Company, in US Borrower or in a wholly owned
Restricted Subsidiary that is a Guarantor;

(2) any Investment in Cash Equivalents;

(3) any Investment by the Company or any wholly owned Restricted Subsidiary in a
Person, if as a result of such Investment:

(a) such Person becomes a wholly owned Restricted Subsidiary and a Guarantor; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company, US Borrower or a wholly owned Restricted Subsidiary that is a
Guarantor;

(4) Investments in any Person having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (4) that are at the time outstanding not to exceed the greater of
(a) $100,000,000 and (b) 5% of the Company’s Consolidated Tangible Assets;

 

25



--------------------------------------------------------------------------------

(5) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Sections 2.06(b) and 6.06;

(6) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;

(7) any Investments received in compromise or resolution of obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Company or any of the Restricted Subsidiaries, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer and any Investments obtained in exchange for
any such Investments;

(8) Investments represented by Hedging Obligations; and

(9) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (9) that are at the time outstanding not to exceed
$25,000,000.

“Permitted Liens” means:

(1) Liens on assets of the Borrowers and the Guarantors securing Indebtedness
and other Obligations under any Credit Facility that is permitted by
Sections 6.03(b)(i);

(2) Liens existing on the STLA Closing Date, including Liens securing (a) the
2023 Notes and related guarantees, (b) the exchange notes and related note
guarantees to be issued pursuant to the Registration Rights Agreement, (c) the
Second Term Loan Facility and the related guarantees, (d) the 2019 Notes and
related note guarantees and the exchange notes and related note guarantees to be
issued pursuant to the registration rights agreement with respect thereto,
(e) the Loan Obligations, in each case, that are permitted to be incurred
pursuant to Section 6.03(b)(ii), (iii) or (iv);

(3) Liens in respect of Indebtedness of the Parent permitted to be incurred by
Section 6.03(a)(i) covering only the assets constructed or acquired with or
financed by such Indebtedness; provided that none of the assets of either
Borrower or any Guarantor (other than the Parent) will be permitted to be
subject to any Lien pursuant to this clause (3);

(4) Liens in favor of the Company, US Borrower or the Guarantors;

(5) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Parent, the Company or any Subsidiary of
the Company; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Company or
the Subsidiary;

(6) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Parent, the Company or any Subsidiary of the
Company; provided that such Liens were in existence prior to, such acquisition,
and not incurred in contemplation of, such acquisition;

(7) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

(8) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 6.03(b)(v) covering only the assets constructed or acquired with or
financed by such Indebtedness;

(9) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

26



--------------------------------------------------------------------------------

(10) Liens imposed by law, such as necessaries suppliers, carriers’,
warehousemen’s, landlord’s, mechanics’, crew’s wages, salvage and general
average Liens, in each case, incurred in the ordinary course of business not
more than 30 days past due or which are being contested in good faith;

(11) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(12) the pledge or encumbrance by the Parent or any Excluded Parent Subsidiary
of the Equity Interests, property or assets of any Excluded Parent Subsidiary;

(13) Liens created for the benefit of (or to secure) Loan Obligations;

(14) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that:

(A) the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Indebtedness (plus improvements and accessions
to such property, or proceeds or distributions thereof); and

(B) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount, or, if greater,
committed amount, of the original Indebtedness and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such renewal,
refunding, refinancing, replacement, defeasance or discharge;

(15) Liens for obligations owed to vendors or other third parties that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that, any reserve or other appropriate provision
as is required in conformity with GAAP has been made thereof;

(16) Liens to secure Hedging Obligations of the Company or any Restricted
Subsidiary; and

(17) Liens incurred in the ordinary course of business of the Borrowers or any
Guarantor with respect to obligations that do not exceed $25,000,000 at any one
time outstanding.

“Permitted Loan Purchases” shall have the meaning set forth in Section 10.06(e).

“Permitted Operating Expense and Tax Reimbursements” means, without duplication
as to amounts, actual amounts paid by the Parent for the benefit of the Company
and the Restricted Subsidiaries in respect of bona fide goods, taxes, services
and other operating expenses incurred from and after the Closing Date and
relating to the Permitted Business of the Company and the Restricted
Subsidiaries; provided that any amounts so paid to the Parent are on terms no
less favorable than those available in arm’s length transactions with
unaffiliated third parties; provided, further, that in no event shall any
amounts that may be classified as Permitted Parent Payments be treated as
Permitted Operating Expense and Tax Reimbursements.

“Permitted Parent Payments” means, without duplication as to amounts, payments
to the Parent by the Company or any Restricted Subsidiary to permit the Parent
to pay reasonable and bona fide franchise taxes and accounting, legal and
administrative expenses of the Credit Parties when due, in an aggregate amount
not to exceed $25,000,000 per annum, which amount shall increase by 1.0% per
annum on January 1 of each year, beginning on January 1, 2013.

 

27



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Indebtedness of the Parent, the
Company or any of the Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Parent, the Company or any of the Restricted
Subsidiaries (other than intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is (a) subordinated in right of payment to the Loan Obligations,
then such Permitted Refinancing Indebtedness is subordinated in right of payment
to the Loan Obligations or (b) pari passu in right of payment to the Loan
Obligations, then such Permitted Refinancing Indebtedness is subordinated or
pari passu in right of payment to the Loan Obligations, in the case of each of
clauses (a) and (b), on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged;

(4) in the case of Indebtedness of the Company or any Restricted Subsidiary,
such Indebtedness is incurred either by the Company or by the Restricted
Subsidiary or both the Company and the Restricted Subsidiary who is the obligor
on the Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(5) in the case of Indebtedness of the Parent, such Indebtedness is incurred
either by the Parent or by an Excluded Parent Subsidiary or both the Parent and
an Excluded Parent Subsidiary who is the obligor on the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged; and

(6) in the case of guarantees by Other Guarantors of any Indebtedness being
refinanced that is permitted by this Agreement to be refinanced, such new
guarantee of the Other Guarantor is incurred by the same Other Guarantor who is
the obligor on the guarantee being renewed, refunded, refinanced, replaced,
defeased or discharged.

“Permitted Third Party Charter” means the charter of a Vessel to a third party
in conjunction with the conduct of drilling operations, where a Guarantor (other
than the Parent) or US Borrower effectively retains operational control of the
Vessel and local law requires a resident person of the nation in whose waters
the Vessel is located to charter the Vessel as a condition to the lawful conduct
of drilling operations in such waters and where either Borrower or a Guarantor
is the ultimate beneficiary of indemnities under the Drilling Contract.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” means, excluding any Foreign Plan, any (i) “defined benefit plan” as
defined in Section 3(35) of ERISA that is subject to Title IV of ERISA,
(ii) pension plan subject to the funding standards of Section 302 of ERISA or
Section 412 of the Code, (iii) “multiemployer plan” as defined in Section 3(37)
of ERISA or Section 414(f) of the Code or (iv) “multiple employer plan” within
the meaning of Section 210(a) of ERISA or Section 413(c) of the Code that is
subject to Title IV of ERISA.

“Platform” shall have the meaning set forth in Section 10.18.

 

28



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement, dated as of October 25, 2012, by
the Parent in favor of the Pari Passu Collateral Agent, as amended, amended and
restated, or supplemented from time to time in accordance with its terms.

“Polish Guarantor” shall have the meaning set forth in Section 9.13.

“Polish Limitation Amount” shall have the meaning set forth in Section 9.13.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Pro Rata Extension Offers” shall have the meaning set forth in Section 2.22(a).

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal, mixed, tangible or intangible).

“Protocol of Delivery and Acceptance” means the protocol of delivery and
acceptance evidencing the delivery of the Tungsten Explorer by DSME to and
acceptance of the Tungsten Explorer by the Company or a Restricted Subsidiary.

“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act and, where
applicable, any comparable doctrines under state and foreign securities laws,
(b) does not constitute MNPI concerning the Parent or any Subsidiary or other
Affiliate of any of the foregoing, or any security of any of the foregoing, for
purposes of the United States federal and state securities laws and, where
applicable, foreign securities laws or (c) solely in the case of information
concerning the Parent or any Subsidiary of the foregoing (but only if such
information does not constitute MNPI for the foregoing purposes of any other
Affiliate thereof), so long as none of the Parent or any of its Subsidiaries
shall have any securities registered under the Exchange Act or issued pursuant
to Rule 144A under the Securities Act, or shall otherwise be subject to the
reporting obligations under the Exchange Act, is information of the type that
would be publicly disclosed in connection with an issuance of securities by the
Parent or such Subsidiary pursuant to an offering of securities registered under
the Securities Act or made in reliance on Rule 144A under the Securities Act.

“Public Lender” shall have the meaning set forth in Section 10.18.

“Qualified Services Contract” means, with respect to any Additional Vessel
acquired by or committed to be delivered to, the Parent or any of its
Subsidiaries, a bona fide contract or series of contracts, together with any
amendments, supplements or modifications thereto, that the Board of Directors of
the Parent, acting in good faith, designates as a “Qualified Services Contract”
pursuant to a resolution of the Board of Directors of the Parent, which contract
or contracts:

(1) are between the Parent or one of its Subsidiaries, on the one hand, and
(a) a Person with a rating (or a Person whose parent has such a rating) of
either BBB- or higher from S&P or Baa3 or higher from Moody’s, or if such
ratings are not available, then a similar investment grade rating from another
nationally recognized statistical rating agency or (b) any other Person provided
such contract is supported by letters of credit, performance bonds or guarantees
from a Person or its parent that has an investment grade rating as described in
the preceding subclause (a) of this clause (1), or such contract provides for a
lockbox or similar arrangements or direct payment to the Parent or its
Subsidiary, as the case may be, by a Person with (or a Person whose parent has)
such an investment grade rating, for the full amount of the contracted payments
due over the four-quarter reference period considered in calculating
Consolidated Cash Flow;

(2) provide for services to be performed by the Parent or one or more of its
Subsidiaries involving the use of such Additional Vessel by the Parent or one or
more of its Subsidiaries, in either case for a minimum aggregate period of at
least one year;

 

29



--------------------------------------------------------------------------------

(3) provide for a fixed or minimum dayrate or fixed rate for such Additional
Vessel covering all the period in (2) above; and

(4) for purposes of Section 6.03, provide that revenues from such Qualified
Services Contract are to be received by the Parent or its Subsidiary within one
year of (a) delivery of the related Additional Vessel and (b) the incurrence of
any Indebtedness pursuant to Section 6.03.

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Loans for reasons outside of the Parent’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15cs-1(c)(2)(vi)(F) under the Exchange Act selected by the Parent or any
direct or indirect parent of the Parent (as certified by a resolution of the
Board of Directors of the Parent or such direct or indirect parent of the
Parent, as applicable) as a replacement agency for Moody’s or S&P, as the case
may be.

“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent, or
(c) any Lender, as applicable.

“Register” shall have the meaning set forth in Section 10.06(b)(iv).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 28, 2013, among the Representatives (as defined therein), the
Borrowers and the Guarantors and any other Registration Rights Agreement entered
into from time to time in connection with the issuance of additional 2023 Notes
under the 2023 Indenture.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or any portion thereof establishing margin
requirements.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or any portion thereof establishing margin
requirements.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or any portion thereof establishing margin
requirements.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and members of such
Person or such Person’s Affiliates and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

“Repayment Date” has the meaning set forth in Section 2.05(b).

“Repricing Effective Date” means November 22, 2013.

“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments that, taken together, represent more than 50% of the sum of
all outstanding Loans at such time.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” shall have the meaning set forth in Section 6.04(b).

 

30



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary of such Person.

“Reversion Date” shall have the meaning set forth in Section 6.11(b).

“S&P” means Standard & Poor’s Financial Services LLC or any successor to the
rating agency business thereof.

“Scheduled Repayment” shall have the meaning set forth in Section 2.05(b).

“SEC” means the U.S. Securities and Exchange Commission.

“Second Term Loan Agent” means the administrative agent under the Second Term
Loan Facility, which shall initially be Citibank, N.A.

“Second Term Loan Collateral Agent” means the collateral agent under the Second
Term Loan Facility, which shall initially be Wells Fargo Bank, National
Association.

“Second Term Loan Documents” means the Second Term Loan Facility, the Collateral
Agreements and any agreement, instrument or other document evidencing or
governing any Second Term Loan Obligations.

“Second Term Loan Facility” means that certain Second Term Loan Agreement, dated
as of March 28, 2013, among the Borrowers, the Parent as a guarantor and other
guarantors party thereto, the lenders from time to time party thereto, the
Second Term Loan Agent, and the Second Term Loan Collateral Agent, as collateral
agent for such lenders.

“Second Term Loan Obligations” means the “Obligations” (as defined in the Second
Term Loan Facility) of the Credit Parties under the Second Term Loan Facility,
the Collateral Agreements and any other related document or instrument executed
and delivered pursuant to any of the foregoing.

“Second Term Loan Secured Parties” means, collectively, the lenders from time to
time party to the Second Term Loan Facility, the Second Term Loan Collateral
Agent and the Second Term Loan Agent.

“Secured Parties” means, collectively, the Agents and the Lenders.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means the Pledge and Security Agreement, dated as of
October 25, 2012, among the Borrowers and the Grantors (as defined therein) from
time to time party thereto in favor of the Pari Passu Collateral Agent, as
amended, amended and restated, or supplemented from time to time in accordance
with its terms.

“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Secured Parties (in their capacities as such), (ii) the 2019 Notes
Secured Parties (in their capacity as such), (iii) the Second Term Loan Secured
Parties (in their capacities as such), (iv) the 2023 Notes Secured Parties (in
their capacities as such), (v) the Other Pari Passu Secured Parties that become
subject to the Intercreditor Agreement after the Closing Date that are
represented by a common Authorized Representative (in its capacity as such for
such Other Pari Passu Secured Parties) and (vi) the Credit Agreement Secured
Parties and (b) with respect to any Pari Passu Obligations, each of (i) the Loan
Obligations, (ii) the 2019 Notes Obligations, (iii) the Second Term Loan
Obligations, (iv) the 2023 Notes Obligations, (v) the Other Pari Passu
Obligations incurred pursuant to any Other Pari Passu Agreement, which pursuant
to any joinder agreement, are to be represented under the Intercreditor
Agreement by a common Authorized Representative (in its capacity as such for
such Other Pari Passu Obligations) and (vi) the Credit Agreement Obligations.

 

31



--------------------------------------------------------------------------------

“Ship Mortgage” means collectively the first naval mortgages and other
instruments such as statutory mortgages and deeds over the Vessels (including,
with respect to the Tungsten Explorer, executed, delivered, and recorded as of
the date, subject to adjustment across time zones, the Tungsten Explorer is
delivered by DSME to the applicable Subsidiary), each duly registered in the
Bahamian or Panamanian ship registry, as applicable, in favor of the Pari Passu
Collateral Agent, substantially in the form attached hereto as Exhibits K-1 and
K-2, as the same may be amended, supplemented or modified from time to time.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the STLA Closing Date.

“Stated Maturity” means, with respect to any installment of interest or
principal on any item or series of Indebtedness, the date on which the payment
of interest or principal is scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date or, if such item or series is incurred
after the Closing Date, the date such item or series is incurred will not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate, or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Such reserve percentages
shall include those imposed pursuant to such Regulation D. A Loan that is not an
ABR Loan shall be deemed to constitute Eurocurrency Liabilities and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

“STLA Closing Date” means March 28, 2013.

“Subagent” shall have the meaning set forth in Section 8.02.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantor” means any Guarantor other than the Parent.

“Suspended Covenants” shall have the meaning set forth in Section 6.11(a).

“Suspension Period” shall have the meaning set forth in Section 6.11(b).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

32



--------------------------------------------------------------------------------

“Tender Offer” means the offer to purchase for cash a majority of the
outstanding 2015 Notes by the Company, upon the terms and subject to the
conditions set forth in the Offer to Purchase and Consent Solicitation Statement
dated October 1, 2012, and in the accompanying Consent and Letter of
Transmittal, as the same may be amended or supplemented from time to time.

“Transaction Fees” means (a) the tender offer consideration paid to holders of
the 2015 Notes who tender their 2015 Notes in connection with and subject to the
terms of the Tender Offer, (b) the consent fee paid to holders of the 2015 Notes
in connection with and subject to the terms of the Consent Solicitation and
(c) the fees and expenses in connection with (i) the issuance and sale of the
2019 Notes, (ii) the Tender Offer, (iii) the Consent Solicitation, (iv) the
entry into this Agreement and (v) all other transactions relating to the
foregoing.

“Transactions” means, collectively, (a) the issuance and sale of the 2019 Notes
and entry into the related guarantees and other documents, (b) entry into the
Loan Documents, (c) consummation of the Tender Offer, (d) consummation of the
Consent Solicitation, (e) payment of the Transaction Fees and (f) all other
transactions relating to the foregoing.

“Tungsten Explorer” means the Ultra Deepwater Drillship Hull No. 3615, to be
owned by, and registered in the name of, the Company or a Restricted Subsidiary
under Bahamian flag (subject to any Vessel Asset Sale following the Tungsten
Explorer Delivery Date).

“Tungsten Explorer Construction Assignment” means the first priority assignment
of the Tungsten Explorer Construction Contract and Tungsten Explorer Refund
Guarantee in favor of the Pari Passu Collateral Agent given by Tungsten Explorer
Company together with the consent thereto, if any, of each of DSME and Korea
Eximbank, as issuer of the Tungsten Explorer Refund Guarantee.

“Tungsten Explorer Construction Contract” means the Construction Contract
between DSME and Tungsten Explorer Company dated May 9, 2011, respecting the
construction and delivery of the Tungsten Explorer, as amended, modified, or
supplemented from time to time.

“Tungsten Explorer Delivery Date” shall have the meaning set forth in
Section 3.24(c).

“Tungsten Explorer Refund Guarantee” means the Letter of Credit issued by the
Korea Eximbank, or similar instrument respecting the obligations of DSME under
the Tungsten Explorer Construction Contract, as amended, modified or
supplemented from time to time.

“Type” means, when used in respect of any Loan, the Rate by reference to which
interest on such Loan is determined. For purposes hereof, “Rate” shall include
the LIBOR and the ABR.

“US Borrower” shall have the meaning set forth in the preamble hereto.

“U.S. Dollars” or “$” means lawful money of the United States of America.

“U.S. Lender” means any Lender other than a Non-U.S. Lender.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.17(d)(ii).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than the US
Borrower) that is designated by the Board of Directors of the Parent as an
Unrestricted Subsidiary pursuant to a resolution of such Board of Directors, but
only to the extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

 

33



--------------------------------------------------------------------------------

(2) except as permitted by Section 6.07, is not party to any agreement,
contract, arrangement or understanding with the Parent, the Company or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Parent, the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;

(3) is a Person with respect to which none of the Parent, the Company nor any of
the Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of the Restricted
Subsidiaries; and

(5) is not the owner or Internal Charterer of a Vessel.

(I) The Board of Directors of the Parent may designate any Restricted Subsidiary
(other than US Borrower) to be an Unrestricted Subsidiary if:

(1) the Company could make the Restricted Payment which is deemed to occur upon
such designation by Section 6.04 equal to the appropriate Fair Market Value of
all outstanding Investments owned by the Parent, the Company and the Restricted
Subsidiaries in such Subsidiary at the time of such designation;

(2) such Restricted Subsidiary meets the definition of an “Unrestricted
Subsidiary”;

(3) the designation would not constitute or cause (with or without the passage
of time) a Default or Event of Default or no Default or Event of Default would
be in existence following such designation; and

(4) the Company delivers to the Administrative Agent a certified copy of a
resolution of the Board of Directors of the Parent giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 6.04.

If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Parent,
the Company and the Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
under Section 6.04 or under one or more clauses of the definition of Permitted
Investments, as determined by the Company.

If, at any time, any Unrestricted Subsidiary designated as such would fail to
meet the preceding requirements as an Unrestricted Subsidiary or any other
Unrestricted Subsidiary would fail to meet the definition of an “Unrestricted
Subsidiary,” then such Subsidiary will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
under Section 6.03, the Company or the applicable Restricted Subsidiary will be
in default of such covenant.

In connection with the occurrence of a Contract Unwind Trigger, the Parent or
the Company may cause an applicable Restricted Subsidiary (other than US
Borrower) to be designated an Unrestricted Subsidiary if it meets the conditions
set forth in this clause (I).

(II) The Board of Directors of the Parent may at any time designate any
Unrestricted Subsidiary or Subsidiary of the Parent to be a Restricted
Subsidiary if:

(1) the Company and the Restricted Subsidiaries could incur the Indebtedness
which is deemed to be incurred upon such designation under Section 6.03, equal
to the total Indebtedness of such Subsidiary calculated on a pro forma basis as
if such designation had occurred on the first day of the four-quarter reference
period;

 

34



--------------------------------------------------------------------------------

(2) the designation would not constitute or cause a Default or Event of Default;
and

(3) the Company delivers to the Administrative Agent a certified copy of a
resolution of the Board of Directors of the Parent giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the preceding conditions, including the incurrence of Indebtedness
under Section 6.03.

“USA Patriot Act” means the U.S.A. Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001).

“Vessel” means each of (i) the Panamanian flag vessels, the Emerald Driller, the
Sapphire Driller, the Topaz Driller and the Aquamarine Driller, (ii) the
Deepwater Vessels and (iii) any other Additional Vessel hereafter acquired by
the Company or any Restricted Subsidiary in each case together with all related
spares, equipment and any additions or improvements; provided that for the
purposes of any provision related to the acquisition or disposition of a Vessel,
such acquisition or disposition may be conducted through the transfer of all of
the Capital Stock of any special purpose entity that owns such Vessel; provided,
further, that upon the consummation of a Vessel Asset Sale where all of the
interests in such Vessel are sold, leased, conveyed or otherwise disposed of in
a transaction that complies with the terms of this Agreement, including Sections
6.04 and 6.06, such Vessel shall not thereafter constitute a Vessel hereunder.

“Vessel Asset Sale” means a sale, lease (except under an Internal Charter, a
Drilling Contract or a Permitted Third Party Charter), conveyance or other
disposition of a Vessel, or any minority interest in a Vessel, right to a Vessel
or construction contract respecting the construction of any Vessel; provided
that any Vessel Asset Sale with respect to a minority interest in a Vessel will
be subject to the Mortgage relating to such Vessel.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document means such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP.

 

35



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Term Loans.

(a) On the Closing Date, “Loans” in the aggregate principal amount of
$500,000,000 were made to the Borrowers under the Existing Term Loan Agreement
and $475,000,000 of such “Loans” remain outstanding as of date hereof (such
outstanding “Loans” being hereinafter referred to as the “Existing Loans”). Each
Borrower and each Lender agrees that on the Repricing Effective Date, the
Existing Loans shall be reevidenced as Loans under this Agreement. The
Commitments hereunder automatically terminated on the Closing Date.

(b) Loans made on the Closing Date may be repaid or prepaid in accordance with
the provisions hereof, but once repaid or prepaid, may not be reborrowed.

SECTION 2.02. [Reserved].

SECTION 2.03. [Reserved].

SECTION 2.04. [Reserved].

SECTION 2.05. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender to the Borrowers on the Maturity
Date applicable thereto, in U.S. Dollars.

(b) The Borrowers shall repay to the Administrative Agent, in U.S. Dollars, for
the benefit of the Lenders, on each date set forth below (each, a “Repayment
Date”), the principal amount of the Loans set forth opposite such Repayment Date
(each, a “Scheduled Repayment”):

 

Repayment Date

   Scheduled Repayment  

Last Business Day of December 2013

   $ 12,500,000   

Last Business Day of March 2014

   $ 12,500,000   

Last Business Day of June 2014

   $ 12,500,000   

Last Business Day of September 2014

   $ 12,500,000   

Last Business Day of December 2014

   $ 12,500,000   

Last Business Day of March 2015

   $ 12,500,000   

Last Business Day of June 2015

   $ 12,500,000   

Last Business Day of September 2015

   $ 12,500,000   

Last Business Day of December 2015

   $ 12,500,000   

Last Business Day of March 2016

   $ 12,500,000   

Last Business Day of June 2016

   $ 12,500,000   

Last Business Day of September 2016

   $ 12,500,000   

Last Business Day of December 2016

   $ 12,500,000   

Last Business Day of March 2017

   $ 12,500,000   

Last Business Day of June 2017

   $ 12,500,000   

Last Business Day of September 2017

   $ 12,500,000   

Maturity Date

   $ 275,000,000   

 

36



--------------------------------------------------------------------------------

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to the appropriate
Lending Office of such Lender resulting from the Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain the Register pursuant to Section 10.06(b)(iv)
and (v), and a subaccount for each Lender, in which the Register and subaccounts
(taken together) shall be recorded (i) the amount of the Loans made hereunder
and the Interest Period(s) applicable thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.05 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the joint and several obligation of the Borrowers
to repay (with applicable interest) the Loan made to the Borrowers by such
Lender in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Administrative Borrower (on behalf of the Borrowers) shall prepare,
execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit B.

SECTION 2.06. Change of Control; Asset Sale; Mandatory Prepayments.

(a) Change of Control.

(i) Upon the occurrence of a Change of Control, each Lender will have the right
to require the Borrowers to repay all or any part of such Lender’s Loan in an
amount equal to 101% of the principal amount thereof, plus accrued and unpaid
interest (if any) to the repayment date, except to the extent the Borrowers have
previously or concurrently elected to prepay the Loans in accordance with
Section 2.14.

(ii) Within ten Business Days following any Change of Control, except to the
extent that the Borrowers have exercised their right to prepay the Loans in
accordance with Section 2.14, the Administrative Borrower shall notify the
Administrative Agent in writing, and the Administrative Agent shall promptly
deliver notice to each Lender to the address of such Lender appearing in the
Register or otherwise in accordance with Section 10.02 of the following (such
notification, a “Change of Control Offer”):

(1) that a Change of Control has occurred and that such Lender has the right to
require the Borrowers to repay such Lender’s Loans in an amount equal to 101% of
the principal amount thereof, plus accrued and unpaid interest to the repayment
date;

 

37



--------------------------------------------------------------------------------

(2) the circumstances and relevant facts and financial information regarding
such Change of Control;

(3) the repayment date (which shall be no earlier than 30 days nor later than 60
days from the date on which the Administrative Agent is notified) (the “Change
of Control Payment Date”);

(4) that unless the Borrowers default in making the payment, all Loans accepted
for payment pursuant to the Change of Control Offer will cease to accrue
interest on the Change of Control Payment Date;

(5) that Lenders electing to have any Loans repaid pursuant to a Change of
Control Offer will be required to notify the Administrative Agent prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;

(6) that Lenders will be entitled to withdraw their election to require the
Borrowers to repay such Loans; provided that the Administrative Agent receives,
not later than the close of business on the expiration date of the Change of
Control Offer, a facsimile transmission, electronic mail or letter setting forth
the name of such Lender, the principal amount of Loans to be repaid, and a
statement that such Lender is withdrawing its election to have such Loans
repaid; and

(7) the other instructions determined by the Administrative Borrower or as
reasonably requested by the Administrative Agent, consistent with this
Section 2.06, that a Lender must follow in order to have its Loans repaid.

The notice, if delivered in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(x) the notice is delivered in a manner herein provided and (y) any Lender fails
to receive such notice or a Lender receives such notice but it is defective,
such Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the repayment of the Loans as to all other
Lenders that properly received such notice without defect.

(iii) On the repayment date, the Borrowers shall repay the Loans in an amount
equal to 101% of the principal amount thereof, plus accrued and unpaid interest
(if any) to the repayment date to the Lenders electing such repayment.

(iv) A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon such Change of Control, if a definitive agreement is in
place for the Change of Control at the time of making of the Change of Control
Offer.

(v) The Borrowers will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Agreement and repays all Loans properly elected to be repaid and not
withdrawn under such Change of Control Offer and the Administrative Borrower
shall instruct the Administrative Agent to accept repayments made by such third
party.

(b) Asset Sale.

(i) Within 360 days after the receipt of any Net Proceeds from an Asset Sale
(including, without limitation, an Involuntary Transfer), the Parent, the
Company or the applicable Restricted Subsidiary, as the case may be, may apply
such Net Proceeds:

(1) to repay Indebtedness of the Company or the Restricted Subsidiaries,
including Loans and permanent reductions of Obligations under any other Credit
Facility (and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto);

 

38



--------------------------------------------------------------------------------

(2) to acquire all or substantially all of the assets of, or any Capital Stock
of, another Permitted Business of the Borrowers, if, after giving effect to any
such acquisition of Capital Stock, such Permitted Business is or becomes a
Restricted Subsidiary;

(3) to make a capital expenditure for the Company or any of the Restricted
Subsidiaries; or

(4) to acquire other assets that are not classified as current assets under GAAP
and that are used or useful in the Borrowers’ Permitted Business;

provided that clauses (2) through (4) above shall be deemed to be satisfied if a
bona fide binding contract committing to make the investment, acquisition or
expenditure referred to herein is entered into by the Parent, the Company or any
Restricted Subsidiary, as the case may be, with a Person within the time period
specified in the preceding paragraph and such Net Proceeds are subsequently
applied in accordance with such contract within one year and six months
following the date of such Asset Sale. In the event any such contract is later
cancelled or terminated for any reason before the Net Proceeds are applied in
connection therewith, then such Net Proceeds must be applied as set forth herein
and, if such termination or cancellation occurs later than the 360-day period,
shall constitute Excess Proceeds as set forth below.

(ii) Any Net Proceeds from any Asset Sale that are not applied as provided and
within the time period set forth in clause (i) of this Section 2.06(b) will
constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $20,000,000, the Borrowers shall, within ten (10) Business Days thereof,
make an offer (the “Asset Sale Offer”) to all Lenders (and all holders of other
Pari Passu Obligations containing provisions similar to this Section 2.06(b)) to
repay the maximum principal amount of Loans (and such other Pari Passu
Obligations) that may be repaid out of the Excess Proceeds at an offer price in
cash in an amount equal to 100% of the principal amount thereof, plus accrued
and unpaid interest (or, in respect of such Pari Passu Obligations, such lesser
price, if any, as may be provided for by the terms of such Pari Passu
Obligations), to the date fixed for the closing of such offer.

(iii) To the extent that the aggregate amount of Loans (and such Pari Passu
Obligations) accepted for repayment or tendered pursuant to an Asset Sale Offer
is less than the Excess Proceeds, the Borrowers may use any remaining Excess
Proceeds for any purpose that is not prohibited by the Loan Documents; provided
that pending any such application, the proceeds of the Asset Sale, whether
assets, property or cash, are subject to a Lien under the Collateral Agreements.
If the aggregate principal amount of Loans (and other Pari Passu Obligations)
accepted for repayment or surrendered by holders thereof pursuant to such Asset
Sale Offer exceeds the amount of Excess Proceeds, the Administrative Agent shall
apply the Excess Proceeds ratably to the repayment of the Loans and any other
tendered Pari Passu Obligations based on the accreted value or principal amount
of the Loans or such Pari Passu Obligations accepted for repayment or tendered.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.

(iv) Pending the final application of any Net Proceeds under clause (i) or
(iii), the Company may temporarily reduce outstanding revolving credit
Indebtedness of the Parent, the Borrowers, any Restricted Subsidiary or any
Other Guarantor, or otherwise invest the Net Proceeds in cash and Cash
Equivalents.

(v) The Administrative Borrower shall deliver any Asset Sale Offer required
under clause (ii) by written notice of such occurrence to the Administrative
Agent, and the Administrative Agent shall promptly deliver notice to each Lender
to the address of such Lender appearing in the Register or otherwise in
accordance with Section 10.02 with the following information:

(1) that the Borrowers are making an Asset Sale Offer pursuant to this
Section 2.06(b) and that all Loans and other applicable Pari Passu Obligations
properly accepted for repayment or tendered and not withdrawn pursuant to such
Asset Sale Offer will be repaid by the Borrowers;

 

39



--------------------------------------------------------------------------------

(2) the repayment date, which will be no earlier than thirty days nor later than
sixty days from the date on which such notice is delivered (the “Asset Sale
Offer Payment Date”);

(3) that any Loan not properly accepted for repayment will remain outstanding
and continue to accrue interest;

(4) that unless the Borrowers default in making the payment, all Loans accepted
for payment pursuant to the Asset Sale Offer will cease to accrue interest on
the Asset Sale Offer Payment Date;

(5) that Lenders electing to have any Loans repaid pursuant to an Asset Sale
Offer will be required to notify the Administrative Agent prior to the close of
business on the third Business Day preceding the Asset Sale Offer Payment Date;

(6) that Lenders will be entitled to withdraw their election to require the
Borrowers to repay such Loans; provided that the Administrative Agent receives,
not later than the close of business on the expiration date of the Asset Sale
Offer, a facsimile transmission, electronic mail or letter setting forth the
name of such Lender, the principal amount of Loans to be repaid, and a statement
that such Lender is withdrawing its election to have such Loans repaid;

(7) that, to the extent that the aggregate principal amount of Loans or the
other Pari Passu Obligations accepted for repayment or surrendered by holders
thereof exceeds the amount of Excess Proceeds, the Administrative Agent will
apply the Excess Proceeds as set forth under the second-to-last sentence of
Section 2.06(b)(iii); and

(8) the other instructions, as determined by the Administrative Borrower or as
reasonably requested by the Administrative Agent, consistent with this
Section 2.06(b), that a Lender must follow in order to have its Loans repaid.

The notice, if delivered in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(x) the notice is delivered in a manner herein provided and (y) any Lender fails
to receive such notice or a Lender receives such notice but it is defective,
such Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the repayment of the Loans as to all other
Lenders that properly received such notice without defect.

(c) Mandatory Repayment Upon Total Loss of a Vessel.

(i) Upon the occurrence or happening of any Event of Loss, the Borrowers shall
be required to prepay Loans and other Pari Passu Obligations containing
provisions similar to those set forth in this clause (c) with respect to a
redemption or prepayment upon an Event of Loss, the maximum principal amount of
Loans and such other Pari Passu Obligations that may be prepaid out of the Event
of Loss Proceeds received in respect of such loss (rounded to the nearest
$1,000) upon not less than 30 nor more than 60 days’ notice to the Lenders, at a
repayment price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest on the Loans prepaid to the applicable date of repayment

(ii) If the aggregate principal amount of Loans and other Pari Passu Obligations
exceeds the amount of Event of Loss Proceeds, the Collateral Agent shall select
Loans and such other Pari Passu Obligations to be repaid or redeemed on a pro
rata basis.

 

40



--------------------------------------------------------------------------------

(iii) Promptly upon receipt thereof, the Borrowers shall deposit all Event of
Loss Proceeds received in respect of an Event of Loss in a deposit account
controlled by the Collateral Agent and held as Collateral subject to a Lien
under the Collateral Agreements pending the application thereof to repayment or
redemption of Loans and such other Pari Passu Obligations and, from such deposit
account, the Collateral Agent may withdraw funds to deploy the Event of Loss
Proceeds in compliance with the foregoing.

(iv) Within 30 days of any date on which any Credit Party receives Event of Loss
Proceeds, the Administrative Borrower shall deliver written notice of such
occurrence to the Administrative Agent, and the Administrative Agent shall
promptly deliver notice to each Lender to the address of such Lender appearing
in the Register or otherwise in accordance with Section 10.02 with the following
information:

(1) that an Event of Loss has occurred and the circumstances and relevant facts
and financial information regarding such Event of Loss;

(2) that the Borrowers are required to pursuant to this Section 2.06(c) to
prepay or redeem Loans and other applicable Pari Passu Obligations in an
aggregate principal amount equal to the Event of Loss Proceeds received in
respect of such loss (rounded to the nearest $1,000) and at a repayment price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
on the Loans prepaid to the applicable date of repayment; and

(3) the repayment date, which shall be no earlier than thirty days nor later
than sixty days from the date on which such notice is delivered.

(d) Notices of repayment pursuant to Section 2.06(a) and (b)(v) or Section 2.14
may, at the Borrowers’ option and discretion, be subject to one or more
conditions precedent, including, but not limited to, completion of a sale of
Equity Interests (other than Disqualified Stock) of the Company or a Change of
Control, as the case may be. If any such repayment or notice is subject to
satisfaction of one or more conditions precedent, such notice shall state that,
in the Borrowers’ discretion, the repayment date may be delayed until such time
as any or all such conditions shall be satisfied, or such repayment may not
occur and such notice may be rescinded in the event that any or all such
conditions shall not have been satisfied by the repayment date, or by the
repayment date so delayed.

(e) All repayments of Loans pursuant to Section 2.06(b) or (c) shall be applied
to reduce the then remaining Scheduled Repayments on a pro rata basis (based on
the remaining principal amounts of the Scheduled Repayments after giving effect
to all prior reductions thereto).

SECTION 2.07. [Reserved].

SECTION 2.08. Interest.

(a) (i) Interest on each Loan that is a LIBOR Loan will accrue and be payable at
a rate per annum equal to the Adjusted LIBOR plus the Applicable Margin and
shall be payable in cash, and (ii) interest on each Loan that is an ABR Loan
will accrue and be payable at a rate per annum equal to the ABR plus the
Applicable Margin and shall be payable in cash, each rate as determined by the
Administrative Agent. Each determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(b) Upon the occurrence and during the continuance of any Event of Default under
Section 7.01(h) or (i), any amount that shall not have been paid when due
(whether at the stated maturity, by acceleration or otherwise) shall bear
interest at a rate per annum that is (i) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2.00% or (ii) in the case
of any overdue interest (and premium, if any), to the extent permitted by
applicable law, the then-effective rate plus 2.00% from and including the date
of such non-payment to but excluding the date on which such amount is paid in
full (after as well as before judgment).

 

41



--------------------------------------------------------------------------------

(c) Interest on each Loan shall accrue from and including the date on which such
Loan is made to but excluding the date of any repayment thereof and shall be
payable (i) on each Interest Payment Date, and (ii) on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

(d) All computations of interest hereunder shall be calculated on the basis of a
360-day year for the actual days elapsed, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(e) The Administrative Agent, upon determining the Adjusted LIBOR or ABR for any
Interest Period, shall promptly notify the Administrative Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
The Administrative Agent shall, upon the request of any Lender, provide the
interest rate then in effect with respect to the applicable Loans.

(f) On each Interest Payment Date, the Borrowers shall pay to the Lenders on or
prior to 12:00 noon (New York City time) on such Interest Payment Date an amount
equal to the amount of interest due and payable on such Interest Payment Date.

SECTION 2.09. Interest Periods. Notwithstanding anything to the contrary
contained above, if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period would otherwise expire (i) on
a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day and (ii) on a day that is after the Maturity
Date, such Interest Period shall expire on the Maturity Date.

SECTION 2.10. Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Required Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR Loan
are not generally available in the relevant market or (B) by reason of any
changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR; or

(ii) that, due to a Change in Law occurring at any time after the Closing Date,
which Change in Law shall (A) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender, (B) subject any Lender to any Tax with respect to any Loan Document
or any LIBOR Loan made by it (other than (i) Indemnified Taxes or Other Taxes,
or (ii) Excluded Taxes), or (C) impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans
increasing by an amount or the amounts received or receivable by such Lender
hereunder with respect to the foregoing shall be reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

 

42



--------------------------------------------------------------------------------

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Administrative Borrower and to
the Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Administrative Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), (y) in the
case of clause (ii) above, the Administrative Borrower shall pay to such Lender,
promptly (but no later than ten days) after receipt of written demand therefor
such additional amounts as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender submitted
to the Administrative Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Administrative Borrower shall take one of
the actions specified in Section 2.10(b) as promptly as possible and, in any
event, within the time period required by applicable Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Administrative Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(1) if the affected LIBOR Loan is then being made pursuant to a Borrowing,
cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Administrative
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(2) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
of any Lender or compliance by any Lender or its parent with any Change in Law
relating to capital adequacy occurring after the Closing Date, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly (but in any event no later than ten days) after written demand by such
Lender (with a copy to the Administrative Agent), the Administrative Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any applicable Requirement of Law as in effect on the Closing Date. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Administrative Borrower, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrowers’
joint and several obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

SECTION 2.11. Compensation. If (a) any payment of principal of any Loan is made
by the Borrowers to or for the account of a Lender other than on the last day of
the Interest Period for such Loan as a result of a payment pursuant to
Section 2.14, as a result of acceleration of the maturity of the Loans pursuant
to Article VII or for any other reason, (b) there occurs any failure to borrow,
convert, continue or prepay any LIBOR Loan on the date specified in any notice
delivered pursuant hereto or (c) there occurs any assignment of any LIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Administrative Borrower pursuant to Section 10.07, the
Borrowers shall, after receipt of a written request by such Lender, pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Loan. A certificate
of any Lender setting forth any amount that such Lender is entitled to receive
pursuant to this Section 2.11 shall be delivered to the Administrative Borrower
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender the amount shown as due on such certificate within ten days after receipt
thereof.

 

43



--------------------------------------------------------------------------------

SECTION 2.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c) or 2.17 with respect to such Lender, it will, if requested
by the Administrative Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation does not cause such
Lender or its lending office to suffer any economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Section 2.10 or 2.17.

SECTION 2.13. Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10 or
2.11 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts or loss described in such Sections, such
Lender shall not be entitled to compensation under Section 2.10 or 2.11, as the
case may be, for any such amounts incurred or accruing prior to the 181st day
prior to the giving of such notice to the Administrative Borrower; provided that
if a Change in Law that gives rise to such additional costs is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14. Voluntary Prepayments.

(a) Subject to Section 2.14(c), the Borrowers shall have the right at any time
and from time to time to prepay any Loan in whole or in part, without premium or
penalty, in an aggregate principal amount that is an integral multiple of
$500,000 and not less than $1,000,000 or, if less, the amount outstanding, upon
prior notice to the Administrative Agent by telephone (confirmed by telecopy),
not less than three Business Days prior to the date of prepayment, which notice
shall be irrevocable except to the extent conditioned on a refinancing of all or
any portion of the Loans. Each such notice shall be signed by an Authorized
Officer of the Administrative Borrower and shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s pro rata share of such prepayment. Each
prepayment of Loans pursuant to this Section 2.14 shall be applied to reduce
Scheduled Repayments in such order as the Administrative Borrower may specify in
the applicable prepayment notice (and in the absence of any such specification,
in direct order of maturity).

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers may rescind any notice of prepayment under Section 2.14(a) by the
Administrative Borrower providing notice to the Administrative Agent a
reasonable time prior to the specified effective time of such prepayment if such
prepayment would have resulted from a refinancing of all or any portion of the
Loans, which refinancing shall not be consummated or shall otherwise be delayed.

(c) In the event that, prior to the date that is six months after the Repricing
Effective Date, there shall occur any amendment, amendment and restatement or
other modification of this Agreement which reduces the Applicable Margin with
respect to the Loans or any prepayment or refinancing of the Loans with proceeds
of new term loans or debt securities having lower applicable margins or
applicable yield (after giving effect to any premiums paid on such new term
loans or debt securities) than the Applicable Margin for the Loans on the
Repricing Effective Date, each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.00% of the
principal amount of the Loans affected thereby or repaid, as applicable.

(d) All prepayments under this Section 2.14 shall be accompanied by all accrued
interest thereon, together with, in the case of any such prepayment of a LIBOR
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such LIBOR Loan pursuant to Section 2.11.

SECTION 2.15. Fees. The Borrowers shall pay to the Agents such other fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Administrative Borrower and the applicable Agent).

 

44



--------------------------------------------------------------------------------

SECTION 2.16. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrowers or the applicable Credit Party, as the
case may be, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto not
later than 12:00 Noon (New York City time) on the date when due and shall be
made in immediately available funds at the Administrative Agent’s Lending Office
or at such other office as the Administrative Agent shall specify for such
purpose by notice to the Administrative Borrower, it being understood that
written or facsimile notice by the Administrative Borrower to the Administrative
Agent to make a payment from the funds attributed to the Borrowers in an account
of the Administrative Agent shall constitute the making of such payment to the
extent of such funds held in such account. All payments under each Loan Document
(whether of principal, interest or otherwise) shall be made in U.S. Dollars. The
Administrative Agent will thereafter cause to be promptly distributed like funds
relating to the payment of principal or interest or fees ratably to the Lenders
entitled thereto.

(b) Any payments under this Agreement that are made later than 2.00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day.

Except as otherwise provided herein, whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

SECTION 2.17. Net Payments.

(a) Any and all payments made by or on behalf of any Credit Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; except as
otherwise required by applicable Requirements of Law. If an applicable
Withholding Agent shall be required by applicable Requirements of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable Withholding
Agent shall make such deductions or withholdings as are determined in good faith
by the applicable Withholding Agent to be required by any applicable Requirement
of Law, (ii) the applicable Withholding Agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirements of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. As soon as practicable after any payment of Taxes by any
Credit Party or the Administrative Agent to a Governmental Authority as provided
in this Section 2.17, the Administrative Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the
Administrative Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Administrative Borrower or the Administrative Agent, as the
case may be.

(b) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) The Borrowers and the Guarantors shall, jointly and severally, indemnify and
hold harmless each Recipient within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
such Recipient, as the case may be (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Administrative Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent or the Collateral Agent (as applicable) on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Section 2.17(c), no Recipient shall
be entitled to receive any payment with respect to Indemnified Taxes or Other
Taxes hereunder unless such Recipient makes written demand on the Credit Parties
no later than 180 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Recipient for such
Indemnified Taxes or Other Taxes, and (ii) the date on which such Recipient has
made payment of such Indemnified Taxes or Other Taxes (except that, if such
Indemnified Taxes or Other Taxes are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any other Loan
Document shall deliver to the Administrative Borrower and the Administrative
Agent, at the time or times prescribed by applicable Requirements of Law or
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable
Requirements of Law or reasonably requested by the Administrative Borrower or
the Administrative Agent, as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Administrative Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Requirements of Law or
reasonably requested by the Administrative Borrower or the Administrative Agent
as will enable the Administrative Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(d)(i) and
(d)(ii)(1)-(4), and Section 2.17(f) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of Section 2.17(d), in the event a Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code:

(i) any U.S. Lender shall deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter at the time or times
prescribed by applicable Requirements of Law or upon the reasonable request of
the Administrative Borrower or the Administrative Agent), executed originals of
IRS Form W-9 (or any successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax; and

(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter at the time or times prescribed by applicable
Requirements of Law or upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, IRS Form W-8BEN (or any successor form),
together with a certificate substantially in the form of Exhibit D-1, D-2, D-3
or D-4, as applicable (a “U.S. Tax Compliance Certificate”), representing that
such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code,
is not a “10 percent shareholder” (within the meaning of Section 871(h)(3)(B) of
the Code) of either Borrower, is not a CFC related to either Borrower (within
the meaning of Section 864(d)(4) of the Code) and the interest payments in
question are not effectively connected with the conduct by such Lender of a
trade or business within the United States),

(2) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding tax, pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,

 

46



--------------------------------------------------------------------------------

IRS Form W-8BEN (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty,

(3) IRS Form W-8ECI (or any successor form),

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form) accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit
D-3, IRS Form W-9 (or any successor form) and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner, or

(5) executed originals of any other form prescribed by applicable Requirements
of Law as a basis for claiming exemption from or reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit the Administrative
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

Each Lender further agrees that it shall (i) promptly upon becoming aware
thereof notify the Administrative Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction in withholding, or (ii) in the event it becomes aware
that any previous form delivered by such Lender pursuant to this Section 2.17(d)
expires or becomes obsolete or inaccurate, update any such form or certification
or promptly deliver to the Administrative Borrower and the Administrative Agent
any such other properly completed and executed form, certification or
documentation as may be required in order to confirm or establish the
entitlement of such Lender to an exemption from or a reduction in withholding
Taxes with respect to payments hereunder or under any other Loan Document if
such Lender continues to be so entitled or promptly notify the Administrative
Borrower and the Administrative Agent in writing of its legal inability to do
so.

Each Person that shall become a Participant pursuant to Section 10.06 or a
Lender pursuant to Section 10.06 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(d) and pursuant to Section 2.17(f) below; provided that in
the case of a Participant such Participant shall furnish all such required forms
and statements to the Person from which the related participation shall have
been purchased.

(e) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes for which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), such Recipient shall pay the applicable Credit
Party an amount equal to such refund (net of all reasonable out-of-pocket
expenses (including Taxes) of such Recipient and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund); provided that the Credit Parties, upon the request of such
Recipient, agree to repay the amount paid over pursuant to this Section 2.17(e)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. In such event,
such Recipient shall, at the Administrative Borrower’s request, provide the
Administrative Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender, the Administrative Agent or
the Collateral Agent may delete any information therein that it deems
confidential). Notwithstanding anything to the contrary in this Section 2.17(e),
in no event will the Recipient be required to pay any amount to the Credit
Parties pursuant to this Section 2.17(e) the payment of which would place such
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. Except as otherwise specifically provided in
this Section 2.17(e), no Recipient shall be obliged to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party in connection with this Section 2.17(e).

 

47



--------------------------------------------------------------------------------

(f) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Administrative Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this Section 2.17(f), “FATCA” shall include any amendments made to FATCA after
the Closing Date.

(g) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

SECTION 2.18. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, no Borrower shall be obligated to pay any interest or other amounts
under or in connection with this Agreement in excess of the amount or rate
permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If either Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 2.18(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate either Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate (as it
applies to such Borrower) shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by law, such adjustment to be effected, to the extent
necessary, by reducing the amount or rate of interest required to be paid by
such Borrower to the affected Lender under Section 2.08.

(d) Nothing in this Section 2.18 shall relieve any other Borrower or any
Guarantor from its obligations with respect to any amount that either Borrower
would be required to pay but for the operation of this Section, and no
adjustment under this Section would be effective with respect to the Loan
Obligations of such other Borrower and each Guarantor, except, in the case of
such other Borrower, to the extent that this Section would also apply to such
other Borrower.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from either Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then such Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to such Borrower.

SECTION 2.19. Pro Rata Sharing. Except as set forth in Section 2.06(b)(i),
whenever any payment received by the Administrative Agent under this Agreement
is insufficient to pay in full all amounts then due and payable to the
Administrative Agent and the Lenders under this Agreement, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
and the Lenders in the following order: first, to the payment of fees and
expenses due and payable to the Administrative Agent and the Collateral Agent
and its

 

48



--------------------------------------------------------------------------------

Affiliates under and in connection with this Agreement, except any amounts
payable to any such Person in its role as Lender, as provided in clause “second”
of this Section 2.19; second, to the payment of all expenses due and payable
under Section 10.05, ratably among the Lenders in accordance with the aggregate
amount of such payments owed to each Lender; third, to the payment of interest
and amounts under Sections 2.10 and 2.17, if any, then due and payable on the
Loans ratably among the Lenders in accordance with the aggregate amount of
interest owed to each Lender; and fourth, to the payment of the principal amount
of the Loans that is then due and payable, ratably among the Lenders in
accordance with the aggregate principal amount owed to each such Lender.

SECTION 2.20. Adjustments; Set-off.

(a) If any Lender or any of its Affiliates shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender or such Affiliate
receiving payment of a greater proportion of the aggregate amount of such
Lender’s Loans and accrued interest thereon than the proportion received by any
other Lender entitled to such payment, then the Lender receiving (or whose
Affiliate received) such greater proportion shall purchase for cash at face
value participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders entitled
thereto ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (a) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the terms of this
Agreement, or any payment obtained by a Lender or its Affiliate as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against either Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders and their Affiliates provided
by law, each Lender and its Affiliates shall have the right, without prior
notice to the Administrative Borrower, any such notice being expressly waived by
the Administrative Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrowers hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any Affiliate, branch or agency thereof to or for the
credit or the account of the Parent, either Borrower or any Subsidiary. Each
Lender agrees promptly to notify the Administrative Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or such Affiliate, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

SECTION 2.21. Interest Elections. The Administrative Borrower may elect Interest
Periods for the Loans as provided in this Section 2.21. The Administrative
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(a) To make an election pursuant to this Section 2.21, the Administrative
Borrower shall notify the Administrative Agent of such election (as provided in
Section 10.02) by telephone not later than 11:00 a.m., New York City time, three
Business Days prior to the end of the then applicable Interest Period. Each such
telephonic Interest Period Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Period Election Request in the form set forth in Exhibit C and
signed by the Administrative Borrower.

 

49



--------------------------------------------------------------------------------

(b) Each telephonic and written Interest Period Election Request shall specify
the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Period
Election Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Period Election Request requests a LIBOR Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Period Election Request, the
Administrative Agent shall advise each Lender to which such Interest Period
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Loan.

(d) If the Administrative Borrower fails to deliver a timely Interest Period
Election Request with respect to a LIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a LIBOR Borrowing with a one (1) month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Administrative Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other and all continuations of Loans as the same type, there shall
be not more than five Interest Periods in effect with respect to the Loans.

SECTION 2.22. Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Administrative Borrower to all
Lenders on a pro rata basis (based on the aggregate outstanding Loans at such
time) (“Pro Rata Extension Offers”), the Borrowers are hereby permitted, subject
to the terms of this Section, to consummate transactions with individual Lenders
from time to time to extend the maturity date of such Lender’s Loans and, in
connection therewith, to otherwise modify the terms of such Lender’s Loans
pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or modifying the amortization schedule in respect of
such Lender’s Loans). Any such extension (an “Extension”) agreed to between the
Administrative Borrower and any such Lender (an “Extending Lender”) shall become
effective only with respect to such Lender’s Loans to which such Lender’s
acceptance has been made (such extended Loans, the “Extended Loans”).

(b) Each Extension shall be effected pursuant to an Extension Amendment
Agreement executed and delivered by the Administrative Borrower, each applicable
Extending Lender and the Administrative Agent; provided that (i) no Extension
shall become effective unless no Default or Event of Default shall have occurred
and be continuing on the applicable effective date therefor and (ii) the
Administrative Borrower shall have

 

50



--------------------------------------------------------------------------------

delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other customary documents
as shall reasonably be requested by the Administrative Agent in connection
therewith. Each Pro Rata Extension Offer and the applicable Extension Amendment
Agreement shall specify the terms of the applicable Extended Loans; provided
that (A) except as to interest rates, fees, other pricing terms, amortization,
final maturity date and participation in prepayments (which shall, subject to
clauses (B) through (D) of this proviso, be determined by the Administrative
Borrower and set forth in the Pro Rata Extension Offer), the Extended Loans
shall have the same terms as the Loans to which the applicable Pro Rata
Extension Offer relates, (B) the final maturity date of any Extended Loans shall
be no earlier than the final maturity date applicable to the Loans to which the
applicable Pro Rata Extension Offer relates, (C) the Weighted Average Life to
Maturity of any Extended Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Loans to which the applicable Pro Rata Extension
Offer relates, and (D) any Extended Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder. Each Extension
Amendment Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.22.

(c) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, (i) no Extended Loan is required to be in any minimum
amount or any minimum increment, (ii) any Extending Lender may extend all or any
portion of its Loans pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Loan), and (iii) all Extended Loans and all
obligations in respect thereof shall be Loan Obligations that are secured by the
Collateral on a pari passu basis with all other Loan Obligations.

(d) Each Extension shall be consummated pursuant to procedures reasonably
acceptable to the Administrative Agent and the Administrative Borrower and set
forth in the associated Pro Rata Extension Offer; provided that the Borrowers
shall cooperate with the Administrative Agent in connection with making any Pro
Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments.

ARTICLE III

Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make the
Loans, each of the Parent, each Borrower and each other Credit Party, jointly
and severally, makes, on the Repricing Effective Date, the following
representations and warranties to the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans.

SECTION 3.01. Corporate Status. Each Group Party (a) is a duly incorporated or
organized, as the case may be, and validly existing corporation or other entity
in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of such jurisdiction of organization outside
the United States) under the laws of the jurisdiction of its organization and
has the requisite corporate or other organizational power and authority to own,
lease and operate its property and assets and to transact its business as
conducted on the Repricing Effective Date and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and all
such jurisdictions as of the Closing Date are set forth on Schedule 3.01.

SECTION 3.02. Corporate Power and Authority; Enforceability; Security Interests.
Each Credit Party has the requisite corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. Each Credit Party and each Internal
Charterer, if any, has duly executed and delivered each Loan Document to which
it is a party and each such Loan Document constitutes the legal, valid and
binding obligation of such Credit Party and such Internal Charterer, if any,
enforceable in accordance with its terms, subject to the effects of bankruptcy,

 

51



--------------------------------------------------------------------------------

insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
receivership, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law) and public policy and the discretion of the
court before which any proceeding therefor may be brought.

SECTION 3.03. No Violation.

(a) None of the execution, delivery or performance by any Credit Party of the
Loan Documents to which it is a party or the compliance with the terms and
provisions thereof will (i) contravene any Requirement of Law except to the
extent such contravention would not reasonably be expected to result in a
Material Adverse Effect, (ii) result in any breach or violation of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Group Party (other than Liens
created under the Loan Documents and Liens permitted hereunder), or result in an
acceleration of Indebtedness, or result in a Debt Repayment Triggering Event
under or pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which any
Group Party is a party or by which it or any of its property or assets is bound,
except to the extent such breach, default, Lien, acceleration of Indebtedness or
Debt Repayment Triggering Event would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or (iii) violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of any Group Party. Immediately after consummation of
the transactions contemplated under the First Amendment, no Default, Event of
Default or Debt Repayment Triggering Event will exist.

(b) None of the Group Parties is in violation of its certificate of
incorporation, by-laws or other organizational documents. None of the Group
Parties is (i) in violation of any Requirement of Law, or (ii) in breach of or
default under any indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other instrument, except for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There exists no condition that, with
the passage of time or otherwise, would constitute (A) a violation of such
certificate of incorporation, by-laws or other organizational documents, (B) a
violation of any Requirement of Law, (C) a breach of or default under any
agreement referred to in the foregoing clause (ii) or (D) result in the
imposition of any penalty or the acceleration of any Indebtedness, except in the
cases of subclauses (B), (C) and (D) above as is (1) set forth on Schedule 3.03
and (2) as would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.

SECTION 3.04. Litigation. Except as set forth on Schedule 3.04, there are no
actions, suits or proceedings (including Environmental Claims) pending or, to
the knowledge of the Credit Parties, threatened (i) against or affecting any
Group Party or any of its properties (including any Vessel (including the
Tungsten Explorer)), (ii) which has as the subject thereof any officer or
director (in such Person’s capacity as an officer or director) of, or property
or assets owned or leased by, the any Group Party, (iii) relating to
environmental or discrimination matters, where in any such case any such action,
suit or proceeding would reasonably be expected to result in a Material Adverse
Effect, (iv) that seeks to restrain, enjoin, prevent the consummation of, or
otherwise challenge any of the Loan Documents or any of the transactions
contemplated therein, or (v) would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. No Credit Party is subject to any
judgment, order, decree, rule or regulation of any Governmental Authority that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.05. Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

SECTION 3.06. Governmental Approvals. The execution, delivery and performance of
each Loan Document and the consummation of the other transactions contemplated
under the First Amendment do not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority,
except for (a) such as have been obtained or made prior to the Closing Date and
are in full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Collateral Agreements, and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

SECTION 3.07. Investment Company Act. No Group Party is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.08. True and Complete Disclosure.

(a) (i) All written information (other than estimates and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Group Parties, the Transactions and any other transactions
contemplated hereby, included in the Offering Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions, or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not, taken as a whole, contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.

(ii) All Information concerning the Group Parties and any other transactions
contemplated by the First Amendment or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the transactions contemplated by the
First Amendment, when taken as a whole, was true and correct in all material
respects as of the date such Information was furnished to the Lenders and as of
the Repricing Effective Date and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made.

(b) The pro forma financial information and the related notes thereto included
in the Offering Memorandum present fairly in all material respects the
information contained therein as of the Closing Date and have been properly
presented on the basis described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The pro forma adjustments comply as to form with the applicable
accounting requirements of Rule 11-02 of Regulation S-X under the Securities Act
and the pro forma adjustments have been properly applied to the historical
amounts in the compilation of those statements. The projections and other
forward-looking information prepared by or on behalf of the Parent, the Company
or any of their representatives and that have been made available to any
Lenders, the Administrative Agent (i) have been prepared in good faith based
upon assumptions believed by the Parent and the Company to be reasonable as of
the date thereof, as of the date such projections or other forward-looking
information was furnished to the Lenders and as of the Closing Date, and (ii) as
of the Closing Date, have not been modified in any material respect by the
Parent or the Company.

SECTION 3.09. Financial Condition; Financial Statements. The Historical
Financial Statements present fairly in all material respects the consolidated
financial position, results of operations and cash flows of the entities to
which they relate at the dates of such information and for the periods covered
thereby and have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes thereto, if any.

SECTION 3.10. Tax Matters.

(a) Each Group Party has filed all U.S. federal income Tax returns and all other
material Tax returns, U.S. and foreign, required to be filed by it (including in
its capacity as a withholding agent) and all such returns are true, correct and
complete in all material respects, and has paid all Taxes payable by it that
have become due, other than those (i) not yet delinquent or (ii) being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been provided to the extent required by and in accordance with GAAP. The Group
Parties have provided adequate reserves in accordance with GAAP for all Taxes of
the Group Parties not yet delinquent.

(b) To the knowledge of the Parent and each Borrower, after reasonable inquiry,
there are no actual or proposed assessments for unpaid Taxes against any Group
Party that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The accruals on the books and records of the
Group Parties in respect of any material Tax liability for any period not
finally determined are adequate to meet any assessments for any material unpaid
Taxes for any such period.

 

53



--------------------------------------------------------------------------------

SECTION 3.11. Compliance with ERISA.

(a) In the past six years, none of the Group Parties, or ERISA Affiliates has
ever maintained, participated in, sponsored or contributed to (or has or has
ever had any obligation to contribute to), or has ever had any liability with
respect to, any Plan. In the past six years, none of the Group Parties, or ERISA
Affiliates has ever incurred, nor could any of them incur, any liability with
respect to any Plan (including, without limitation, under Title IV of ERISA or
under Section 4069 of ERISA).

(b) Except in each case as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, (i) all employee benefit
plans, programs, agreements and arrangements (except for any Foreign Plans) with
respect to which the Borrowers could have any liability are in compliance with,
have been established, administered and operated in accordance with, the terms
of such plans, programs, agreements or arrangements and applicable law,
including all applicable provisions of ERISA and the Code and the regulations
thereunder and (ii) all material contributions or other payments which are due
with respect to each employee benefit plan, program, agreement and arrangement
(except for any Foreign Plans) with respect to which the Borrowers could have
any liability have been made in full and there are no funding deficiencies
thereunder.

(c) All Foreign Plans are in material compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law. All material contributions or other material
payments which are due with respect to each Foreign Plan have been made in full
and there are no material funding deficiencies thereunder.

SECTION 3.12. Subsidiaries; Capitalization.

(a) Schedule 3.12(A) lists each Subsidiary of the Parent (and the direct and
indirect ownership interest of the Parent therein) on the Closing Date. Each
Guarantor and Unrestricted Subsidiary as of the Closing Date has been so
designated on Schedule 3.12(A).

(b) The authorized, issued and outstanding share capital of the Parent as of
September 30, 2013, are as set forth in the September 30, 2013, balance sheet of
the Parent in the Form 10-Q for such fiscal quarter that has been filed with the
SEC (including the footnotes thereto). All of the issued and outstanding shares
of capital stock of the Company, the US Borrower and each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable,
and were not issued in violation of, and are not subject to, any preemptive or
similar rights. Except as set forth on Schedule 3.12(B), as of the Closing Date
all of the outstanding shares of Capital Stock or other Equity Interests of each
of the Subsidiaries are owned, directly or indirectly, by the Parent, free and
clear of all Liens, other than those (i) pursuant to the Credit Agreement
Documents, (ii) pursuant to the 2019 Indenture Documents, (iii) pursuant to the
Loan Documents, (iv) pursuant to the 2023 Indenture Documents, (v) pursuant to
the Second Term Loan Documents, and (vi) those imposed by the Securities Act and
the securities or “Blue Sky” laws of certain domestic or foreign jurisdictions.
Except as set forth on Schedule 3.12(C), there are no authorized or outstanding
(A) options, warrants or other rights to purchase from the Company or any of the
Subsidiaries, (B) agreements, contracts, arrangements or other obligations of
the Company or any of the Subsidiaries to issue or (C) other rights to convert
any obligation into or exchange any securities for, in the case of each of
clauses (A) through (C), shares of capital stock of or other ownership or Equity
Interests in the Company or any of the Subsidiaries.

SECTION 3.13. Accounting System. Each Group Party makes and keeps accurate books
and records and maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) material transactions are executed in
accordance with management’s general or specific authorization, (ii) material
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. There has not been and is no
material weakness in the Parent’s internal control over financial reporting
(whether or not remediated) and

 

54



--------------------------------------------------------------------------------

since December 31, 2012, there has been no change in the Parent’s internal
control over financial reporting that has materially affected, or could
reasonably be expected to materially affect, the Parent’s internal control over
financial reporting.

SECTION 3.14. Intellectual Property. Each Group Party owns, possesses, is
licensed under or can acquire on reasonable terms, and has the right to use,
adequate trademarks, trade names and other rights to inventions, know-how,
patents, copyrights, confidential information and other intellectual property
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, and have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights that would reasonably be expected to individually
or in the aggregate have a Material Adverse Effect. As of the Repricing
Effective Date, all intellectual property of the Group Parties will be free and
clear of all Liens, other than Permitted Liens. To the knowledge of the Credit
Parties, the use of intellectual property by the Group Parties will not infringe
on the intellectual property rights of any other Person.

SECTION 3.15. Environmental Laws.

(a) The Group Parties are in compliance in all material respects with all
Environmental Laws.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (i) no Group Party has
received written notice of any Environmental Claim or any other liability under
any Environmental Law; (ii) no Credit Party has any actual knowledge of any
facts or conditions that would form the basis of any Environmental Claim; and
(iii) the Credit Parties have not received written notice of any material
violation or alleged violation of any Environmental Law which would affect the
ability of any Group Party to operate any Vessel.

(c) There are no facts, circumstances, conditions or occurrences on any Vessel
owned or operated by the Group Parties that is reasonably likely (i) to form the
basis of an Environmental Claim against the Group Parties, or any Vessel owned
by any Group Party, or (ii) to cause such Vessel to be subject to any
restrictions on its ownership, registration, use or transferability under any
Environmental Law, in each case that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(d) The Group Parties have not at any time (i) generated, used, treated or
stored Hazardous Materials on, or transported Hazardous Materials to or from,
any Vessel or other property or operating equipment at any time owned or
operated by the Group Parties, except in material compliance with any applicable
law, ordinance, rule, regulation, order, judgment, decree or permit or
otherwise, or (ii) released Hazardous Materials on or from any such Vessel or
other property or operating equipment where such occurrence or event, either
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.

(e) None of the Group Parties is conducting, or is subject to any order, decree
or agreement requiring, or otherwise obligated or required to perform, any
response or corrective action under any Environmental Law.

(f) Except as set forth on Schedule 3.15, (i) no Group Party has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or the Oil Pollution Act,
1990, as amended, and (ii) there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto or from any
property owned on the Repricing Effective Date or previously owned, leased or
operated by any Group Party or into the environment surrounding such property of
any Hazardous Materials by the any Group Party (or, to the knowledge of the
Company, any of its predecessors in interest or respecting any Vessel), except
for any such spill, discharge, leak, emission, injection, escape, dumping or
release that would not, singularly or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, have a
Material Adverse Effect.

SECTION 3.16. Labor Matters. (i) No Credit Party is party to or bound by any
collective bargaining agreement with any labor organization; (ii) there is no
union representation question existing with respect to the

 

55



--------------------------------------------------------------------------------

employees of the Credit Parties, and, to the knowledge of the Credit Parties,
after due inquiry, no union organizing activities are taking place that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iii) to the knowledge of the Credit Parties, no union
organizing or decertification efforts are underway or threatened against the
Borrowers or the Guarantors; (iv) no labor strike, work stoppage, slowdown, or
other material labor dispute is pending against the Credit Parties, or, to the
knowledge of the Credit Parties, after reasonable inquiry, threatened against
the Credit Parties; (v) there is no worker’s compensation liability, experience
or matter that could be reasonably expected to have a Material Adverse Effect;
(vi) to the knowledge of the Credit Parties, after reasonable inquiry, there is
no threatened or pending liability against the Credit Parties pursuant to the
Worker Adjustment Retraining and Notification Act of 1988, as amended (“WARN”);
(vii) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim, or inquiry of any kind, pending
against the Credit Parties that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (viii) to the
knowledge of the Credit Parties, after reasonable inquiry, no employee or agent
of the Credit Parties has committed any act or omission giving rise to liability
for any violation identified in subsection (vi) and (vii) above, other than such
acts or omissions that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (ix) no term or condition of
employment exists through arbitration awards, settlement agreements, or side
agreement that is contrary to the express terms of any applicable collective
bargaining agreement.

SECTION 3.17. Properties; Vessel Registration.

(a) Each Group Party has good and indefeasible title in all its Property
necessary or used in the ordinary conduct of its business (including all
Vessels), except for such minor defects in title that do not interfere with its
ability to conduct its business as conducted on the Repricing Effective Date or
to use such property and assets for their intended purposes, and such Property
(including all Vessels) are in good working condition and are maintained in
accordance with prudent business standards, and all of the foregoing Property
will be free and clear of all Liens (other than Permitted Liens).

(b) Each of the Vessels is duly permanently registered under the law and flag of
such Vessel, in each case in the name of the Guarantor that owns it free and
clear of all Liens and encumbrances of record, and except, in each case,
Permitted Liens and a Ship Mortgage in favor of the Pari Passu Collateral Agent.

SECTION 3.18. Insurance. Each Group Party and each of the Vessels is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged. All policies of insurance insuring Group Parties or their
respective businesses, assets, employees, officers and directors are in full
force and effect. The Group Parties and the Vessels are in compliance with the
terms of such policies and instruments in all material respects, and there are
no claims by any Group Party under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. No Group Party has been refused any insurance coverage sought or
applied for, and no Group Party has any reason to believe that it will not be
able to renew its existing insurance (or obtain appropriate insurance) coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.19. Permits. Each Group Party possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as conducted
on the Repricing Effective Date or proposed to be conducted (“Permits”), except
where the failure to obtain such Permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; each Group
Party has fulfilled and performed all of its obligations with respect to such
Permits except where the failure to fulfill or perform such obligations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and no event has occurred that allows, or after notice or lapse
of time would allow, revocation or termination thereof or results, or after
notice or lapse of time would result in any other material impairment of the
rights of the holder of any such Permit; and no Group Party has received or has
any reason to believe that it has received or will receive any notice of any
proceeding relating to revocation or modification of any such Permit, except as
set forth on Schedule 3.19 or except where such revocation or modification would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

56



--------------------------------------------------------------------------------

SECTION 3.20. Solvency.

(a) On the Repricing Effective Date, immediately after giving effect to the
effectiveness of First Amendment, (i) the fair value of the assets of the Credit
Parties on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Credit
Parties on a consolidated basis; (ii) the present fair saleable value (or fair
market value) of the property of the Credit Parties on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Credit Parties on a consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Credit Parties on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) the Credit Parties on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are conducted on the Repricing Effective
Date and are proposed to be conducted following the Repricing Effective Date;
(v) assuming incurrence of the Loans and consummation of the transactions
contemplated by this Agreement, the Credit Parties, taken as a whole, are not
incurring debts and liabilities beyond their ability to pay as such debts and
liabilities mature; and (vii) the Credit Parties, taken as a whole, are not
otherwise insolvent under the standards set forth in applicable Cayman Islands
law.

(b) On the Repricing Effective Date, the Parent does not intend to, and the
Parent does not believe that it or any of its Subsidiaries will, incur debts
beyond their ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by them or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of their Indebtedness
or the Indebtedness of any such Subsidiary.

SECTION 3.21. No Receiver. No receiver (including an administrative receiver),
liquidator, trustee, administrator, custodian or similar official has been
appointed, to either the Parent’s or the Borrowers’ knowledge (having made due
and careful inquiries), in any jurisdiction in respect of the whole or any part
of the business or assets of either the Parent or the Borrowers, and, so far as
each of the Parent and the Borrowers is aware (having made due and careful
inquiries), no step has been taken with a view to the appointment of such a
Person.

SECTION 3.22. No Material Adverse Effect. There has been no event or
circumstance that has had or would reasonably be expected to have a Material
Adverse Change since December 31, 2012.

SECTION 3.23. USA Patriot Act; Bank Secrecy Act; OFAC; FCPA; Money Laundering
Laws.

(a) Each Group Party in compliance in all material respects with the material
provisions of the USA Patriot Act, and the Borrowers have provided to the
Administrative Agent all information related to the Credit Parties (including
but not limited to names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent that is
required by the USA Patriot Act to be obtained by the Administrative Agent or
any Lender.

(b) Each Group Party is in material compliance with the material provisions of
the Bank Secrecy Act.

(c) No Group Party nor, to the knowledge of either Borrower, any of their
directors, officers, agents, employees or Affiliates (i) is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”) or equivalent European Union measure or
(ii) located, organized or resident in a country or territory that is the
subject of U.S. sanctions (including, without limitation, Burma/Myanmar, Cuba,
Iran, North Korea, Sudan and Syria); and the Borrowers will not directly or
indirectly use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC or equivalent European Union measure; and the Group Parties have not
knowingly engaged in, and are not engaged on the Repricing Effective Date in,
and will not knowingly engage in, any dealings or transactions with any Person,
or in any country or territory that at the time of the dealing or transaction is
or was the subject of any U.S. sanctions administered by OFAC.

 

57



--------------------------------------------------------------------------------

(d) No Group Party nor, to the knowledge of either Borrower, any of their
directors, officers, agents, employees, Affiliates or other Person acting on
their behalf has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or the Bribery Act
2010 of the United Kingdom or similar law of the European Union or any European
Union Member State or similar law of a jurisdiction in which the Group Parties
conduct their business and to which they are lawfully subject or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment. The Group Parties and, to the best knowledge of the Borrowers and the
Parent, after due inquiry, the Group Parties’ directors, officers, agents,
employees, Affiliates or other Persons acting on behalf of the Borrowers and the
Parent have conducted their respective businesses in compliance with the U.S.
Foreign Corrupt Practices Act of 1977 and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(e) The operations of the Group Parties and their Subsidiaries are, and have
been conducted at all times, in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
Governmental Authority or any arbitrator involving the Group Parties or any of
their Subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Borrowers and the Parent, threatened. None of the Group
Parties or any of their Subsidiaries or, to the knowledge of the Borrowers, any
of their officers or directors has violated the Money Laundering Laws or any
successor laws.

SECTION 3.24. Security Interests; Collateral.

(a) The Collateral Agreements are effective to create in favor of the Pari Passu
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral and, in each case subject to
the terms of the Intercreditor Agreement, (i) the Security Agreement constitutes
a fully perfected Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such portion of the Collateral in which a
security interest may be perfected by the filing of a financing statement under
the applicable Uniform Commercial Code, in each case prior and superior in right
to any other Person (except that it ranks as Pari Passu Indebtedness with
respect to each other holder of other Pari Passu Obligations), other than
Permitted Liens having priority under Legal Requirements, and (ii) the Security
Agreement creates a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the pledgors thereunder in the
Collateral that has been delivered to the Collateral Agent (to the extent it
constitutes a certificated security or an instrument under the applicable
Uniform Commercial Code), in each case prior and superior in right to any other
Person (except that it shall rank as Pari Passu Indebtedness with respect to
each other holder of other Pari Passu Obligations), other than Permitted Liens
having priority under Legal Requirements.

(b) Each Ship Mortgage is effective to create in favor of the Collateral Agent
for the ratable benefit of the Secured Parties a legal, valid and enforceable
security interest in all Collateral (as defined in such Mortgage) and
constitutes a perfected preferred mortgage Lien on all right, title and interest
of the applicable Credit Party thereunder in the applicable Vessel, prior and
superior in right to any other Person, other than Permitted Liens, and
constitutes a “preferred mortgage” within the meaning of Section 31301(6) of
Title 46 of the United States Code, entitled to the benefits accorded a
preferred mortgage on a foreign vessel, in the case of Vessels not registered
under the laws and flag of the United States, and in the case of Vessels
registered under the laws and flag of the United States, constitutes a
“preferred mortgage” within the meaning of Section 31301(6) of Title 46 of the
United States Code, entitled to the benefits accorded a preferred mortgage on a
registered vessel under the laws and flag of the United States.

 

58



--------------------------------------------------------------------------------

(c) Each of the Tungsten Explorer Construction Contract and the Tungsten
Explorer Construction Assignment previously delivered to the Administrative
Agent by the Company is a true, correct and complete copy thereof with all
amendments, modifications and supplements and attachments, schedules and
exhibits through the Repricing Effective Date. The Tungsten Explorer
Construction Contract is in full force and effect, and to the knowledge of the
Company and the Parent, there are no currently existing and unwaived and/or
uncured defaults or events which with time or notice would become events of
default under the Tungsten Explorer Construction Contract. The Tungsten Explorer
was delivered by DSME to, and was accepted by, Vantage Driller VI Co. in
accordance with the Tungsten Explorer Construction Contract on July 11, 2013
(the “Tungsten Explorer Delivery Date”). The Tungsten Explorer Construction
Assignment is in full force and effect and creates in favor of the Pari Passu
Collateral Agent for the benefit of the holders of all Pari Passu Obligations,
including, as of the Repricing Effective Date, the Collateral Agent and the
other Secured Parties, a perfected security interest in the Tungsten Explorer
Construction Contract. The assignment by Tungsten Explorer Company of the
Assigned Rights (as defined in the Tungsten Explorer Construction Assignment) to
the Pari Passu Collateral Agent pursuant to the Tungsten Explorer Construction
Assignment is duly perfected and enforceable against DSME, except that
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
from time to time in effect relating to or affecting creditors’ rights and
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity).

(d) Each of the Drilling Contracts described in the Perfection Certificate dated
as of the STLA Closing Date is in full force and effect, and there are currently
no existing and unwaived and/or uncured defaults or events which with time or
notice would become events of default under any Drilling Contract.

(e) The Collateral Agent has control over, and a duly perfected security
interest in, the Earnings Account.

(f) The security interest granted under each Earnings Assignment of a Guarantor,
each Insurance Assignment of such Guarantor, each assignments of all Internal
Charters and each other internal contract respecting the use or operation of the
Vessels is duly perfected, and each such assignment is enforceable against the
relevant Internal Charterer. Each of the Internal Charters and other internal
contracts described in the Perfection Certificate dated as of the STLA Closing
Date is in full force and effect, and as of the Repricing Effective Date there
are no existing and unwaived and/or uncured defaults or events which with time
or notice would become events of default under any Internal Charter or other
internal contract.

(g) All of the obligations and liabilities of the Borrowers and the Guarantors
under the Collateral Agreements are in full force and effect as of the Repricing
Effective Date.

(h) Neither the execution nor delivery of the First Amendment nor the
effectiveness thereof will, in any way, abrogate, release, or terminate any of
the Collateral Agreements or the liabilities and obligations of the Company or
the Guarantors thereunder.

(i) On the Tungsten Explorer Delivery Date, the Company executed and delivered,
or caused to be executed and delivered, and did, or caused to be done, the
documents or actions set out below:

(i) Delivery to the Pari Passu Collateral Agent, in form reasonably satisfactory
to the Pari Passu Collateral Agent, of:

(1) a copy of the Protocol of Delivery and Acceptance respecting the Tungsten
Explorer executed by (i) DSME and (ii) the Company or a Subsidiary of the
Company, or any branch or office thereof;

(2) a copy of the full warranty Bill of Sale and Builder’s Certificate
respecting the Tungsten Explorer;

 

59



--------------------------------------------------------------------------------

(3) a copy of the class certificates respecting the Vessels (other than the
Tungsten Explorer) to be received on the STLA Closing Date;

(4) a copy of the Bahamian Certificate of Registry respecting the Tungsten
Explorer;

(5) a copy of the Bahamian Certificate of Ownership and Encumbrance issued by
the appropriate Bahamian authorities evidencing registration of the Tungsten
Explorer under Bahamian flag in the name of the Parent, the Company or one of
their Subsidiaries and recording of the Ship Mortgage;

(6) a copy of the duly executed Ship Mortgage (including deed of covenants)
covering the Tungsten Explorer (and in respect of the deed of covenants only,
also the Pari Passu Collateral Agent) and duly filed with the Bahamian
authorities;

(7) (a) evidence of insurance respecting the Tungsten Explorer that complies
with the insurance requirements set forth in the Collateral Agreements,
including copies of cover notes (with loss payable clause and notice of
assignment attached), letter from protection and indemnity club, and letter
detailing the insurances from the Company’s independent marine insurance broker
and (b) a favorable report from the Insurance Advisor addressed to the Pari
Passu Collateral Agent stating that the insurances covering the Tungsten
Explorer (x) comply with the requirements of the Ship Mortgage and (y) are
sufficient in form and substance to protect the interests of the Pari Passu
Collateral Agent and the other Secured Parties.

(8) a copy of a duly executed Internal Charter, if any, respecting the Tungsten
Explorer to cover any and all bareboat charters respecting the Tungsten Explorer
or an Officers’ Certificate stating that the Company has not entered into any
Internal Charter;

(9) a copy of the duly executed Drilling Contract respecting the Tungsten
Explorer (if any);

(10) an opinion of the Company’s Bahamian legal counsel, in the form attached
hereto as Exhibit L;

(11) an opinion of counsel of the Company or Restricted Subsidiary that will be
the owner of the Tungsten Explorer in form and substance reasonably satisfactory
to the Pari Passu Collateral Agent; and

(12) a duly executed Assignment of Insurance, Assignment of Earnings, Internal
Charterer’s Assignment of Insurance (if any), Internal Charterer’s Assignment of
Earnings (if any) or Accession Agreement (if any) substantially in the form of
Exhibits I-1, I-2, J-1 and J-2, as applicable, or such other form as shall be
approved by the Administrative Agent.

(ii) Performance of any additional Uniform Commercial Code, Companies’ Registry
or other similar filings or notices or recordings requested by the Pari Passu
Collateral Agent to perfect the security interests or Liens granted, or intended
to be granted, by any Collateral Agreement and delivery of evidence of the
foregoing to the Pari Passu Collateral Agent in form and substance reasonably
satisfactory to the Pari Passu Collateral Agent.

(j) All information certified by the Chief Financial Officer of the Parent in
the perfection certificate dated as of the STLA Closing Date and delivered by
such officer on behalf of the Borrowers and the Guarantors (the “Perfection
Certificate”) is true and correct as of the STLA Closing Date.

SECTION 3.25. No Liens or Financing Statements. Except with respect to the Liens
permitted under (i) the Credit Agreement, (ii) the Second Term Loan Agreement,
and (iii) this Agreement and the Collateral

 

60



--------------------------------------------------------------------------------

Agreements, (iv) the 2019 Indenture and (v) the 2023 Indenture, as of the
Repricing Effective Date, there will be no Liens or currently effective
financing statement, security agreement, chattel mortgage, real estate mortgage
or other document filed or recorded with any filing records, registry, or other
public office, that purports to cover, affect or give notice of any present or
possible future Lien on any assets or property of the Group Parties, or any
rights thereunder.

SECTION 3.26. No Restrictions on Payments of Dividends. Except as provided in
this Agreement or the other Loan Documents, the Credit Agreement Documents, the
2019 Indenture Documents, the Second Term Loan Documents or the 2023 Indenture
Documents or as otherwise set forth on Schedule 3.26, as of the Repricing
Effective Date, there are no encumbrances or restrictions on the ability of any
Group Party (other than the Parent) (i) to pay dividends or make other
distributions on such Group Party’s share capital or Capital Stock or to pay any
Indebtedness to any other Group Party, (ii) to make loans or advances or pay any
Indebtedness to, or investments in, any Group Party or (iii) to transfer any of
its property or assets to any Group Party.

SECTION 3.27. Brokers. The Borrowers and the Parent have not engaged any broker,
finder, commission agent or other Person in connection with the transactions
contemplated in the Loan Documents, and neither the Borrowers nor the Parent is
under any obligation to pay any broker’s fee or commission in connection with
such transactions.

ARTICLE IV

[Reserved].

ARTICLE V

[Reserved].

ARTICLE VI

Covenants

SECTION 6.01. [Reserved].

SECTION 6.02. Reports and Other Information.

(a) Whether or not required by the rules and regulations of the SEC, so long as
any Loans are outstanding, the Parent or the Company will furnish to the
Administrative Agent and each Lender, within the time period specified in the
SEC’s rules and regulations:

(i) all quarterly reports on Form 10-Q and annual reports on Form 10-K that
would be required to be filed with the SEC on such forms if the Parent or the
Company were required to file such reports under the Exchange Act;

(ii) all current reports on Form 8-K that would be required to be filed with the
SEC on such form if the Parent or the Company were required to file such reports
under the Exchange Act; and

(iii) in a footnote to the Parent’s financial statements included in quarterly
or annual reports to be filed or furnished pursuant to clauses (i) and (ii) of
this paragraph, the financial information required to comply with Rule 3-10 of
Regulation S-X under the Securities Act.

(b) All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports. Each annual
report on Form 10-K will include a report on the Company’s consolidated
financial statements by the Parent’s certified independent accountants. In
addition, the Parent will post the reports on its website within the time
periods specified in the rules and regulations applicable to such reports and
the Parent will file a copy of each of the reports referred to in clauses (a)(i)
and (ii) above with the

 

61



--------------------------------------------------------------------------------

SEC for public availability within those time periods (unless the SEC will not
accept such a filing). The Parent and the Company will be deemed to have
delivered such reports referred to above to the Administrative Agent and the
Lenders if the Parent has filed such reports with the SEC via the EDGAR filing
system (or any successor system) and such reports are publicly available.

(c) If at any time the Parent or the Company is no longer subject to the
periodic reporting requirements of the Exchange Act for any reason, the Parent
or the Company will nevertheless continue filing the reports specified in the
preceding paragraphs of this covenant with the SEC within the time periods
specified by the SEC for registrants that are non-accelerated filers unless the
SEC will not accept such a filing. Neither the Parent nor the Company will take
any action for the purpose of causing the SEC not to accept any such filings.
If, notwithstanding the foregoing, the SEC will not accept the Parent’s or the
Company’s filings for any reason, the Parent or the Company will post the
reports referred to in the preceding paragraphs on its website within the time
periods that would apply to non-accelerated filers if the Parent or the Company
were required to file those reports with the SEC.

(d) The Parent agrees that, for so long as any Loan Obligations remain
outstanding under this Agreement, it will use commercially reasonable efforts to
hold and participate in quarterly conference calls with the Administrative Agent
and the Lenders relating to the financial condition and results of operations of
the Parent, the Company and the Restricted Subsidiaries.

(e) The quarterly and annual reports and financial information required by the
preceding paragraphs will include a Management’s Discussion and Analysis of
Financial Condition and Results of Operations (the “MD&A”) of the Parent, which
shall include a discussion and analysis of the Company and the Restricted
Subsidiaries. If the Board of Directors of the Parent has designated any of the
Restricted Subsidiaries as Unrestricted Subsidiaries, then the quarterly and
annual financial information required by the preceding paragraphs will include a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes thereto, and also in the MD&A of the financial condition and
results of operations of the Company and the Restricted Subsidiaries separate
from the financial condition and results of operations of the Unrestricted
Subsidiaries.

(f) In addition, the Borrowers and the Guarantors agree that, for so long as any
Loan Obligations remain outstanding, if at any time they are not required to
file with the SEC the reports required by the preceding paragraphs, they will
furnish to the Administrative Agent and the Lenders the information that would
be required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act
if the Loans were securities.

SECTION 6.03. Limitation on Incurrence of Indebtedness and Issuance of Preferred
Stock.

(a) Neither the Parent nor either Borrower will, and none of them will permit
any of the Restricted Subsidiaries or any Other Guarantor to, directly or
indirectly, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), none of the Parent, the
Company, any of the Restricted Subsidiaries or any Other Guarantor will issue
any Disqualified Stock and neither Borrower will, and neither the Parent nor
either Borrower will permit, any of the Restricted Subsidiaries or any Other
Guarantor to issue any shares of Preferred Stock; provided, however, that:

(i) the Parent or any Other Guarantor may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock and any Other Guarantor may issue shares of
Preferred Stock, if the Consolidated Interest Coverage Ratio of the Parent and
its Subsidiaries on a consolidated basis, for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock is issued, as the case may be, would have been at
least 2.0 to 1.0; or

(ii) the Company or any Restricted Subsidiary may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock or other shares of Preferred Stock,
if the Consolidated Interest Coverage Ratio of the Company and the Restricted
Subsidiaries on a consolidated basis, for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or other shares of Preferred Stock is issued, as the
case may be, would have been at least 2.0 to 1.0,

 

62



--------------------------------------------------------------------------------

in each case determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred or the Disqualified Stock or other shares of Preferred Stock had been
issued, as the case may be, on the first day of such four-quarter period.

(b) Section 6.03(a) will not prohibit the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Credit Parties of additional Indebtedness and letters
of credit under a Credit Facility (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Credit Parties
thereunder), in a maximum aggregate principal amount at any one time outstanding
under this clause (i) not to exceed $200,000,000;

(ii) the incurrence by any Credit Party of Indebtedness (a) constituting the
Loan Obligations or any guarantee thereof or (b) represented by the Second Term
Loan Facility and any guarantees thereof in an aggregate principal amount at any
one time outstanding under this clause (b) not to exceed $350,000,000;

(iii) the incurrence by either Borrower and any Guarantor of Indebtedness
represented by the 2023 Notes and the guarantees thereof and the exchange notes
and related guarantees thereof to be issued pursuant to the Registration Rights
Agreement, in an aggregate principal amount at any one time outstanding under
this clause (iii) not to exceed $775,000,000;

(iv) the incurrence by the Parent, either Borrower, any Other Guarantor or any
Restricted Subsidiary of Existing Indebtedness (other than Indebtedness
described in Section 6.03(b)(i), (ii) and (iii));

(v) the incurrence by the Parent, the Company, the Restricted Subsidiaries or
any Other Guarantor of Indebtedness represented by Capital Lease Obligations,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement of property, plant or
equipment used in the business of the Company, the Restricted Subsidiaries or
such Other Guarantor; provided that the Parent would be able to incur at least
$1.00 of additional Indebtedness pursuant to the ratio set forth in
Section 6.03(a)(i) after giving effect to the incurrence of any such
Indebtedness pursuant to this clause (v);

(vi) Indebtedness of (a) the Parent or any Other Guarantor or (b) the Company
and the Restricted Subsidiaries incurred and outstanding on or prior to the date
on which a new Subsidiary was acquired by the Parent, any Other Guarantor, the
Company or such Restricted Subsidiary (other than Indebtedness incurred in
contemplation of, or in connection with, the transaction or series of related
transactions pursuant to which such Subsidiary became a Subsidiary of or was
otherwise acquired by the Parent, an Other Guarantor, the Company or such
Restricted Subsidiary); provided, however, that (1) on the date that such
Subsidiary is acquired by, or is merged into the Company, such Restricted
Subsidiary or such Other Guarantor, the Parent or the Company, as applicable,
would have been able to incur at least $1.00 of additional Indebtedness pursuant
to the ratio set forth in Section 6.03(a)(i) or (a)(ii), as the case may be,
after giving effect to the incurrence of such Indebtedness pursuant to this
Section 6.03(b)(vi); and (2) the new Subsidiary becomes a Restricted Subsidiary
and a Guarantor or any Other Guarantor;

(vii) the incurrence by the Parent, the Company, any Restricted Subsidiary or
any Other Guarantor of Permitted Refinancing Indebtedness in exchange for, or
the net proceeds of which are used to renew, refund, refinance, replace, defease
or discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under Section 6.03(a) or
Section 6.03(b) (ii), (iii), (iv), (vi) or this subsection (vii);

 

63



--------------------------------------------------------------------------------

(viii) the incurrence by (a) the Company or any Restricted Subsidiary of
intercompany Indebtedness between or among the Company and the Restricted
Subsidiaries or (b) the Parent or any Other Guarantor of intercompany
Indebtedness between or among the Parent and the Other Guarantors; provided,
however, that:

(1) if (A) the Company or any Restricted Subsidiary is the obligor on such
Indebtedness and the payee is not the Company or a Restricted Subsidiary or
(B) the Parent or any Other Guarantor is the obligor on such Indebtedness and
the payee is not the Parent or an Other Guarantor, as applicable, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Loan Obligations then due; and

(2) any (A) subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Parent, the Company,
a Restricted Subsidiary or an Other Guarantor, or (B) sale or other transfer of
any such Indebtedness to a Person that is not the Parent, the Company, a
Restricted Subsidiary or Other Guarantor, will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Parent, the Company, such
Restricted Subsidiary or such Guarantor, as the case may be, that was not
permitted by this clause (viii);

(ix) the incurrence by the Parent, the Company, any Restricted Subsidiary or an
Other Guarantor of Hedging Obligations in the ordinary course of business;

(x) the guarantee by the Parent, the Company, any Restricted Subsidiary or any
Other Guarantor of Indebtedness of the Parent, the Company, any Restricted
Subsidiary, or any Other Guarantor that was otherwise permitted to be incurred
under this Section 6.03; provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Loan Obligations, then the guarantee
shall be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

(xi) the incurrence by the Company or any Restricted Subsidiary of Indebtedness
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, and performance and surety bonds in the ordinary course of
business;

(xii) the incurrence by the Parent, the Company, any Restricted Subsidiary or
any Other Guarantor of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds, so long as such Indebtedness is covered within
five Business Days;

(xiii) the incurrence by the Parent, the Company, any Restricted Subsidiary or
any Other Guarantor of Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Parent, the Company, any Restricted Subsidiary or any Other
Guarantor pursuant to such agreements, in any case incurred in connection with
the disposition of any business, assets or Restricted Subsidiary (other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Restricted Subsidiary for the purpose of financing
such acquisition), so long as the amount does not exceed the gross proceeds
actually received by the Parent, the Company, any Restricted Subsidiary or any
Other Guarantor in connection with such disposition; and

(xiv) the incurrence by the Parent, the Company, any Restricted Subsidiary or
any Other Guarantor of additional Indebtedness in an aggregate principal amount
(or accreted value, as applicable) at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this
Section 6.03(b)(xiv), not to exceed $125,000,000.

 

64



--------------------------------------------------------------------------------

(c) None of the Parent, the Company, any of the Restricted Subsidiaries or any
Other Guarantor will incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of the
Parent, the Company or such Restricted Subsidiary or Other Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Loan
Obligations on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness solely by virtue of being unsecured or by virtue of
being secured on a junior Lien basis.

(d) For purposes of determining compliance with this Section 6.03, in the event
that an item of proposed Indebtedness, Disqualified Stock or Preferred Stock
meets the criteria of more than one of the categories of Permitted Debt
described in Section 6.03(b)(i) through Section 6.03(b)(xiv) above, or is
entitled to be incurred pursuant to Section 6.03(a), the Parent, the Company or
the applicable Restricted Subsidiary will be permitted to divide and classify
such item of Indebtedness, Disqualified Stock or Preferred Stock on the date of
its incurrence, or later re-divide or re-classify all or a portion of such item
of Indebtedness, in any manner that complies with this covenant. The accrual of
interest or Preferred Stock dividends, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, the reclassification of Preferred
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends on Preferred Stock, in the form of shares of the same class of
Preferred Stock, Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock or Preferred Stock will be deemed to be an
incurrence of Indebtedness or an issuance of Disqualified Stock for purposes of
this Section 6.03; provided, in each such case, that the amount of any such
accrual, accretion or payment is included in Consolidated Interest Expense of
the Company as accrued. Notwithstanding any other provision of this covenant,
the maximum amount of Indebtedness that the Parent, the Company or the
applicable Restricted Subsidiary may incur pursuant to this covenant shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

(e) The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

(1) the Fair Market Value of such assets at the date of determination; and

(2) the amount of the Indebtedness of the other Person.

SECTION 6.04. Limitation on Restricted Payments.

(a) The Borrowers will not, and neither the Parent nor either Borrower will
permit any of the Restricted Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of Equity Interests of the Company, any Restricted Subsidiary or any
direct or indirect parent of the Company (including, without limitation, any
payment in connection with any merger or consolidation involving the Company or
any of the Restricted Subsidiaries) or to the direct or indirect holders of the
Company’s, any of the Restricted Subsidiaries’ or any direct or indirect parent
of the Company’s Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of the Company and other than dividends or distributions payable to the
Company or any Restricted Subsidiary);

 

65



--------------------------------------------------------------------------------

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent of
the Company;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Parent, the
Borrowers or any Restricted Subsidiary that is a Guarantor that is contractually
subordinated to the Loan Obligations (excluding any intercompany Indebtedness
between or among the Parent, the Borrowers and any of such Restricted
Subsidiaries that are Guarantors), except a payment of regularly scheduled
interest or principal at the Stated Maturity thereof; or

(iv) make any Restricted Investment

(b) All such payments and other actions set forth in Section 6.04(a)(i) through
(iv) above are collectively referred to as “Restricted Payments”, unless, at the
time of and after giving effect to such Restricted Payment:

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(ii) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made on the
first day of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Interest
Coverage Ratio test set forth in Section 6.03(a)(ii); and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries since
the STLA Closing Date (excluding Restricted Payments permitted by
Section 6.04(c)(ii), (iii), (iv), (ix) and (x)), is less than the sum, without
duplication, of:

(1) 50% of the Consolidated Net Income of the Company and the Restricted
Subsidiaries on a combined or consolidated basis, as the case may be, for the
period (taken as one accounting period) from the first day of the first fiscal
quarter commencing after the STLA Closing Date to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus

(2) 100% of the aggregate net cash proceeds received by the Company since the
STLA Closing Date as a contribution to its common equity capital or from the
issue or sale of Equity Interests of the Company (other than Disqualified Stock)
or from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company); plus

(3) to the extent that any Restricted Investment that was made after the STLA
Closing Date is sold for cash or otherwise liquidated or repaid for cash, the
lesser of (i) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (ii) the initial amount of
such Restricted Investment; plus

(4) to the extent that any Unrestricted Subsidiary designated as such after the
STLA Closing Date is redesignated as a Restricted Subsidiary after the STLA
Closing Date, the lesser of (i) the Fair Market Value of the Parent’s or the
Company’s Investment in such Subsidiary, as the case may be, as of the date of
such redesignation or (ii) such Fair Market Value as of the date on which such
Subsidiary was originally designated as an Unrestricted Subsidiary after the
STLA Closing Date; plus

 

66



--------------------------------------------------------------------------------

(5) 50% of any dividends received by the Company or any Restricted Subsidiary
after the STLA Closing Date from an Unrestricted Subsidiary, to the extent that
such dividends were not otherwise included in the Consolidated Net Income of the
Company for such period; plus

(6) $25,000,000.

(c) So long as no Default has occurred and is continuing or would be caused
thereby, the preceding provisions will not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the terms of this Agreement;

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the sale (other than to a Subsidiary of the Company) of, Equity
Interests of the Company (other than Disqualified Stock) or from the
contribution of common equity capital to the Company, in each case, within 180
days of such exchange, sale or contribution; provided that the amount of any
such net cash proceeds that are utilized for any such Restricted Payment will be
excluded from Section 6.04(b)(iii)(2);

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Company or any Restricted Subsidiary that is
contractually subordinated to the Loan Obligations with the net cash proceeds
from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary to the
holders of its Equity Interests on a pro rata basis;

(v) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Company or any
Restricted Subsidiary issued after the Closing Date in accordance with the
Consolidated Interest Coverage Ratio test set forth in Section 6.03(a)(ii);

(vi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(vii) Restricted Payments by the Company or any Restricted Subsidiary to allow
the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;

(viii) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company or any Restricted Subsidiary held by any
current or former officer, director or employee of the Company or any of its
Restricted Subsidiaries pursuant to any equity subscription agreement, severance
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $2,000,000 in any
twelve-month period (with any portion of such $2,000,000 that is unused in any
twelve month period to be carried forward to successive twelve-month periods and
added to such amount;

(ix) Permitted Parent Payments; and

(x) Permitted Operating Expense and Tax Reimbursements.

 

67



--------------------------------------------------------------------------------

(d) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined by the Board of Directors of the Parent whose
resolution with respect thereto will be delivered to the Administrative Agent.
Such Board of Directors’ determination must be based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the Fair Market Value exceeds 3.5% of the Parent’s
Consolidated Tangible Assets.

SECTION 6.05. Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) Neither the Parent nor either Borrower will, and none of them will permit
any of the Restricted Subsidiaries or any Other Guarantor to, directly or
indirectly, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any of the Restricted Subsidiaries
or Other Guarantors to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Company or any of the Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of the Restricted Subsidiaries;

(ii) make loans or advances to the Company or any of the Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Company or
any of the Restricted Subsidiaries.

(b) The restrictions of Section 6.05(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(i) any Credit Facility, provided that the encumbrances and restrictions
contained therein, including any related collateral documents, and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings thereof are not materially more restrictive, taken
as a whole, with respect to such dividend and other payment restrictions than
those contained in this Agreement;

(ii) agreements governing Existing Indebtedness, the 2023 Indenture, the 2023
Notes and the guarantees thereof and the Second Term Loan Facility and any
guarantees thereof, in each case, as in effect on the Repricing Effective Date
and any amendments, restatements, modifications, renewals, supplements,
refundings, replacements or refinancings of those agreements; provided that the
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the Repricing Effective Date;

(iii) this Agreement;

(iv) applicable law, rule, regulation or order;

(v) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Parent, the Company, any of the Restricted Subsidiaries or any
Other Guarantor as in effect at the time of such acquisition (except to the
extent such Indebtedness or Equity Interests were incurred in connection with or
in contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness is permitted by this Agreement;

 

68



--------------------------------------------------------------------------------

(vi) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(vii) purchase money obligations for property acquired in the ordinary course of
business, mortgage financings and Capital Lease Obligations that impose
restrictions on the property purchased or mortgaged or leased of the nature
described in Section 6.05(a)(iii);

(viii) any agreement for the sale or other disposition of any Restricted
Subsidiary or Other Guarantor that restricts distributions by that Restricted
Subsidiary or Other Guarantor pending the sale or other disposition;

(ix) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(x) Liens permitted to be incurred under Section 6.10 that limit the right of
the debtor to dispose of the assets subject to such Liens;

(xi) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xiii) restrictions contained in, or in request of, Hedging Obligations
permitted to be incurred by this Agreement; and

(xiv) any customary encumbrances or restrictions imposed pursuant to an
agreement of the type described in the definition of “Permitted Investments.”

SECTION 6.06. Merger, Consolidation; Sale of Assets.

(a) None of the Parent, either Borrower or any other Guarantor will, directly or
indirectly: (1) consolidate or merge with or into another Person (whether or not
the Parent, such Borrower or such other Guarantor, as applicable, is the
surviving Person); or (2) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of, with respect to the
Parent, the Borrowers, the Restricted Subsidiaries and the Other Guarantors
taken as a whole, or, with respect to the Company and the Restricted
Subsidiaries taken as a whole, in each case, in one or more related
transactions, to another Person, unless:

(i) either (a) the Parent, such Borrower, or such other Guarantor, as
applicable, is the surviving Person; or (b) the Person formed by or surviving
any such consolidation or merger (if other than the Parent, such Borrower or
such other Guarantor, as the case may be) or to which such sale, assignment,
transfer, conveyance or other disposition has been made is a Person organized or
existing under the laws of the Cayman Islands, the United States, any state of
the United States or the District of Columbia or, in the case of the Parent, any
other similar jurisdiction so long as neither the laws of any such jurisdiction
nor any such transaction would adversely affect the Secured Parties; provided
that any Person surviving a consolidation or merger with US Borrower must be
organized and existing under the laws of the same jurisdiction of formation as
US Borrower;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Parent, such Borrower or such other Guarantor, as applicable) or
the Person to which such sale,

 

69



--------------------------------------------------------------------------------

assignment, transfer, conveyance or other disposition has been made assumes all
the Loan Obligations of the Parent, such Borrower or such other Guarantor, as
applicable, pursuant to a joinder agreement or amendment to the Loan Documents,
as applicable, in each case reasonably satisfactory to each of the Agents (it
being agreed that if either Borrower merges with or into the Parent, the Parent
must assume all such obligations of such Borrower), provided that, if such
Person is a limited liability company or a limited partnership, then the Parent,
such Borrower, such Guarantor or such Person shall have the Loan Obligations
assumed or issued, on a joint and several basis, with a corporation in which it
owns 100% of the Equity Interests;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) except with respect to a transaction solely between or among the Parent,
either Borrower, any of the Restricted Subsidiaries or any Other Guarantor, the
Parent, the Borrowers or the Person formed by or surviving any such
consolidation or merger (if other than the Parent or either Borrower), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made, would, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred on
the first day of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Indebtedness pursuant to Section 6.03(a)(i) or (ii),
as applicable.

This Section 6.06 shall not apply to any consolidation or merger (except that
the proviso to clause (a)(i) shall apply to any consolidation or merger to which
US Borrower is a party), or any sale, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Company
and any Restricted Subsidiary. Clauses (a)(iii) and (a)(iv) of this Section 6.06
will not apply to a merger of the Company with an Affiliate solely for the
purpose of reincorporating the Company in another jurisdiction. Clause (a)(iv)
of this Section 6.06 will not apply to any Guarantor, other than the Parent.

(b) Neither the Parent nor the Company will, directly or indirectly, lease all
or substantially all of the properties and assets of any of them and the
Restricted Subsidiaries or Other Guarantors taken as a whole, in one or more
related transactions to any other Person.

(c) Without limiting anything in this Section 6.06, no Guarantor shall sell or
otherwise dispose of all or substantially all of its assets to, consolidate with
or merge with or into (whether or not such Subsidiary Guarantor is the surviving
Person) another Person, other than the Company or another Restricted Subsidiary,
unless:

(i) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

(ii) either:

(1) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger assumes all the
obligations of that Guarantor under this Agreement and its Guarantee pursuant to
a Joinder Agreement; or

(2) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of this Agreement, the Intercreditor Agreement
and the Collateral Agreements.

(d) Neither Borrower will, and neither the Parent nor either Borrower will
permit any of the Restricted Subsidiaries to, directly or indirectly, consummate
any Asset Sale unless (other than with respect to an Asset Sale pursuant to an
Involuntary Transfer):

(i) the Parent, the Company or the Restricted Subsidiary, as the case may be,
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of;

 

70



--------------------------------------------------------------------------------

(ii) at least 75% of the consideration received in the Asset Sale by the Parent,
the Company or such Restricted Subsidiary is in the form of cash; provided,
however, to the extent that any disposition in such Asset Sale was of
Collateral, the non-cash consideration received is pledged as Collateral under
the Collateral Agreements contemporaneously with such sale, in accordance with
the requirements set forth in this Agreement; and

(iii) in the case of a Vessel Asset Sale of a Deepwater Vessel, the Parent
would, immediately after giving pro forma effect thereto, including the
application of the Net Proceeds therefrom, as if the same had occurred on the
first day of the applicable four-quarter period, (A) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Interest
Coverage Ratio test set forth in Section 6.03(a)(i), or (B) have a Consolidated
Interest Coverage Ratio that is no worse than the Consolidated Interest Coverage
Ratio immediately prior to such Vessel Asset Sale.

(e) For purposes of Section 6.06(d) only, each of the following will be deemed
to be cash:

(i) any liabilities, as shown on the Company’s most recent consolidated balance
sheet, of the Company or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the Loan
Obligations) that are assumed by the transferee of any such assets so long as
the Company or such Restricted Subsidiary are released from further liability;

(ii) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash within 180 days of the receipt
thereof, to the extent of the cash received in that conversion;

(iii) any stock or assets of the kind referred to in clauses (2) or (4) of
Section 2.06(b)(i); and

(iv) any Designated Non-cash Consideration when taken together with all other
Designated Non-cash Consideration received pursuant to this clause (d) that is
at that time outstanding, not to exceed 5% of the Company’s Consolidated
Tangible Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

(f) Neither Borrower will, and neither the Parent nor either Borrower will any
Restricted Subsidiary to, enter into or suffer to exist any agreement that would
place any restriction of any kind (other than pursuant to law or regulation) on
the ability of the Company to make an Asset Sale Offer.

(g) (Vessel Transfers) Neither Borrower will, and neither the Parent nor either
Borrower will permit any Guarantor to, transfer all of the legal title to a
Vessel from one existing Guarantor to another existing Guarantor (or to an
entity that simultaneously with such transfer becomes a Guarantor) unless
(x) all of the existing security covering such Vessel remains in place and
(y) each of the following is satisfied:

(i) the Administrative Borrower shall have given the Pari Passu Collateral Agent
written notice of any such proposed transfer not fewer than 30 days prior to the
anticipated date of such transfer;

(ii) the bill of sale or other instrument of transfer shall explicitly state
that the transfer is subject to the assumption or continuance of the existing
Ship Mortgage in full force and effect;

(iii) the relevant Vessel shall be duly re-registered in the name of the
transferee Guarantor under the laws and flag of the relevant jurisdiction
simultaneously with such transfer and evidence thereof delivered to the Pari
Passu Collateral Agent on such date;

 

71



--------------------------------------------------------------------------------

(iv) if appropriate in the opinion of the legal counsel described in subclause
(vii) below, an instrument of assumption of mortgage shall be executed by the
transferee Guarantor and the Pari Passu Collateral Agent and registered promptly
with such transfer with the appropriate authorities of the Vessel’s jurisdiction
of registry, or any such other instrument required to perfect a Ship Mortgage in
favor of the Pari Passu Collateral Agent as required by the Vessel’s
jurisdiction of registry;

(v) simultaneously with such transfer, the transferee Guarantor shall
acknowledge in writing to the Pari Passu Collateral Agent that the Ship Mortgage
and all other Collateral relating to the Vessel remains in full force and effect
and is ratified and confirmed by the transferee Guarantor;

(vi) on the same date of such transfer, the Administrative Borrower and the
transferee Guarantor shall deliver to the Pari Passu Collateral Agent a
certificate of ownership and encumbrance or similar certificate issued by the
jurisdiction of registration of the Vessel evidencing re-registration in the
name of the transferee Guarantor and the continuance of the Ship Mortgage in
favor of the Pari Passu Collateral Agent; and

(vii) the Administrative Borrower shall cause to be delivered to the Pari Passu
Collateral Agent on the same date of such transfer a legal opinion from outside
counsel reasonably satisfactory to the Pari Passu Collateral Agent to the
following effect (A) the Vessel is duly registered (preliminarily registered if
the jurisdiction is Panama) in the name of the transferee Guarantor with the
appropriate authorities of the Vessel’s jurisdiction of registry; (B) the Ship
Mortgage constitutes the legal, valid and binding obligation of the transferee
Guarantor and remains duly registered as a first priority Lien or ship mortgage
in favor of the Pari Passu Collateral Agent with priority dating back to the
date on which such Ship Mortgage was initially registered in favor of the Pari
Passu Collateral Agent; (C) an assumption of the Ship Mortgage by the transferee
Guarantor has been duly registered (preliminarily registered if the jurisdiction
is Panama) (or an opinion that such an assumption is not required to maintain
the status of the mortgage or the assumption by the transferee Guarantor of all
obligations of the mortgagor thereunder); (D) all Collateral relating to the
Vessel constitutes legal, valid and binding obligations of the transferee
Guarantor; (E) all filings and consents in the relevant jurisdictions have been
obtained or made; and (F) such transfer is in compliance with the terms of this
Agreement. Such legal opinion shall also contain such other opinions as are
requested by the Pari Passu Collateral Agent and otherwise be in form and
substance reasonably satisfactory to the Pari Passu Collateral Agent. The
counsel issuing such opinion may rely on local counsel admitted to practice in
the jurisdiction of registration of the Vessel with respect to matters governed
by the laws of such jurisdiction. If the Vessel transferred is registered under
the laws and flag of Panama, the Administrative Borrower shall also deliver to
the Pari Passu Collateral Agent an opinion of Panamanian counsel reasonably
satisfactory to the Pari Passu Collateral Agent not later than five (5) months
after the date of transfer confirming that such Vessel has been permanently
registered in the name of the transferee Guarantor and that any assumption of
Ship Mortgage or other instrument required to be filed has been permanently
recorded.

(h) (Partial Vessel Transfers) Neither Borrower will, and neither the Parent nor
either Borrower will permit any Guarantor to, transfer a partial interest in a
Vessel unless (x) such transaction complies with the terms of this Agreement,
including Sections 2.06, 6.04 and 6.06, and the terms set forth on
Schedule 6.06(h) and (y) each of the following is satisfied with respect to any
such transfer of all of the legal title:

(i) the Administrative Borrower shall have given the Pari Passu Collateral Agent
written notice of any such proposed transfer not fewer than 30 days prior to the
anticipated date of such transfer;

(ii) any bill of sale or other instrument of partial transfer shall state on its
face that the interest transferred is subject to the lien of the relevant Ship
Mortgage;

(iii) the relevant Vessel shall be duly re-registered in the joint names of the
transferor Guarantor and the transferee showing the individual percentage
interest held by each under the laws and flag of the relevant jurisdiction
simultaneously with such transfer and evidence thereof delivered to the Pari
Passu Collateral Agent on such date;

 

72



--------------------------------------------------------------------------------

(iv) simultaneously with such transfer the transferee shall acknowledge in
writing to the Pari Passu Collateral Agent that it takes its interest subject to
the Ship Mortgage;

(v) on the same date of such transfer, the Administrative Borrower shall deliver
to the Pari Passu Collateral Agent a certificate of ownership and encumbrance or
similar certificate issued by the jurisdiction of registration of the Vessel
evidencing (x) re-registration in the joint names of the transferor Guarantor
and the transferee and (y) the continuance of the Ship Mortgage in favor of the
Pari Passu Collateral Agent; and

(vi) the Administrative Borrower shall cause to be delivered to the Pari Passu
Collateral Agent on the same date of such transfer a legal opinion from outside
counsel reasonably satisfactory to the Pari Passu Collateral Agent to the
following effect (A) the Vessel is duly registered (preliminarily registered if
the jurisdiction is Panama) in the joint names of the transferor Guarantor and
the transferee with the appropriate authorities of the Vessel’s jurisdiction of
registry; (B) the Ship Mortgage continues to constitute the legal, valid and
binding obligation of the transferor Guarantor and remains duly registered as a
first priority Lien or ship mortgage in favor of the Pari Passu Collateral Agent
with priority dating back to the date on which such Ship Mortgage was initially
registered in favor of the Pari Passu Collateral Agent; (C) all Collateral
relating to the Vessel continues to constitute legal, valid and binding
obligations of the transferor Guarantor; (D) all filings and consents in the
relevant jurisdictions have been obtained or made; and (E) such transfer is in
compliance with the terms of the Indentures. Such legal opinion shall also
contain such other opinions as are requested by the Pari Passu Collateral Agent
and otherwise be in form and substance reasonably satisfactory the Pari Passu
Collateral Agent. The counsel issuing such opinion may rely on local counsel
admitted to practice in the jurisdiction of registration of the Vessel with
respect to matters governed by the laws of such jurisdiction. If the Vessel
transferred is registered under the laws and flag of Panama, the Administrative
Borrower shall also deliver to the Pari Passu Collateral Agent an opinion of
Panamanian counsel reasonably satisfactory to the Pari Passu Collateral Agent
not later than five (5) months after the date of transfer confirming that such
Vessel has been permanently registered in the joint names of the transferor
Guarantor and the transferee.

SECTION 6.07. Transactions with Affiliates.

(a) Neither the Parent nor either Borrower will, and none of them will permit
any of the Restricted Subsidiaries or any Other Guarantor to, directly or
indirectly, make any payment to, or sell, lease, transfer or otherwise dispose
of any of its properties or assets to, or purchase any property or assets from,
or enter into or make or amend any transaction, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Parent, the Company, any Restricted Subsidiary or any Other
Guarantor (each, an “Affiliate Transaction”) unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the
Parent, the Company, any applicable Restricted Subsidiary or any applicable
Other Guarantor than those that would have been obtained in a comparable
transaction by the Parent, the Company, any applicable Restricted Subsidiary or
any applicable Other Guarantor with an unrelated Person or, if there is no such
comparable transaction, on terms that are fair and reasonable to the Parent, the
Company, any applicable Restricted Subsidiary and any applicable Other Guarantor
and reflect an arm’s length negotiation; and

(ii) the Parent delivers to the Administrative Agent:

(1) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10,000,000, a
resolution of the Board of Directors of the Parent set forth in an officers’
certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of the Board of Directors of the Parent; and

(2) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100,000,000, an
opinion as to the fairness to the Parent, the Company, any applicable Restricted
Subsidiary or any applicable Other Guarantor of such Affiliate Transaction from
a financial point of view issued by an accounting, appraisal or investment
banking firm of national standing.

 

73



--------------------------------------------------------------------------------

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the restrictions of Section 6.07(a):

(i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Parent
or any of its Subsidiaries in the ordinary course of business and payments
pursuant thereto;

(ii) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Parent;

(iii) transactions between or among the Parent, the Company, any of the
Restricted Subsidiaries or any Other Guarantor;

(iv) transactions between or among the Parent and/or any of its Subsidiaries
(excluding transactions involving the Company, any of the Restricted
Subsidiaries or any Other Guarantor);

(v) loans or advances to employees of the Parent or the Company in the ordinary
course of business not to exceed $5,000,000 in the aggregate at any one time
outstanding;

(vi) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Company solely because the Company owns, directly or through
a Restricted Subsidiary, an Equity Interest in, or controls, such Person;

(vii) Restricted Payments that do not violate Section 6.04;

(viii) any agreement as in effect on the STLA Closing Date or any amendments,
renewals or extensions of any such agreement (so long as such amendments,
renewals or extensions are not less favorable to the Lenders); and

(ix) transactions between or among any Excluded Parent Subsidiary, on the one
hand and the Parent and any of its other Subsidiaries (excluding transactions
involving the Company, any of the Restricted Subsidiaries or any Other
Guarantor), on the other hand, provided that such transaction is entered into in
the ordinary course of business and on an arm’s length basis and that any such
transaction has been approved by a majority of the disinterested members of the
Board of Directors of the Parent pursuant to a resolution of the Board of
Directors of the Parent set forth in an officers’ certificate.

SECTION 6.08. Compliance Certificate. The Administrative Borrower shall deliver
to the Administrative Agent within 120 days after the end of each fiscal year of
the Company, beginning with the fiscal year ending on December 31, 2012, an
Officers’ Certificate, in substantially the form of Exhibit G, stating that in
the course of the performance by the signers of their duties as Authorized
Officers of the Company they would normally have knowledge of any Default and
whether or not the signers know of any Default that occurred during such period.
If they do, the certificate shall describe the Default, its status and what
action the Company is taking or proposes to take with respect thereto. In
addition, the Administrative Borrower shall deliver to the Administrative Agent,
within 30 days after the occurrence thereof, written notice of any Default or
Event of Default, their status and what action the Company is taking or proposes
to take in respect thereof.

SECTION 6.09. Future Guarantors.

(a) If (i) the Company or any of the Restricted Subsidiaries acquire or create
another Subsidiary, (ii) the Parent acquires or creates another Subsidiary to
directly or indirectly own the Equity Interests of the Company, any of the
Restricted Subsidiaries or any Other Guarantor, (iii) any Subsidiary of the
Company that is not already a Guarantor or US Borrower guarantees any Credit
Facility, the 2019 Notes, the Second Term Loan

 

74



--------------------------------------------------------------------------------

Facility, the 2023 Notes or any other Pari Passu Obligations or owns any Vessel,
(iv) any Subsidiary of the Parent or the Company that is not already a Guarantor
or US Borrower is the subject of a Contract Winning Trigger or (v) any
Subsidiary of the Parent or the Company that is not already a Guarantor or US
Borrower becomes an Internal Charterer after the Closing Date, then the Parent
or the Company, as applicable, will (1) cause that Subsidiary to (A) execute a
Joinder Agreement pursuant to which it will become a Guarantor and (B) execute
amendments or otherwise accede to or join the Collateral Agreements and cause
the same to be perfected pursuant to which it becomes subject to the Obligations
of a Guarantor thereunder and pledge its assets, including the Equity Interests
it owns in any of its Subsidiaries, pursuant to the Collateral Agreements and
(2) deliver an opinion of counsel satisfactory to the Administrative Agent, in
each case within 20 Business Days of the date on which the Subsidiary was
acquired or created or otherwise becomes subject to this Section 6.09; provided
that any applicable Subsidiary may be released as a Guarantor and from any
related pledge following the occurrence of a Contract Unwind Trigger provided
the conditions to that release are satisfied, including that no assets or
property have been transferred or sold, directly or indirectly, by either
Borrower or a Guarantor to such applicable Subsidiary that are subject to
Section 6.06. In addition, to the extent any such Subsidiary (x) is not already
a direct or indirect Subsidiary of the Company and (y) does not constitute an
Other Guarantor, the Parent shall cause the Equity Interests of such Subsidiary
to be transferred to the Company or a Restricted Subsidiary within 20 Business
Days of such Subsidiary executing any such Joinder Agreement or as soon as
practicable where applicable local law requires additional time for compliance
with applicable legal requirements.

(b) With respect to each Subsidiary that is required to become a Guarantor
pursuant to Section 6.09(a), the Parent or the Company shall designate each such
Subsidiary to become a Restricted Subsidiary, and shall comply with the
conditions set forth in clause (II) of the definition of “Unrestricted
Subsidiary” in connection therewith within 20 Business Days of the date on which
such Subsidiary was acquired or created, or as soon as practicable where
applicable local law requires additional time for compliance with applicable
legal requirements. For the avoidance of doubt, no direct or indirect Subsidiary
of the Parent may become a Restricted Subsidiary for purposes of this Agreement
if such Subsidiary is a Subsidiary of the Parent but not of the Company.

SECTION 6.10. Liens. Neither the Parent nor either Borrower will, and none of
them will permit any of the Restricted Subsidiaries or any Other Guarantor to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind on any asset or property now owned or hereafter acquired that secures any
Obligations under any Indebtedness, except Permitted Liens.

SECTION 6.11. Covenant Suspension Event.

(a) If on any date following the Repricing Effective Date, (i) the Loans have
Investment Grade Ratings from both Rating Agencies, and (ii) no Default has
occurred and is continuing then, beginning on that day (the occurrence of the
events described in the foregoing clauses (i) and (ii) being referred to as a
“Covenant Suspension Event”), the following provisions of this Agreement will be
suspended (collectively, the “Suspended Covenants”):

(i) Section 2.06(b) and (c) (Asset Sales);

(ii) Section 6.03 (Limitation on Incurrence of Indebtedness and Issuance of
Preferred Stock);

(iii) Section 6.04 (Limitation on Restricted Payments);

(iv) Section 6.05 (Dividend and Other Payment Restrictions Affecting
Subsidiaries);

(v) Section 6.06(a)(iv), (d) and (e) (Merger, Consolidation; Sale of Assets);

(vi) Section 6.07 (Transactions with Affiliates); and

(vii) Section 6.09 (Future Guarantors).

 

75



--------------------------------------------------------------------------------

(b) In the event that the Parent, the Company, the Restricted Subsidiaries and
the Other Guarantors are not subject to the Suspended Covenants under this
Agreement for any period of time as a result of the foregoing, and on any
subsequent date (the “Reversion Date”) one or both of the Rating Agencies
withdraw their Investment Grade Rating or downgrade the rating assigned to the
Loans below an Investment Grade Rating, then the Parent, the Company, the
Restricted Subsidiaries and the Other Guarantors will thereafter again be
subject to the Suspended Covenants under this Agreement with respect to events
from any such Reversion Date until the Maturity Date unless there is a
subsequent Suspension Period. The period of time between any Covenant Suspension
Event and any Reversion Date is referred to as the “Suspension Period.”

(c) On each Reversion Date, all Indebtedness incurred, or Disqualified Stock or
Preferred Stock issued, during the Suspension Period will be classified as
having been incurred or issued pursuant to Section 6.03(a) or (b) (to the extent
such Indebtedness, Disqualified Stock or Preferred Stock would be permitted to
be incurred or issued thereunder as of the Reversion Date and after giving
effect to Indebtedness incurred or issued prior to the Suspension Period and
outstanding on the Reversion Date). To the extent such Indebtedness,
Disqualified Stock or Preferred Stock would not be so permitted to be incurred
or issued pursuant to Section 6.03(a) or (b), such Indebtedness, Disqualified
Stock or Preferred Stock will be deemed to have been outstanding on the STLA
Closing Date, so that it is classified as permitted under clause (iii) of
Section 6.03(b). Calculations made after the Reversion Date of the amount
available to be made as Restricted Payments under Section 6.04 will be made as
though Section 6.04 had been in effect since the STLA Closing Date and prior to,
but not during, the Suspension Period. Accordingly, Restricted Payments made
during the Suspension Period will not reduce the amount available to be made as
Restricted Payments under Section 6.04(a). No Default or Event of Default will
be deemed to have occurred on the Reversion Date as a result of any actions
taken by the Parent, the Company, its Restricted Subsidiaries or the Other
Guarantors during the Suspension Period. Within 30 days of such Reversion Date,
the Borrowers must comply with the terms of Section 6.09.

(d) Notwithstanding that the Suspended Covenants may be reinstated, the failure
to comply with the Suspended Covenants during the Suspension Period (including
any action taken or omitted to be taken with respect thereto) or after the
Suspension Period based solely on events that occurred during the Suspension
Period will not give rise to a Default or Event of Default under this Agreement.
In addition, the Parent, the Company, the Restricted Subsidiaries and the Other
Guarantors shall be entitled to honor any contractual commitments during a
Suspension Period following a Reversion Date and so doing shall not constitute a
Default or Event of Default under any of the provisions that were Suspended
Covenants prior to such reinstatement; provided that such contractual
commitments were entered into during the Suspension Period and not in
contemplation of a reversion of the Suspended Covenants.

(e) For purposes of Section 2.06(b) on the Reversion Date, any unutilized Excess
Proceeds amount will be reset to zero.

SECTION 6.12. Business Activities. Neither the Parent nor either Borrower will,
and none of them will permit any of the Restricted Subsidiaries or any Other
Guarantor to, engage in any business other than Permitted Businesses, except to
such extent as would not be material to the Company and the Restricted
Subsidiaries taken as a whole. No Other Guarantor shall engage in any other
business or activities or incur or guarantee any Indebtedness (other than Loan
Obligations and other Pari Passu Obligations), and any earnings of such Other
Guarantor attributable to any Drilling Contract or Internal Charter in respect
of a Vessel shall be subject to the Earnings Assignment.

SECTION 6.13. Maintenance of Insurance.

(a) The Credit Parties shall maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies (including without limitation, marine hull and
machinery (including excess value) insurance, marine protection and indemnity
insurance, drilling, towage, repossession, loss of hire, war and terrorist
risks, protection and indemnity insurance, liability arising out of pollution
and the spillage or leakage of cargo and cargo liability insurance) engaged in
the same or similar businesses operating in the same or similar locations and
cause the Credit Parties to be listed as insured and the Collateral Agent to be
listed as co-loss payee on property and property casualty policies and as an
additional insured on liability policies. Notwithstanding the foregoing, the
Credit Parties may self-insure with respect to such risks with respect to which
companies of established reputation in the same general line of business in the
same general area usually self-insure.

 

76



--------------------------------------------------------------------------------

(b) The Credit Parties shall ensure (at the expense of the Credit Parties) that
Mortgagee’s interest insurance, with financially sound and reputable insurance
companies, insured in the name of the Pari Passu Collateral Agent (in its
capacity as such), shall be maintained in respect of each Vessel.

(c) In connection with the covenants set forth in this Section 6.13, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.13, it being understood
that (A) the Credit Parties shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then the Company, on behalf of itself and on behalf of each of
the Restricted Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of the Restricted Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders and
their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 6.13 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Company
and its Restricted Subsidiaries or the protection of their properties.

SECTION 6.14. Payment of Taxes, etc. The Borrowers shall, and shall cause each
Restricted Subsidiary to, pay its obligations in respect of all material Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where the amount or validity thereof is being
contested in good faith by appropriate proceedings or where the failure to
effect such payment is not adverse in any material respect to the Lenders.

SECTION 6.15. Compliance with Laws. The Borrowers shall, and shall cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, applicable to it or its property
(including without limitation the USA Patriot Act), except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.16. Operation of Vessels. The applicable Borrower and each other
Credit Party which owns or operates, or will own or operate, one or more Vessels
will, at all times while owning or operating such Vessels, operate or cause such
Vessel to be operated in a manner consistent with the standards set forth in the
Collateral Agreements.

SECTION 6.17. After-Acquired Property.

(a) If property of a type constituting Collateral is acquired by either Borrower
or any Guarantor (other than the Parent) that is not automatically subject to a
Lien or perfected security interest under the Collateral Agreements or there is
a new Guarantor, then such Borrower or such Guarantor will, as soon as
practicable after such property’s acquisition or such Subsidiary becoming a
Guarantor and in any event within 20 Business Days (or such longer period
permitted by the Administrative Agent in its sole discretion) or as soon as
practicable where applicable local law requires additional time for compliance
with applicable legal formalities so long as all of the required filings and
other related actions in such jurisdiction have been taken within such
20 Business Day period, (i) execute and deliver such mortgages, deeds of trust,
security instruments, financing statements and other Collateral Agreements as
shall be reasonably necessary to vest in the Collateral Agent a

 

77



--------------------------------------------------------------------------------

perfected first-priority security interest, subject only to Permitted Liens and
Liens permitted under Section 6.10, in such property (or, in the case of a new
Guarantor, all of its assets constituting the type that is Collateral) in favor
of the Pari Passu Collateral Agent (but subject to the limitations described in
Article X, the Collateral Agreements, the Intercreditor Agreement and
limitations under applicable local law), and thereupon all provisions of this
Agreement relating to the Collateral shall be deemed to relate to such property
to the same extent and with the same force and effect and (ii) deliver such
certificates (including in the case of real property, title insurance) in
respect thereof as required by the Collateral Agreements and take all necessary
steps to perfect the security interest represented by such Liens.

(b) To the extent that any instrument, Mortgage or other document is required to
be delivered to give effect to and perfect the Liens (including with respect to
the Tungsten Explorer when title thereto becomes legally vested in the
applicable Guarantor), the Borrowers and the Guarantors will be required to use
their commercially reasonable efforts to deliver such instruments, Mortgages
and/or other documents as soon as possible but in no event later than 20
Business Days following the Closing Date (or such later date permitted by the
Administrative Agent in its sole discretion) or, if an asset is acquired or
delivered after the Closing Date, not later than 20 Business Days after such
acquisition or delivery date (or such later date permitted by the Administrative
Agent in its sole discretion). In addition, with respect to the amendments to
the Mortgages in respect of the Panamanian Flag Vessels, the Emerald Driller,
the Sapphire Driller, the Topaz Driller and the Aquamarine Driller, entered into
in connection with the First Amendment, the Borrowers and the Guarantor will
file such instruments, Mortgages and/or other documents no later than the second
Business Day following the Repricing Effective Date.

(c) Neither Borrower nor any Guarantor shall enter into (a) any agreement that
requires the proceeds received from any sale of Collateral to be applied to
repay, redeem, defease or otherwise acquire or retire any Indebtedness of any
Person, other than as permitted or required by this Agreement and the Collateral
Agreements or (b) any amendment to, or other agreement in respect of, the
Tungsten Explorer Construction Contract to the extent that any such amendment or
agreement would be materially adverse to the Borrowers or any of the Restricted
Subsidiaries or the Secured Parties.

(d) The Parent and each Borrower shall, and they shall cause any Guarantor to,
at their sole cost and expense:

(i) execute and deliver all such agreements and instruments and take all further
action as the Pari Passu Collateral Agent or the Administrative Agent shall
reasonably request to more fully or accurately describe the property intended to
be Collateral or the obligations intended to be secured by the Collateral
Agreements;

(ii) file any such notice filings or other agreements or instruments as may be
reasonably necessary or desirable under applicable law to perfect the Liens
created by the Collateral Agreements;

(iii) with respect to each Drilling Contract entered into by a Guarantor, enter
into and maintain an Earnings Assignment and an account control agreement in
respect thereof for the benefit of the Pari Passu Collateral Agent;

(iv) with respect to each Permitted Third Party Charter to which any Credit
Party is a party, (x) ensure that such Credit Party will effectively retain
operational control of the relevant Vessel, (y) the Borrowers and the Guarantors
will use commercially reasonable efforts to cause such local resident to consent
to the assignment of such Permitted Third Party Charter and (z) if such consent
is received, the relevant Credit Parties will execute and deliver to the Pari
Passu Collateral Agent an assignment of such Permitted Third Party Charter;

(v) not assign or grant a security interest or pledge in or of the Tungsten
Explorer Construction Contract to any Person other than the Pari Passu
Collateral Agent; and

(vi) deliver to the Pari Passu Collateral Agent not more than five (5) months
after the STLA Closing Date an opinion of Panamanian counsel reasonably
acceptable to the Pari Passu Collateral Agent to the effect that the Ship
Mortgages covering the Panamanian flag vessels have been duly permanently
registered in the Public Registry as appropriate in Panama.

 

78



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, no Credit Party shall be required to
grant a security interest, pledge or other Lien in any Excluded Collateral, and
no Excluded Collateral shall be included in the Collateral.

SECTION 6.18. Further Instruments and Acts.

(a) Promptly after request of the Administrative Agent, the Borrowers shall, and
shall cause the Restricted Subsidiaries and the Other Guarantors to, execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Agreement.

(b) No Credit Party shall take any action, or omit to take any action, which
action or omission might or would have the result of materially impairing the
security interest with respect to the Collateral for the benefit of the Pari
Passu Collateral Agent and the Secured Parties, except as expressly set forth in
this Agreement or the Collateral Agreements.

(c) No Credit Party shall take any action or otherwise attempt to enforce any
claim or maritime lien against any Vessel that has priority over any claim or
Lien of the Pari Passu Collateral Agent and the Secured Parties in respect of
any Collateral, including any such claims or Liens arising under Ship Mortgages.

(d) Each of the Credit Parties agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described on Schedule 6.18(d) as
soon as commercially reasonable and in any event by no later than the date set
forth in Schedule 6.18(d) with respect to such action or such later date as the
Administrative Agent may agree in its sole discretion.

SECTION 6.19. Plan. Neither Borrower nor any ERISA Affiliates shall establish,
maintain, contribute to or become subject to any actual or contingent liability
in respect of any Plan.

SECTION 6.20. Payments for Consent. Neither the Parent nor either Borrower will,
and none of them will permit any of the Restricted Subsidiaries, any Other
Guarantor or any of their respective Affiliates to, directly or indirectly, pay
or cause to be paid any consideration to or for the benefit of any Lender for or
as an inducement to any consent, waiver or amendment of any of the terms or
provisions of any Loan Document unless such consideration is offered to be paid
and is paid to all Lenders that consent, waive or agree to amend in the time
frame set forth in the solicitation documents relating to such consent, waiver
or agreement.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default.

An “Event of Default” with respect to the Loans occurs if:

(a) the Borrowers default in any payment of interest on the Loans when due and
payable and such default continues for a period of 5 Business Days,

(b) the Borrowers default in the payment of principal or premium, if any, of the
Loans when due at their Stated Maturity, upon optional prepayment, upon required
prepayment, upon declaration or otherwise,

(c) any Credit Party or any Restricted Subsidiary fails to comply with any of
their obligations, covenants or agreements under Section 6.03, Section 6.04 or
Section 6.06,

 

79



--------------------------------------------------------------------------------

(d) failure by the Parent to comply with the obligations set forth in clause
(B)(6) of the second paragraph of the definition of Parent Consolidated Cash
Flow within 90 days from the date of occurrence of the event giving rise to the
obligations thereunder;

(e) any Credit Party or any Restricted Subsidiary fails to comply for 60 days
after receipt of notice given by the Administrative Agent or Lenders holding at
least 25% in principal amount of the outstanding Loans with its other
obligations, covenants or agreements contained in this Agreement (other than
those referred to in (a), (b), (c), or (d) above or (f) below),

(f) any Credit Party or any Restricted Subsidiary fails to comply for 120 days
with any of its obligations, covenants or agreements under Section 6.02,

(g) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Parent, the Company, any of the Restricted Subsidiaries or any
Other Guarantor (or the payment of which is guaranteed by the Parent, the
Company, any of the Restricted Subsidiaries or any Other Guarantor), whether
such Indebtedness now exists, or is created after the Closing Date, if that
default:

(i) is caused by a failure to pay principal of, or interest or premium, if any,
on, such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$25,000,000 or more;

(h) either Borrower or any Restricted Subsidiary that is a Significant
Subsidiary (or any group of Restricted Subsidiaries that together would
constitute a Significant Subsidiary) pursuant to or within the meaning of any
Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property; or

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency,

(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against either Borrower or any Restricted Subsidiary that is a
Significant Subsidiary (or any group of Restricted Subsidiaries that together
would constitute a Significant Subsidiary) in an involuntary case;

(ii) appoints a Custodian of either Borrower or any Restricted Subsidiary that
is a Significant Subsidiary (or any group of Restricted Subsidiaries that
together would constitute a Significant Subsidiary) or for all or any
substantially all of its property;

 

80



--------------------------------------------------------------------------------

(iii) orders the winding up or liquidation of either Borrower or any Restricted
Subsidiary that is a Significant Subsidiary (or any group of Restricted
Subsidiaries that together would constitute a Significant Subsidiary);

(iv) any similar relief is granted under any foreign laws; or

(v) in each case, the order or decree remains unstayed and in effect for 60
days,

(j) any Credit Party or any of the Restricted Subsidiaries fails to pay final
judgments aggregating in excess of $25,000,000 or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days following the entry thereof,

(k) except as permitted by this Agreement, any Guarantee with respect to the
Loans is held in any judicial proceeding to be unenforceable or invalid or
ceases to be in full force and effect (except as contemplated by the terms
thereof) or any Guarantor, or any Person acting on behalf of any Guarantor,
denies or disaffirms its obligations under this Agreement, including under any
Guarantee, with respect to the Loans,

(l) unless such Liens have been released in accordance with the provisions of
Section 10.25, the Collateral Agreements and the Intercreditor Agreements, the
Liens in favor of the Lenders with respect to all or substantially all of the
Collateral cease to be valid or enforceable and such Default continues for 30
days, or either Borrower or any Guarantor shall assert, in any pleading in any
court of competent jurisdiction, that any such security interest is invalid or
unenforceable and, in the case of any Guarantor, the Borrowers fail to cause
such Guarantor to rescind such assertions within 30 days after either Borrower
has actual knowledge of such assertions;

(m) breach by either Borrower or any Guarantor of any material representation or
warranty or agreement in the Collateral Agreements or the Guarantee and after
expiration of all applicable cure periods provided therein, the repudiation by
either Borrower or any Guarantor of any of its obligations under the Collateral
Agreements or the Guarantee or the unenforceability of the Collateral Agreements
or the Guarantee against either Borrower (other than with respect to the
Guarantee) or any Guarantor for any reason; or

(n) any of the Borrowers or any ERISA Affiliate establishes, maintains,
contributes to or becomes subject to any actual or contingent liability in
respect of any Plan.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

SECTION 7.02. Acceleration. (a) If an Event of Default (other than an Event of
Default specified in Section 7.01(h) or (i) with respect to either Borrower)
occurs and is continuing, the Administrative Agent or the Required Lenders by
notice to the Administrative Borrower, may declare the principal of, premium, if
any, and accrued but unpaid interest on all the Loans to be due and payable.
Upon the Administrative Agent’s notification to the Administrative Borrower of
such a declaration, such principal and interest shall be due and payable
immediately. If an Event of Default specified in Section 7.01(h) or (i) with
respect to the Borrowers occurs, the principal of, premium, if any, and interest
on the entire principal amount of the outstanding Loans shall ipso facto become
and be immediately due and payable without any declaration or other act on the
part of the Administrative Agent or any Lender. The Required Lenders by notice
to the Administrative Agent may rescind an acceleration and its consequences if
the rescission would not conflict with any judgment or decree and if all
existing Events of Default have been cured or waived except nonpayment of
principal or interest that has become due solely because of acceleration. No
such rescission shall affect any subsequent Default or impair any right
consequent thereto.

(b) In the event of any Event of Default specified in Section 7.01(g), such
Event of Default and all consequences thereof (excluding, however, any resulting
payment default) shall be annulled, waived and rescinded, automatically and
without any action by the Administrative Agent or the Lenders, if within 20 days
after such Event of Default arose the Administrative Borrower delivers an
Officers’ Certificate to the Administrative

 

81



--------------------------------------------------------------------------------

Agent stating that (x) the Indebtedness or guarantee that is the basis for such
Event of Default has been discharged, (y) the holders thereof have rescinded or
waived the acceleration, notice or action (as the case may be) giving rise to
such Event of Default or (z) the default that is the basis for such Event of
Default has been cured, it being understood that in no event shall an
acceleration of the principal amount of the Loans as described above be
annulled, waived or rescinded upon the happening of any such events.

SECTION 7.03. Other Remedies. (a) If an Event of Default occurs and is
continuing, the Administrative Agent may pursue any available remedy at law or
in equity to collect the payment of principal of or interest on the Loans or to
enforce the performance of any provision of this Agreement or the other Loan
Documents.

(b) The Administrative Agent may maintain a proceeding even if it does not
possess any notes evidencing the Loans or does not produce any of them in the
proceeding. A delay or omission by the Administrative Agent or any Lender in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. No remedy is exclusive of any other remedy. To the extent
required by law, all available remedies are cumulative.

SECTION 7.04. Waiver of Past Defaults. Provided the Loans are not then due and
payable by reason of a declaration of acceleration, the Required Lenders by
written notice to the Administrative Agent may waive an existing Default and its
consequences except (a) a Default in the payment of the principal of or interest
on any Loan, (b) a Default arising from the failure to prepay any Loan when
required pursuant to the terms of this Agreement or (c) a Default in respect of
a provision that under Section 10.01 cannot be amended without the consent of
each Lender affected. When a Default is waived, it is deemed cured and the
Credit Parties, the Administrative Agent and the Lenders will be restored to
their former positions and rights under this Agreement, but no such waiver shall
extend to any subsequent or other Default or impair any consequent right.

SECTION 7.05. Control by Majority. The Required Lenders may direct the time,
method and place of conducting any proceeding for any remedy available to the
Administrative Agent or of exercising any trust or power conferred on the
Administrative Agent. However, the Administrative Agent may refuse to follow any
direction that conflicts with law or this Agreement or, subject to Article VIII,
that the Administrative Agent determines is unduly prejudicial to the rights of
any other Lender or that would involve the Administrative Agent in personal
liability or expenses for which it is not adequately indemnified; provided,
however, that the Administrative Agent may take any other action deemed proper
by the Administrative Agent that is not inconsistent with such direction.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

(b) The Administrative Agent and each Lender hereby irrevocably designate and
appoint the Collateral Agent as the agent with respect to the Collateral, and
each of the Administrative Agent and each Lender irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary

 

82



--------------------------------------------------------------------------------

elsewhere in this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein and in the other Loan
Documents, or any fiduciary relationship with any of the Administrative Agent or
the Lenders, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents, sub-agents, employees or attorneys-in-fact
(each, a “Subagent”) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties; provided, however, that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any Subagents selected by it with reasonable
care.

SECTION 8.03. Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any Participant for any recitals, statements,
representations or warranties made by any of the Borrowers, any other Credit
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrowers or any other Credit Party to
perform its Obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Credit Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent and the Collateral Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans; provided that
the Administrative Agent and Collateral Agent shall not be required to take any
action that, in its opinion or in the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable Requirements of
Law.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Administrative

 

83



--------------------------------------------------------------------------------

Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each individual Lender, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereafter taken, including any review of the affairs of either Borrower or
any other Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender. Each
Lender represents to the Administrative Agent and the Collateral Agent that it
has, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of each Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
either Borrower and any other Credit Party. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
either Borrower or any other Credit Party that may come into the possession of
the Administrative Agent or Collateral Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Loans outstanding in effect on the date on which indemnification is sought (or,
if indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Loans
in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) occur, be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Loans, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable to
the Administrative Agent or the Collateral Agent for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
as applicable, gross negligence, bad faith or willful misconduct as determined
by a final judgment of a court of competent jurisdiction; provided, further,
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence, bad faith or
willful misconduct for purposes of this Section 8.07. In the case of any
investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 8.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent in connection with the preparation,
execution,

 

84



--------------------------------------------------------------------------------

delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice
rendered in respect of rights or responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that such Agent is not reimbursed for such expenses by or on behalf
of the Borrowers; provided that such reimbursement by the Lenders shall not
affect the Borrowers’ continuing joint and several reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence, bad faith or willful misconduct, as determined in
the final judgment of a court of competent jurisdiction. The agreements in this
Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 8.08. Agents in Their Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with either Borrower and any other Credit Party as though such Agent
were not an Agent hereunder and under the other Loan Documents. With respect to
the Loans made by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders and the
Administrative Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the consent of the
Administrative Borrower (not to be unreasonably withheld or delayed) so long as
no Default or Event of Default is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If, in the case of a resignation of a
retiring Agent, no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the retiring Agent shall notify the Administrative
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section 8.09. Upon the acceptance of a
successor’s appointment as the Administrative Agent or Collateral Agent, as the
case may be, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Agreements, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Administrative Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII (including Section 8.07) and Section 10.05
shall continue in effect for the benefit of such retiring Agent, its Subagents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as an Agent.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, the Collateral Agent or
any Lender, or the Administrative Agent, the Collateral Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any

 

85



--------------------------------------------------------------------------------

settlement entered into by the Administrative Agent, the Collateral Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Bankruptcy Law or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred
and (b) each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent or the Collateral Agent, as applicable, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Loan Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Administrative Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise, (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Loan
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 10.05) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under
Section 10.05. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

SECTION 8.12. Collateral Matters. The Lenders irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
(i) upon payment in full of all Loan Obligations (other than contingent
indemnification obligations and expense reimbursement claims to the extent no
claim therefor has been made), (ii) if approved, authorized or ratified in
writing in accordance with Section 10.01, (iii) pursuant to the Intercreditor
Agreement or the Collateral Agreements or (iv) pursuant to Section 10.19. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Intercreditor Agreements and Collateral Matters. The Lenders
hereby agree to the terms of the Intercreditor Agreement and acknowledge that
Wells Fargo Bank, National Association (and any successor Collateral Agent under
the Collateral Agreements and the Intercreditor Agreement) will be serving as
Collateral Agent for both the Secured Parties and the holders of other Pari
Passu Obligations under the Collateral Agreements and the Intercreditor
Agreement. Each Lender hereby consents to Wells Fargo Bank, National Association
and any successor serving in such capacity and agrees not to assert any claim
(including as a result of any conflict of interest) against Wells Fargo Bank,
National Association, or any such successor, arising from the role of the
Collateral Agent under the Collateral Agreements or the Intercreditor Agreement
so long as the Collateral Agent is either acting in accordance with the express
terms of such documents or otherwise has not engaged in gross negligence or
willful misconduct. The Borrowers and each Lender hereby agree that the
resignation provisions set forth in the Intercreditor Agreement with respect to
the Collateral Agent shall supersede any provision of this Agreement to the
contrary. In addition, the Administrative Agent and the Collateral Agent shall
be authorized, without the consent of any Lender, to enter into or execute the
Collateral Agreements, the Intercreditor Agreement on or prior to the

 

86



--------------------------------------------------------------------------------

Closing Date, and, from time to time, to execute or to enter into amendments of,
and amendments and restatements of, the Collateral Agreements and the
Intercreditor Agreement and any additional and replacement intercreditor
agreements, in each case in order to effect the subordination of and to provide
for certain additional rights, obligations and limitations in respect of, any
Liens required by the terms of this Agreement to be Liens junior to or pari
passu with the Loan Obligations, that are, in each case, incurred in accordance
with Article VI of this Agreement, and to establish certain relative rights as
between the holders of the Loan Obligations and the holders of the Indebtedness
secured by such Liens junior to the Loan Obligations.

SECTION 8.14. Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Credit Party and without limiting the
obligation of any applicable Credit Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 8.14.

SECTION 8.15. Authorization of Actions to be Taken by the Pari Passu Collateral
Agent Under the Collateral Agreements and the Agents Under the Intercreditor
Agreement. Subject to the provisions of the applicable Collateral Agreements and
the Intercreditor Agreement, each Secured Party, by becoming party hereto,
agrees that (a) the Pari Passu Collateral Agent shall execute and deliver the
Intercreditor Agreement, the Collateral Agreements, and all agreements,
documents and instruments incidental thereto, including without limitation any
amendment to any of the foregoing that is necessary to give effect to the
provisions set forth on Schedule 6.06(h), and act in accordance with the terms
thereof and in accordance with the provisions set forth on Schedule 6.06(h) and
the written directions of the “Controlling Party” (as defined in the
Intercreditor Agreement), (b) the Pari Passu Collateral Agent may, in its sole
discretion and without the consent of any Secured Party, take (and, at the
written direction of the Controlling Party, shall take) all actions it or the
Controlling Party, as the case may be, deems necessary or appropriate in order
to (i) enforce any of the terms of the Collateral Agreements, the Intercreditor
Agreement and the provisions set forth on Schedule 6.06(h) and (ii) collect and
receive any and all amounts payable in accordance with the provisions set forth
on Schedule 6.06(h) and/or in respect of the Obligations and other Pari Passu
Obligations of the Borrowers and the Guarantors hereunder and under the
Intercreditor Agreement, the Collateral Agreements, the other Loan Documents and
the other Pari Passu Documents, (c) the Pari Passu Collateral Agent shall have
power to institute and to maintain such suits and proceedings as it may deem
expedient (or as the Controlling Party may instruct it in writing to take) to
prevent any impairment of the Collateral by any act that may be unlawful or in
violation of the Collateral Agreements or this Agreement, and suits and
proceedings as the Pari Passu Collateral Agent or the Controlling Party may deem
expedient to preserve or protect its interests and the interests of the Secured
Parties or any other Pari Passu Secured Party in the Collateral (including the
power to institute and maintain suits or proceedings to restrain the enforcement
of or compliance with any legislative or other governmental enactment, rule or
order that may be unconstitutional or otherwise invalid if the enforcement of,
or compliance with, such enactment, rule or order would impair the security
interest thereunder or be prejudicial to the interests of the Pari Passu
Collateral Agent, any other Secured Party or any other Pari Passu Secured Party)
and (d) at any time the Administrative Agent is the Controlling Party, it shall
be entitled to direct the Pari Passu Collateral Agent in writing to take any of
the foregoing actions. Notwithstanding the foregoing, at any time the
Administrative Agent is the Controlling Party, it may, at the expense of the
Company, request the direction of the Lenders with respect to any such actions
and upon receipt of the written consent of the Required Lenders, shall take, or
instruct the Pari Passu Collateral Agent in writing to take, such actions;
provided that all actions so taken shall, at all times, be in conformity with
the requirements of the Intercreditor Agreement and the provisions set forth on
Schedule 6.06(h). The Pari Passu Collateral Agent shall be entitled to the
rights contained in and shall be protected by the provisions contained in
Article IV of the Intercreditor Agreement and each Agent shall be entitled to
the rights contained in and shall be protected by the provisions contained in
Article IV of the Intercreditor Agreement mutatis mutandis.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

Guarantee

SECTION 9.01. Guarantee by the Guarantors, etc.

(a) Each Guarantor, jointly and severally, irrevocably and unconditionally
(i) guarantees to each Agent and the Lenders the full and prompt payment when
due (whether at the Stated Maturity, by acceleration or otherwise) of all of the
Loan Obligations and (ii) promises to pay such Loan Obligations to the
Administrative Agent, for the benefit of the Secured Parties, on demand, in such
currency and otherwise in such manner as is provided in the Loan Documents
governing such Loan Obligations. Such guarantee is an absolute, unconditional,
present and continuing guarantee of payment and not of collectability and is in
no way conditioned or contingent upon any attempt to collect from either
Borrower or any other Subsidiary or Affiliate of either Borrower, or any other
action, occurrence or circumstance whatsoever. If an Event of Default shall
occur and be continuing under this Agreement, each Guarantor will, immediately
upon (and in any event no later than one Business Day following) its receipt of
written notice from the Administrative Agent demanding payment hereunder, pay to
the Administrative Agent, for the benefit of the Secured Parties, in immediately
available funds, in accordance with Section 2.16, such amount of the Loan
Obligations as the Administrative Agent shall specify in such notice.

(b) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Secured Parties, that, should any amounts constituting Loan Obligations not be
recoverable from the Borrowers or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, the Collateral Agent, any other
Secured Party, any of their respective Affiliates, or any other Person, each
Guarantor, jointly and severally, as sole, original and independent obligor,
upon demand by the Administrative Agent, will make payment to the Administrative
Agent, for the account of the Secured Parties, of all such obligations not so
recoverable by way of full indemnity.

(c) All payments by each Guarantor under this Guarantee shall be made to the
Administrative Agent, for the benefit of the Secured Parties, in such currency
and otherwise in such manner as is provided in the Loan Documents to which such
payments relate.

SECTION 9.02. Guarantors’ Obligations Absolute. The obligations of each
Guarantor under this Guarantee shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against either Borrower or any other Person, including,
without limitation, the Administrative Agent, any other Secured Party, any of
their respective Affiliates, or any other Guarantor, and shall remain in full
force and effect without regard to, and shall not be released, suspended,
abated, deferred, reduced, limited, discharged, terminated or otherwise impaired
or adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the Loan
Obligations, including, without limitation:

(a) any increase in the amount of the Loan Obligations outstanding from time to
time, including, without limitation, any increase in the aggregate outstanding
amount of the Loans above any specific maximum amount referred to herein or in
this Agreement as in effect on the Closing Date, and any increase in any
interest rate, fee or other amount applicable to any portion of the Loan
Obligations or otherwise payable under any Loan Document;

(b) any direction as to the application of any payment by either Borrower or by
any other Person;

 

88



--------------------------------------------------------------------------------

(c) any incurrence of additional Loan Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in this Agreement or any of the other
Loan Documents;

(d) any renewal or extension of the time for payment or maturity of any of the
Loan Obligations, or any amendment or modification of, or addition or supplement
to, or deletion from, this Agreement, any other Loan Document, or any other
instrument or agreement applicable to either Borrower or any other Person, or
any part thereof, or any assignment, transfer or other disposition of any
thereof;

(e) any failure of this Agreement, any other Loan Document, or any other
instrument or agreement applicable to either Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Loan Document;

(f) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) this Agreement, any other Loan Document, or any such other instrument or
agreement, or (ii) any obligation or liability of either Borrower or any other
Person;

(g) any payment made to the Administrative Agent or any other Secured Party on
the Loan Obligations that the Administrative Agent or any other Secured Party
repays, returns or otherwise restores to either Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

(h) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Loan Obligations, or any other
liabilities or obligations (including any of those hereunder), or any portion of
any thereof;

(i) any release of any security or any guarantee by or at the direction of the
Administrative Agent or any other Secured Party or otherwise in accordance with
the Intercreditor Agreement, or any release or discharge of, or limitation of
recourse against, any Person furnishing any security or guarantee, including,
without limitation, any release or discharge of any Guarantor from this
Guarantee;

(j) any event of the type set forth in Section 7.01(h) or (i) in respect of
either Borrower or to any of its properties or assets;

(k) any assignment, transfer or other disposition, in whole or in part, by
either Borrower or any other Person of its interest in any of the property,
rights or interests constituting security for all or any portion of the Loan
Obligations or any other Indebtedness, liabilities or obligations;

(l) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above;

(m) the failure to perfect any Lien in any Collateral;

(n) any Requirement of Law of any jurisdiction or any other event affecting any
term of the Loan Obligations; or

(o) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

 

89



--------------------------------------------------------------------------------

SECTION 9.03. Waivers. Each Guarantor unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Guarantee are concerned, (a) notice of any of the
matters referred to in Section 9.02, (b) all notices required by statute, rule
of law or otherwise to preserve any rights against such Guarantor hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any Loan Obligation, notice of acceptance of this
Guarantee, notice of the incurrence of any Loan Obligation, notice of any
failure on the part of either Borrower, any of the Restricted Subsidiaries or
Affiliates, or any other Person, to perform or comply with any term or provision
of this Agreement, any other Loan Document or any other agreement or instrument
to which either Borrower or any other Person is a party, or notice of the
commencement of any proceeding against any other Person or its any of its
property or assets, (c) any right to the enforcement, assertion or exercise
against either Borrower or against any other Person or any collateral of any
right, power or remedy under or in respect of this Agreement, the other Loan
Documents or any other agreement or instrument, and (d) any requirement that
such Guarantor be joined as a party to any proceedings against either Borrower
or any other Person for the enforcement of any term or provision of this
Agreement, the other Loan Documents, this Guarantee or any other agreement or
instrument.

SECTION 9.04. Subrogation Rights. Until such time as the Loan Obligations have
been paid in full in cash and otherwise fully performed and all of the
Commitments under this Agreement have been terminated, each Guarantor hereby
agrees not to exercise any rights of subrogation that it may at any time
otherwise have as a result of this Guarantee (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Secured Parties against either Borrower,
any other Guarantor or any other guarantor of or surety for the Loan Obligations
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from either Borrower or any other Guarantor that it
may at any time otherwise have as a result of this Guarantee.

SECTION 9.05. Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or either Borrower, and whether or not any
other Guarantor, any other guarantor or either Borrower be joined in any such
action or actions.

SECTION 9.06. Guarantors Familiar with Borrower’s Affairs. Each Guarantor
confirms that an executed (or conformed) copy of each of the Loan Documents has
been made available to its principal executive officers, that such officers are
familiar with the contents thereof and of this Guarantee, and that it has
executed and delivered this Guarantee after reviewing the terms and conditions
of this Agreement, the other Loan Documents and this Guarantee and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guarantee. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of each Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guarantee in reliance on any representation
or warranty by the Administrative Agent or any other Secured Party or any other
Person acting on behalf of the Administrative Agent or any other Secured Party
as to such creditworthiness. Each Guarantor expressly assumes all
responsibilities to remain informed of the financial condition of each Borrower
and its other Subsidiaries and Affiliates and any circumstances affecting
(a) such Borrower’s or any other Subsidiary’s or Affiliate’s ability to perform
its obligations under this Agreement and the other Loan Documents to which it is
a party, or (b) any collateral securing, or any other guarantee for, all or any
part of such Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Secured Parties shall have no duty to advise
any Guarantor of information known to them regarding such circumstances or the
risks such Guarantor undertakes in this Guarantee.

SECTION 9.07. Covenant Under Term Loan Agreement. Each Guarantor covenants and
agrees that on and after the Closing Date and until this Guarantee is terminated
in accordance with the terms of this Agreement and the Intercreditor Agreement,
such Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no Default or Event
of Default is caused by the actions or inactions of such Guarantor or any of its
Subsidiaries.

SECTION 9.08. Solvency. Each Guarantor represents and warrants to the
Administrative Agent and each of the other Secured Parties that as of the date
such Guarantor has become a party to this Guarantee, (i) such Guarantor has
received consideration that is the reasonable equivalent value of the
obligations and liabilities that

 

90



--------------------------------------------------------------------------------

such Guarantor has incurred to the Administrative Agent and the other Secured
Parties under this Guarantee and the other Loan Documents to which such
Guarantor is a party; (ii) such Guarantor has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is solvent and able to pay its debts as they mature; (iii) such
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) such Guarantor is not entering into the Loan Documents to which it is a
party with the intent to hinder, delay or defraud its creditors.

SECTION 9.09. Continuing Guarantee; Remedies Cumulative, etc. This Guarantee is
a continuing guarantee, all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guarantee shall remain in full force and effect until
terminated in accordance with the terms of this Agreement and the Intercreditor
Agreement. No failure or delay on the part of the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any other Secured Party
would otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or any other Secured Party to any other or further action in any circumstances
without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Secured Party, undertakes any obligation or
duty to, inquire into the capacity or powers of either Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

SECTION 9.10. Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Guarantee, together with all amounts and other rights and benefits realized
by any Secured Party (or to which any Secured Party may be entitled) by virtue
of this Guarantee, shall be applied as provided in Section 2.19.

SECTION 9.11. Reinstatement. If a claim is ever made upon the Administrative
Agent or any other Secured Party for rescission, repayment, recovery or
restoration of any amount or amounts received by the Administrative Agent or any
other Secured Party in payment or on account of any of the Loan Obligations and
any of the aforesaid payees repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including either Borrower), then and in such event (i) any such judgment,
decree, order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of each Borrower, (ii) each Guarantor shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or otherwise recovered
or restored to the same extent as if such amount had never originally been
received by any such payee, and (iii) this Guarantee shall continue to be
effective or be reinstated, as the case may be, all as if such repayment or
other recovery had not occurred.

SECTION 9.12. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against each Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Loan Obligations (and such Guarantor’s obligations
in respect thereof).

SECTION 9.13. Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Guarantor, the Administrative Agent and
the other Secured Parties that this Guarantee shall be enforced as a full
recourse obligation of each Guarantor to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. If and to the extent that the obligations of any Guarantor under this
Guarantee would, in the absence of this sentence, be adjudicated to be invalid
or unenforceable because of any applicable state, federal or foreign law
relating to fraudulent conveyances or transfers, bankruptcy or insolvency then
the amount of such Guarantor’s liability hereunder in respect of the Loan
Obligations shall be deemed to be reduced ab initio to that maximum amount that
would be permitted without causing such Guarantor’s

 

91



--------------------------------------------------------------------------------

obligations hereunder to be so invalidated. The liability of each Guarantor
incorporated or established in Poland (a “Polish Guarantor”) under this
Guarantee shall, in all circumstances, be limited to an amount equal to the
Polish Limitation Amount (as defined below), calculated pursuant to the
following formula:

 

G = A - L, where: “G”    means the “Polish Limitation Amount”; “A”    means all
assets (aktywa) of the relevant Polish Guarantor in the value recorded in
(i) its latest annual unconsolidated financial statements made available to the
Administrative Agent or, if they are more up-to-date, in (ii) its latest interim
unconsolidated financial statements made available to the Administrative Agent
within 15 Business Days following its request or without such request (i.e. at
the Polish Guarantor’s own motion); and “L”    means all liabilities
(zobowiązania) of the relevant Polish Guarantor existing on the Closing Date
and, henceforth, undertaken in accordance with the provisions of the Pari Passu
Documents recorded in the pertinent financial statements referred to in the
definition of “A” above and used for the purpose of determination of the value
of assets (aktywa) of that Polish Guarantor. The term “liabilities” for the
purpose of determining “L” in the immediately preceding sentence shall at all
times exclude the Polish Guarantor’s liabilities under this Guarantee and all
other guarantees of Pari Passu Obligations but shall include any other
obligations (secured and unsecured) of the Polish Guarantor, including any other
off-balance sheet obligations of the Polish Guarantor.

SECTION 9.14. Termination. Subject to Section 10.26, after all Loans and other
Loan Obligations (other than unasserted indemnity obligations) have been paid in
full, this Guarantee will terminate and the Administrative Agent, at the request
and expense of the Credit Parties, will execute and deliver to the Guarantors an
instrument or instruments acknowledging the satisfaction and termination of this
Guarantee.

SECTION 9.15. Enforcement Only by Administrative Agent. The Secured Parties
agree that this Guarantee may be enforced only by the action of the
Administrative Agent, acting upon the instructions of the Required Lenders, and
that no Secured Party shall have any right individually to seek to enforce or to
enforce this Guarantee, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent, for the benefit of the
Secured Parties, upon the terms of this Guarantee.

SECTION 9.16. General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, OR
THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF
THEM, FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH;
AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,
WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY SUCH CLAIM FOR
ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

SECTION 9.17. Guarantors that are Internal Charterers. Each Guarantor that is or
becomes an Internal Charterer by signing a execute a Joinder Agreement pursuant
to which it will become a Guarantor hereunder agrees to the representations,
covenants and assignments set forth in the Assignment of Insurances by Internal
Charterers and Assignment of Earnings by Internal Charterers set forth in
Exhibits I-2 and J-2, respectively. Notwithstanding the foregoing, each
Guarantor that is or becomes an Internal Charterer agrees to execute and deliver
such Assignments.

 

92



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments and Waivers.

(a) Without Consent of the Lenders.

The Administrative Borrower and the Administrative Agent may amend this
Agreement and the other Loan Documents without notice to or consent of any
Lender:

(i) to cure any ambiguity, defect or inconsistency;

(ii) to add a Guarantor with respect to the Loans or Collateral to secure the
Loans;

(iii) to make any change that would provide any additional rights or benefits to
the Lenders or that does not adversely affect the rights of any Lender

(iv) to release Collateral or a Guarantee as permitted by this Agreement, the
Collateral Agreements or the Intercreditor Agreement;

(v) to evidence and provide for the acceptance of the appointment under this
Agreement, the Intercreditor Agreement and the Collateral Agreements of a
successor Administrative Agent, Collateral Agent or Pari Passu Collateral Agent;

(vi) to add to the covenants of the Parent or any of its Subsidiaries for the
benefit of the Lenders or to surrender any right or power herein conferred upon
the Parent or any of its Subsidiaries;

(vii) to the extent necessary to integrate any Extended Loans as contemplated
pursuant to Section 2.22;

(viii) to enter into, and to perfect security interests and Liens granted
therein, the Collateral Agreements and transactions contemplated thereby
respecting Bahamian registration of the Tungsten Explorer and its mortgaging
after the Closing Date; and

(ix) to accept and consent to, and to take all steps to perfect a security
interest under, Collateral Agreements to be granted subsequent to the Closing
Date, including with respect to Drilling Contracts and Internal Charters.

The Intercreditor Agreement may be amended without the consent of any Lender or
Agent in connection with the permitted entry into the Intercreditor Agreement of
any class of additional secured creditors holding other Pari Passu Obligations
to effectuate such entry into the Intercreditor Agreement.

Each Lender hereunder (x) consents to the amendment of any Loan Document in the
manner and for the purposes set forth in this Section 10.01(a), (y) agrees that
it will be bound by and will take no actions contrary to the provisions of any
amendment to any Loan Document pursuant to this Section 10.01(a) and
(z) authorizes and instructs the Administrative Agent to enter into any
amendment to any Loan Document pursuant to this Section 10.01(a) on behalf of
such Lender. After an amendment under this Section 10.01(a) becomes effective,
the Administrative Borrower shall mail to the Administrative Agent, who shall
promptly notify the Lenders, a notice briefly describing such amendment. The
failure to give such notice to the Administrative Agent, or any defect therein,
shall not impair or affect the validity of an amendment under this
Section 10.01(a).

(b) With Consent of the Lenders. The Administrative Borrower and the
Administrative Agent may amend this Agreement and the other Loan Documents with
the written consent of the Required Lenders, and any past default or
noncompliance with any provisions may be waived with the consent of the Required
Lenders. Notwithstanding the foregoing, without the consent of each Lender of an
affected Loan, no amendment may:

(i) reduce the principal amount of such Loans,

 

93



--------------------------------------------------------------------------------

(ii) reduce the rate of or extend the time for payment of interest on any Loan,

(iii) change the Stated Maturity of any Loan,

(iv) reduce the premium payable (if any) upon prepayment of any Loan or change
the time at which any such premium must be paid,

(v) waive a Default or Event of Default in the payment of principal of, or
interest or premium on, the Loans (except a rescission of acceleration of the
Loans by the Required Lenders and a waiver of the payment default that resulted
from such acceleration);

(vi) make any Loan payable in money other than that stated in this Agreement,

(vii) expressly subordinate the Loans or any related Guarantee to any other
Indebtedness of either Borrower or any Guarantor,

(viii) impair the right of any Lender to receive payment of principal of or
premium, if any, and interest on such Lender’s Loans on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Lender’s Loans;

(ix) waive a mandatory prepayment under Section 2.06, except for a withdrawal of
a Lender’s election for payment in accordance with Section 2.06.

(x) release any Guarantor from any of its obligations under its Guarantee or the
Loan Documents, except in accordance with the terms of this Agreement;

(xi) make any change in Section 7.04 or to the second sentence of this
Section 10.01(b) or the definition of the term “Required Lenders,” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Document or
make any determination or grant any consent hereunder or under any other Loan
Document, without the prior written consent of each Lender adversely affected
thereby, or

(xii) make any change in the provisions dealing with the application of proceeds
of Collateral in the Intercreditor Agreements or this Agreement that would
adversely affect the Lenders.

Without the consent of Lenders holding at least 66.67% of the sum of all
outstanding Loans, no amendment or waiver may release all or substantially all
of the Collateral from the Lien of the Collateral Agreements with respect to the
Loans.

 

94



--------------------------------------------------------------------------------

SECTION 10.02. Notices. Except as otherwise set forth herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile or electronic mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or electronic mail notice, when received,
addressed as follows in the case of the Administrative Borrower and the
Administrative Agent, and as set forth on Schedule 2.01 in the case of the other
parties hereto, or to such other address as may be notified by the respective
parties hereto after the Closing Date:

 

The Administrative Borrower:      Offshore Investment Group Limited      c/o
Maples Corporate Services Limited      P.O. Box 309      Ugland House, Grand
Cayman      KY1-1104, Cayman Islands      with a copy to:      Vantage Drilling
Company      777 Post Oak Boulevard, Suite 800      Houston, TX 77056     
Attention: Doug Smith      Fax:         (281) 404 4700 Any other Credit Party:
     Offshore Investment Group Limited      c/o Maples Corporate Services
Limited      P.O. Box 309      Ugland House, Grand Cayman      KY1-1104, Cayman
Islands      with a copy to:      Vantage Drilling Company      777 Post Oak
Boulevard, Suite 800      Houston, TX 77056      Attention: Doug Smith      Fax:
        (281) 404 4700 The Administrative Agent:      Citibank, N.A.      1615
Brett Road OPS III      New Castle, Delaware 19720      Attention: Citibank NA
Agency Department      Fax: (212) 994-0961      Email: GLAgentOfficeOps@citi.com
Any other Lender:      At the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved in writing by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent in
writing that it is incapable of receiving notices under such Article by
electronic communication. Each of the Administrative Agent and each Credit Party
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Documents required to be delivered pursuant to Section 6.02 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically (including as set forth in Section 10.18) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Administrative Borrower posts such documents, or provides a link thereto on the
Parent’s website on the Internet, or (ii) on which such documents are posted on
the Administrative Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website

 

95



--------------------------------------------------------------------------------

or whether sponsored by the Administrative Agent); provided that (A) the
Administrative Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Administrative Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the
Administrative Borrower shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

SECTION 10.04. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

SECTION 10.05. Payment of Expenses; Indemnification. The Credit Parties jointly
and severally agree to pay or reimburse the Agents for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation and execution and delivery of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
(a) the reasonable fees, disbursements and other charges of Jones Day and Haynes
and Boone, LLP, each in their capacity as counsel to the Agents, and a single
counsel in each appropriate local jurisdiction, (b) to pay or reimburse each
Agent for all its documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees, disbursements and other charges of a single counsel to each of
the Administrative Agent and the Collateral Agent, (c) to pay, indemnify, and
hold harmless each Agent from, any and all recording and filing fees and (d) to
pay, indemnify, and hold harmless each Lender and Agent and their respective
Related Parties from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, whether or not such
proceedings are brought by the Company, any of its Related Parties or any other
third Person, including reasonable and documented fees, disbursements and other
charges of one primary counsel for all such Persons, taken as a whole, and, if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Persons, taken as a whole (unless there is an actual or perceived
conflict of interest in which case each such Person may, with the consent of the
Administrative Borrower (not to be unreasonably withheld or delayed), retain its
own counsel), with respect to the execution, delivery, enforcement, performance
and administration of this Agreement and the other Loan Documents (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided that the Credit Parties shall have no obligation hereunder to any Agent
or any Lender or any of their respective Related Parties with respect to
Indemnified Liabilities to the extent (1) found by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party to be indemnified
or (ii) any material breach of any Loan Document by the party to be indemnified
or (2) arising from disputes, claims, demands, actions, judgments or suits not
arising from any act or omission by any Credit Party or its Affiliates, brought
by an indemnified Person against any other indemnified Person (other than
disputes, claims, demands, actions, judgments or suits involving claims against
any Agent in its capacity as such). No Person entitled to indemnification under
clause (d) of this Section 10.05 shall be liable for any damages arising from
the use by others of any information or other materials obtained through
internet, electronic, telecommunications or other information transmission
systems (including IntraLinks or SyndTrak Online) in connection with this
Agreement or any other Loan Document, except to the extent that such damages
have resulted from the gross negligence, bad faith or willful misconduct of the
party to be indemnified or any of its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable decision), nor shall any
such Person have any liability for any special, punitive, indirect or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). The

 

96



--------------------------------------------------------------------------------

agreements in this Section 10.05 shall survive repayment of the Loans and all
other amounts payable hereunder. This Section 10.05 shall not apply with respect
to any Taxes (other than Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever resulting from a non-Tax
claim), which shall be governed exclusively by Section 2.17 and, to the extent
set forth therein, Section 2.10.

SECTION 10.06. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 10.06. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 10.06), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loans at the time owing to it) by obtaining the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and, at any time that no Event of Default has occurred and is
continuing, the Administrative Borrower (which consent shall not be unreasonably
withheld or delayed); provided that no consent of the Administrative Agent or
the Administrative Borrower shall be required for an assignment of any Loan to a
Lender, an Affiliate of a Lender or an Approved Fund (as defined below);
provided, further, that the Administrative Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof.

(ii) Assignments shall be subject to the following additional conditions:

(1) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans under any Facility, the amount of Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (and shall be in an
amount of an integral multiple thereof)), unless the Administrative Agent
otherwise consents (which consent shall not be unreasonably withheld or
delayed); provided that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(4) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (including those described in Sections 2.17(d) and (f), as applicable).

 

97



--------------------------------------------------------------------------------

For the purposes of this Section 10.06(b), the term “Approved Fund” means any
Person (other than a natural Person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 10.06, from and after the effective date specified in each
Assignment and Acceptance, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 2.17 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.06.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at the Administrative Agent’s Lending Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Administrative Borrower, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
Section 10.06(b)(ii)(3) and any written consent to such assignment required by
Section 10.06(b)(i), the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of, or notice to, the Administrative
Agent or either Borrower and subject to any Requirement of Law, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents, provided that (x) such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) or (iii) of the second sentence of Section 10.01(b)
that directly affects such Participant and (y) no other agreement with respect
to amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 10.06, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.10,
2.11 and 2.17 (subject to the limitations and requirements of those Sections,
including Section 2.17(d) and (f), and Sections 2.13 and 10.07) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b).

 

98



--------------------------------------------------------------------------------

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and interest on) each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and each party hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement and the other Loan
Documents, notwithstanding notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Obligations under
any Loan Document) except to the extent that such disclosure is necessary in
connection with a Tax audit or other Tax proceeding to establish that such
Commitment, Loan or other Obligation is in registered form for U.S. federal
income tax purposes. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent (which consent shall not be unreasonably
withheld or delayed).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.06 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrowers hereby agree that,
upon request of any Lender at any time and from time to time, the Administrative
Borrower shall provide to such Lender, at the Borrowers’ own expense, a Note,
substantially in the form of Exhibit B.

(e) (i) Notwithstanding anything to the contrary in this Agreement, the
Borrowers may purchase by way of assignment from any Lender and become an
assignee with respect to, and each Lender shall have the right to assign and
transfer to the Borrowers, at any time and from time to time, all or a portion
of such Lender’s Loans (“Permitted Loan Purchases”); provided that (A) at the
time of the effectiveness thereof, no Default or Event of Default has occurred
and is continuing or would result from such Permitted Loan Purchase and (B) the
Administrative Borrower and such assignor Lender shall execute and deliver to
the Administrative Agent a Permitted Loan Purchase Assignment and Acceptance in
the form attached hereto as Exhibit E (and, for the avoidance of doubt, shall
not be required to execute and deliver an Assignment and Acceptance pursuant to
Section 10.06(b)(ii)(3)).

(ii) With respect to each Permitted Loan Purchase, the Borrowers shall represent
and warrant to the assigning Lender that, as of the date of effectiveness of
each such Permitted Loan Purchase that the Borrowers do not have any MNPI that
has not been disclosed to such Lender (other than because such assigning Lender
does not wish to receive Non-Public Information) on or prior to such date.

(iii) Upon the effectiveness of any Permitted Loan Purchase, the Loans subject
thereto shall, without further action by any Person, be deemed cancelled and no
longer outstanding for all purposes of this Agreement and the other Loan
Documents, including with respect to (1) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Loan Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (3) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Loan Document. The Administrative Agent is
authorized to make appropriate entries in the Register to reflect any
cancellation of the Loans. Permitted Loan Purchases pursuant to this
Section 10.06(e) shall not constitute voluntary prepayments for purposes of
Section 2.14. In connection with any Permitted Loan Purchase, the assignor
Lender shall, to the extent that its Loans shall have been repurchased and
assigned to the Borrowers pursuant to such Permitted Loan Purchase, be released
from its obligations under this Agreement (and, in the case of a Permitted Loan
Purchase covering

 

99



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 10.05 (subject to the limitations and requirements of such
Section)), but the Borrowers shall not obtain any of the rights or obligations
of a Lender under this Agreement and the provisions set forth in
Section 10.06(b)(ii) shall not apply thereto.

(f) Notwithstanding anything to the contrary herein, no assignment may be made
or, to the extent the list of Ineligible Institutions has been provided to all
Lenders, participation sold to an Ineligible Institution.

SECTION 10.07. Replacements of Lenders Under Certain Circumstances.

(a) [Reserved.]

(b) If any Lender (i) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.11 or 2.17 (other than Section 2.17(b)) or (ii) is affected in
the manner described in Section 2.10(a)(iii) and as a result thereof of the
action described in Section 2.10(b) is required to be taken, then provided no
Event of Default then exists, the Administrative Borrower shall, upon five
(5) days’ notice to the Administrative Agent and the relevant Lender, have the
right to replace such Lender by deeming such Lender to have assigned its Loans
and its Commitments hereunder to one or more assignees reasonably acceptable to
the Administrative Agent; provided that (1) such replacement does not conflict
with any Requirement of Law, (2) all Loan Obligations (other than any disputed
amounts pursuant to Section 2.10, 2.11, 2.13 or 2.17, as the case may be) owing
to such Lender being replaced shall be paid in full to such Lender concurrently
with such assignment and the Borrowers shall pay any premium that would have
been due if the Loans were prepaid, and (3) the replacement Lender shall
purchase the foregoing by paying to such Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. No action by or consent
of the replaced Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment, the Borrowers, the
Administrative Agent, such replaced Lender and the replacement Lender shall
otherwise comply with Section 10.06 (provided that the Borrowers shall be
obligated to pay the registration and processing fee referred to therein). Any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Administrative Agent or any other Lender shall have against the
replaced Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.01(b) requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default (other than an Event of Default relating to
the proposed amendment, waiver, discharge or termination) then exists, the
Administrative Borrower shall, upon one (1) Business Day’s notice to the
Administrative Agent and the relevant Lender, have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by deeming such Non-Consenting Lender to have assigned its Loans and its
Commitments hereunder to one or more assignees, reasonably acceptable to the
Administrative Agent; provided that: (1) such replacement does not conflict with
any Requirement of Law, (2) all Loan Obligations of the Borrowers owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and the Borrowers shall
pay any premium that would have been due if the Loans were prepaid, and (3) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment, the Borrowers, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 10.06 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein).

SECTION 10.08. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Administrative Borrower and the Administrative Agent.

 

100



--------------------------------------------------------------------------------

SECTION 10.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.11. Submission to Jurisdiction; Consent to Service; Waivers.

(a) Each Credit Party hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general jurisdiction of the courts of the County and State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Administrative
Borrower at the address in Houston, Texas, to which all notices to it should be
copied, as set forth in Section 10.02 or at such other address in the United
States of America of which the Administrative Agent shall have been notified
pursuant thereto (and each Credit Party that is not organized in the United
States of America, any State thereof or the District of Columbia hereby
irrevocably designates, appoints and empowers the Administrative Borrower as its
process agent to receive in the foregoing manner for and on its behalf service
of process in any action or proceeding arising out of or relating to the Loan
Documents).;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.11 any special, exemplary, punitive or consequential damages.

(b) Each Credit Party, to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby, to the extent permitted by applicable law,
waives and agrees not to plead or claim such immunity in respect of its
obligations under this Agreement and the other Loan Documents (it being
understood that the waivers contained in this paragraph (b) shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976, as
amended, and are intended to be irrevocable and not subject to withdrawal for
the purposes of such Act).

SECTION 10.12. Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

101



--------------------------------------------------------------------------------

(b) none of the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to the Credit Parties arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Collateral Agent and Lenders, on
one hand, and the Credit Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.

SECTION 10.13. WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.14. Confidentiality. The Administrative Agent and each Lender shall
hold all information relating to the Parent or any Subsidiary furnished by or on
behalf of the Credit Parties in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender or the
Administrative Agent pursuant to the requirements of this Agreement (other than
information that (x) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 10.14, (y) has been
independently developed by such Lender or such Agent without violating this
Section 10.14 or (z) was or becomes available to such Lender or such Agent from
a third party which, to such Person’s knowledge, had not breached an obligation
of confidentiality to either Borrower or any other Credit Party) (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority or
representative thereof or any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded
or pursuant to legal process or to such Lender’s or the Administrative Agent’s
attorneys, professional advisors or independent auditors or Affiliates, (b) as
part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (c) in order to enforce its rights under any Loan Document in a
legal proceeding, (d) to any pledgee under Section 10.06 or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall agree to keep the same confidential
in accordance with this Section 10.14 or terms substantially similar to this
Section 10.14) and (e) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.14 or terms
substantially similar to this Section 10.14); provided that in no event shall
any Lender or the Administrative Agent be obligated or required to return any
materials furnished by the Parent or any Subsidiary of the Parent.

SECTION 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Credit Party acknowledges
and agrees, and acknowledge its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between each Credit Party and its Affiliates, on the one
hand, and the Administrative Agent and the other Agents, on the other hand, and
such Credit Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each other Agent each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for such Credit Party, or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor any other Agent has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any other
Agent has advised or is currently advising any Credit Party or any of its
Affiliates on other matters) and neither the Administrative Agent nor any other
Agent has any obligation to any Credit Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the

 

102



--------------------------------------------------------------------------------

Administrative Agent and the other Agents and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the other Agents have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and such Credit Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Credit Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty.

SECTION 10.16. USA PATRIOT Act. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender to identify the Credit Parties in
accordance with the USA Patriot Act.

SECTION 10.17. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Credit Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Credit Parties jointly and
severally agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Credit Parties contained in this Section 10.17 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

SECTION 10.18. Platform; Borrower Materials. Each Credit Party hereby
acknowledges that (a) the Administrative Agent and/or the Arranger will make
available to the Lenders materials and/or information provided by or on behalf
of any Credit Party hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive MNPI with respect to any Credit Party or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Material that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Borrower Materials “PUBLIC,” each Borrower shall
be deemed to have authorized the Administrative Agent, the Arranger and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to any Credit Party or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor” and (iv) the Administrative Agent and the
Arranger shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

SECTION 10.19. Intercreditor Agreement. Each of the Credit Parties, the
Administrative Agent, the Collateral Agent and the Lenders (i) consents to and
ratifies the execution by the Collateral Agent of the Intercreditor Agreement
and any amendments, joinders or supplements expressly contemplated thereby,
(ii) hereby

 

103



--------------------------------------------------------------------------------

agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (iii) acknowledges that it has
received a copy of the Intercreditor Agreement and that the exercise of certain
of the Collateral Agent’s rights and remedies hereunder may be subject to, and
restricted by, the provisions of the Intercreditor Agreement. NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL
CONTROL.

SECTION 10.20. Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrowers, the Guarantors, the Collateral Agent,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any Credit Party, the Administrative Agent, the Collateral Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

SECTION 10.21. Administrative Borrower. For purposes of this Agreement,
including, Article II of this Agreement, each of the Credit Parties hereby:
(i) authorizes the Administrative Borrower to make such requests, give such
notices or furnish such certificates to the Agents or the Lenders as may be
required or permitted by this Agreement for the benefit of such Credit Party and
to give any consents on behalf of such Credit Party required by Section 10.06 of
this Agreement and (ii) authorizes the Agents to treat such requests, notices,
certificates or consents made, given or furnished by the Administrative Borrower
as having been made, given or furnished by such Credit Party for purposes of
this Agreement. Unless otherwise agreed to by the Administrative Agent, the
Administrative Borrower shall be the only Person entitled to make, give or
furnish such requests, notices, certificates or requests directly to the Agents
or the Lenders for purposes of this Agreement. Each Credit Party agrees to be
bound by all such requests, notices, certificates and consents and other such
actions by the Administrative Borrower and agrees that all notices to and
demands upon the Administrative Borrower in respect of any Credit Party shall
constitute effective notice to and demand upon such Credit Party for all
purposes hereof. In each case, the Agents and the Lenders shall be entitled to
rely upon all such requests, notices, certificates and consents made, given or
furnished by the Administrative Borrower pursuant to the provisions of this
Agreement or any other Loan Document as being made or furnished on behalf of,
and with the effect of irrevocably binding, such Credit Party.

SECTION 10.22. Joint and Several Liability; Postponement of Subrogation. (a) The
obligations of the Borrowers hereunder and under the other Loan Documents to
which they are a party shall be joint and several and, as such, each Borrower
shall be liable for all of the Loan Obligations of each other Borrower under
this Agreement and the other Loan Documents. The liability of each Borrower for
the Loan Obligations of each other Borrower under this Agreement and the other
Loan Documents shall be absolute, unconditional and irrevocable, without regard
to (i) the validity or enforceability of this Agreement or any other Loan
Document, any of the Loan Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (ii) any defense, set off or counterclaim (other
than a defense of payment or performance hereunder) which may at any time be
available to or be asserted by either Borrower or other Person against any
Secured Party or (iii) any other circumstance whatsoever (with or without notice
to or knowledge of any other Credit Party or any other Person or such Borrower)
that constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of such other Borrower for the Loan Obligations, or of such
Borrower under this Section 10.21, in bankruptcy or in any other instance.

(b) Each Borrower agrees that it will not exercise any rights that it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the payment in full of the Loan Obligations.
Any amount paid to either Borrower on account of any such subrogation rights
prior to the payment in full of the Loan Obligations having occurred shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid to the Administrative Agent for the benefit of the Secured Parties and
applied in accordance with this Agreement.

SECTION 10.23. Name Agents. The parties hereto acknowledge that the
Documentation Agent and the Syndication Agent hold such titles in name only, and
that such titles confer no additional rights or obligations relative to those
conferred on any Lender hereunder.

 

104



--------------------------------------------------------------------------------

SECTION 10.24. OID LEGEND. THE LOANS HAVE BEEN ISSUED WITH OID FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE ADMINISTRATIVE
AGENT AT THE ADDRESS SET FORTH IN SECTION 10.02.

SECTION 10.25. Release of Liens.

(a) The Borrowers and the Guarantors will be entitled to releases of assets
included in the Collateral from the Liens securing the Loan Obligations under
any one or more of the following circumstances:

(i) upon the full and final payment and performance of all Loan Obligations of
the Borrowers and the Guarantors;

(ii) with respect to any asset constituting Collateral (other than the Capital
Stock of the Company), if such Collateral is sold or otherwise disposed of in
accordance with this Agreement and the Collateral Agreements and the Company has
delivered to the Pari Passu Collateral Agent an Officers’ Certificate certifying
to such effect; provided that (a) any cash received from a disposition of
Collateral will be required to be deposited in a deposit account controlled by
the Company and held as Collateral subject to the Liens pending its application
or use in compliance with Section 2.06(b) and, from such deposit account, the
Parent, the Company or any Restricted Subsidiary may withdraw funds to deploy
the proceeds of an Asset Sale in compliance with Section 2.06(b); and (b) to the
extent that any disposition in such Asset Sale was of Collateral, the non-cash
consideration received is pledged as Collateral under the Collateral Agreements
substantially simultaneously with such sale, in accordance with the requirements
set forth in this Agreement and the Collateral Agreements;

(iii) with respect to an applicable Subsidiary, upon the occurrence of a
Contract Unwind Trigger;

(iv) with respect to any assignment of rights under the respective terminated
Internal Charter only, upon the occurrence of an Internal Charter Unwind
Trigger; or

(v) if any Guarantor is released from its Guarantee in accordance with the terms
of this Agreement (including by virtue of such Guarantor ceasing to be a
Restricted Subsidiary), that Guarantor’s assets will also be released from the
Liens securing its Guarantee and the other Loan Obligations.

(b) In connection with any termination or release pursuant to this Section 10.25
or a release of a Subsidiary Guarantee pursuant to Section 10.26, the Collateral
Agent shall execute and deliver to any Credit Party, at such Credit Party’s
expense, all documents that such Credit Party shall reasonably request to
evidence such termination or release (including, without limitation, UCC
termination statements), and will duly assign and transfer to such Credit Party,
such of the Pledged Collateral (as defined in the Security Agreement) that may
be in the possession of the Collateral Agent and has not theretofore been sold
or otherwise applied or released pursuant to this Agreement or the Collateral
Agreements. Any execution and delivery of documents pursuant to this
Section 10.25 shall be without recourse to or warranty by the Collateral Agent.
In connection with any release pursuant to this Section 10.25 or 10.26, the
Credit Party shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release prepared by any Credit Party, the
Collateral Agent shall execute, deliver or acknowledge such instruments or
releases to evidence the release of any Collateral permitted to be released
pursuant to this Agreement or the Collateral Agreements.

The security interests in all Collateral securing the Loans also will be
released upon payment in full of the principal of, together with accrued and
unpaid interest on, the Loans and all other Loan Obligations that are due and
payable at or prior to the time such principal, together with accrued and unpaid
interest, are paid.

 

105



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, at any time that any Pari Passu Obligations
shall remain outstanding, the provisions of the Intercreditor Agreement (and not
Section 10.25(a) or (b)) shall apply with respect to any release of assets
included in the Collateral from the Liens securing the Loan Obligations.

(d) No release of Collateral in accordance with the provisions of this Agreement
and the Collateral Agreements will be deemed to impair the security under this
Agreement. Any appraiser or other expert may rely on this Section 10.25(d) in
delivering a certificate requesting release so long as all other provisions of
this Agreement with respect to such release have been complied with.

SECTION 10.26. Release of Guarantees. The Guarantee of a Guarantor (other than
the Parent, except with respect to clause (d) below) shall be automatically
released:

(a) in connection with any sale or other disposition of all or substantially all
of the assets of that Subsidiary Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Company, a Guarantor or a Restricted Subsidiary, if the
sale or other disposition does not violate Section 6.06 and complies with the
Collateral Agreements;

(b) in connection with any sale or other disposition of all of the Capital Stock
of that Subsidiary Guarantor to a Person that is not (either before or after
giving effect to such transaction) the Parent, a Guarantor or a Restricted
Subsidiary, if the sale or other disposition does not violate Section 6.06 and
complies with the Collateral Agreements;

(c) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in accordance with Section 6.04 and the definition of
“Unrestricted Subsidiary”; or

(d) upon discharge of the Loan Obligations in accordance with the terms hereof.

A Restricted Subsidiary’s Subsidiary Guarantee shall also be automatically
released upon the applicable Subsidiary ceasing to be a Subsidiary as a result
of any foreclosure of any pledge or security interest securing Bank Indebtedness
or other exercise of remedies in respect thereof.

SECTION 10.27. Amendment and Restatement. The Credit Parties, the Lenders and
the Agents agree that, upon the execution and delivery of this Agreement by each
of the parties hereto, the terms and provisions of the Existing Term Loan
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. This Agreement is not
intended to and shall not constitute a novation of the Existing Term Loan
Agreement or the Obligations created thereunder. Without limiting the foregoing,
upon the effectiveness hereof: (a) all loans incurred under the Existing Term
Loan Agreement that are outstanding on the Repricing Effective Date shall
continue as Term Loans under (and shall be governed by the terms of) this
Agreement and the other Loan Documents, (b) all references in the “Loan
Documents” (as defined in the Existing Term Loan Agreement) to the “Term Loan
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents and (c) all obligations constituting “Obligations” under
the Existing Term Loan Agreement with any Lender which are outstanding on the
Repricing Effective Date shall continue as Obligations under this Agreement and
the other Loan Documents.

 

106



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND LENDERS

 

Lender

   Commitment  

Citibank, N.A.

   $ 500,000,000   

Schedule 2.01 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.01

CORPORATE STATUS

 

Group Party

  

Jurisdiction(s)

Offshore Group Investment Limited

   Cayman Islands

Vantage Drilling Company

   Cayman Islands

Vantage Holding Hungary Kft.

   Hungary

Vantage Drilling Netherlands B.V.

   Netherlands

Vantage International Management Co.

   Cayman Islands

Vantage Driller I Co

   Cayman Islands

Vantage Driller II Co

   Cayman Islands

Vantage Driller III Co

   Cayman Islands

Vantage Driller IV Co.

   Cayman Islands

Emerald Driller Company

   Cayman Islands

Sapphire Driller Company

   Cayman Islands

P2021 Rig Co.

   Cayman Islands

P2020 Rig Co.

   Cayman Islands

Vantage Holdings Malaysia I Co.

   Cayman Islands

Vantage Drilling (Malaysia) I Sdn. Bhd.

   Malaysia

Vantage Drilling Labuan I Ltd.

   Malaysia

Vantage Holdings Cyprus ODC Limited

   Cyprus

Vantage Drilling Poland—Luxembourg Branch

   Luxembourg Branch of a Polish limited liability company

Dragonquest Holdings Company

   Cayman Islands

Tungsten Explorer Company

   Cayman Islands

Vantage Deepwater Company

   Cayman Islands

Vantage Deepwater Drilling, Inc.

   Delaware, Louisiana

Vantage Delaware Holdings, LLC

   Delaware

Schedule 3.01 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.03

NO VIOLATION – NO CONDITIONS

None.

Schedule 3.03 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.04

LITIGATION

None.

Schedule 3.04 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.12(A)

SUBSIDIARIES

 

Name of Subsidiary

  

Direct or Indirect Ownership Interests of the
Parent (and Percentage of all Outstanding
Interests Owned)

  

Borrower, Guarantor or

Unrestricted Subsidiary

Offshore Group Investment Limited

   1 / ordinary (100%)    Borrower

Vantage Delaware Holdings, LLC

   membership interests (100%)    Borrower

Vantage Holding Hungary Kft.

   N/A (100%)    Guarantor

Vantage Drilling Netherlands B.V.

   180 (100%)    Guarantor

Vantage International Management Co.

   1 / ordinary (100%)    Guarantor

Vantage Driller I Co

   1 / ordinary (100%)    Guarantor

Vantage Driller II Co

   1 / ordinary (100%)    Guarantor

Vantage Driller III Co

   1 / ordinary (100%)    Guarantor

Vantage Driller IV Co.

   1 / ordinary (100%)    Guarantor

Emerald Driller Company

   1 / ordinary (100%)    Guarantor

Sapphire Driller Company

   1 / ordinary (100%)    Guarantor

P2021 Rig Co.

   1 / ordinary (100%)    Guarantor

P2020 Rig Co.

   1 / ordinary (100%)    Guarantor

Vantage Holdings Malaysia I Co.

   1 / ordinary (100%)    Guarantor

Vantage Drilling (Malaysia) I Sdn. Bhd.

   657,540 / ordinary (100%)    Guarantor

Vantage Drilling Labuan I Ltd.

   50,100 / ordinary (100%)    Guarantor

Vantage Holdings Cyprus ODC Limited

   1,280 / ordinary, 1,000 / ordinary and 100 / ordinary (100%)    Guarantor

Vantage Drilling Poland-Luxembourg Branch

   32,246 / ordinary (100%)    Guarantor

Dragonquest Holdings Company

   1 / ordinary (100%)    Guarantor

 

Schedule 3.12(A) to Term Loan Agreement



--------------------------------------------------------------------------------

Name of Subsidiary

  

Direct or Indirect Ownership Interests of the
Parent (and Percentage of all Outstanding
Interests Owned)

  

Borrower, Guarantor or

Unrestricted Subsidiary

Tungsten Explorer Company

   1 / ordinary (100%)    Guarantor

Vantage Deepwater Company

   1 / ordinary (100%)    Guarantor

Vantage Deepwater Drilling, Inc.

   1 / ordinary (100%)    Guarantor

Vantage Driller V Co.

   1 / ordinary (100%)    Unrestricted Subsidiary

Vantage Driller VI Co.

   1 / ordinary (100%)    Unrestricted Subsidiary

Vantage Deepwater Holdings Company

   1 / ordinary (100%)    Unrestricted Subsidiary

Vantage Energy Services, Inc.

   100 / ordinary (100%)    Unrestricted Subsidiary

Vantage International Payroll Company

   1 / ordinary (100%)    Unrestricted Subsidiary

Vantage International Management Co Pte Ltd

   1 / ordinary (100%)    Unrestricted Subsidiary

Schedule 3.12(A) to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.12(B)

CAPITALIZATION – LIENS ON EQUITY INTERESTS

None.

Schedule 3.12(B) to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.12(C)

CAPITALIZATION – AUTHORIZED OR OUTSTANDING INTERESTS

None.

Schedule 3.12(C) to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.15

ENVIRONMENTAL LAWS

None.

Schedule 3.15 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.19

PERMITS

None.

Schedule 3.19 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.26

RESTRICTIONS ON PAYMENTS OF DIVIDENDS

None.

Schedule 3.26 to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.06(h)

ADDITIONAL PARTIAL VESSEL SALE PROVISIONS

None.

Schedule 6.06(h) to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.18(d)

POST-CLOSING ACTIONS

None.

Schedule 6.18(d) to Term Loan Agreement